Exhibit 10.3
 
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of April 2, 2007,
as Amended and Restated
as of September 29, 2010
among
CELANESE CORPORATION,
CELANESE US HOLDINGS LLC
and
THE OTHER SUBSIDIARY BORROWERS,
THE LENDERS PARTY HERETO,
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent and Collateral Agent,
DEUTSCHE BANK SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers,
DEUTSCHE BANK SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Book Runners,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
HSBC SECURITIES (USA) INC.
JPMORGAN CHASE BANK, N.A.
and
THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Terms Generally
    55  
SECTION 1.03 Exchange Rates
    57  
SECTION 1.04 Effectuation of Transaction
    57  
SECTION 1.05 Additional Alternative Currencies
    57  
 
       
ARTICLE II
       
 
       
THE CREDITS
       
 
       
SECTION 2.01 Loans and Commitments
    58  
SECTION 2.02(A) Loans and Borrowings
    60  
SECTION 2.02(B) Credit-Linked Deposit
    61  
SECTION 2.03 Requests for Borrowings
    64  
SECTION 2.04 Swingline Loans
    65  
SECTION 2.05 Letters of Credit
    68  
SECTION 2.06 Funding of Borrowings
    75  
SECTION 2.07 Interest Elections
    76  
SECTION 2.08 Termination and Reduction of Commitments
    78  
SECTION 2.09 Repayment of Loans; Evidence of Debt, etc.
    79  
SECTION 2.10 Repayment of Term Loans
    80  
SECTION 2.11 Prepayments, etc.
    82  
SECTION 2.12 Fees
    83  
SECTION 2.13 Interest
    85  
SECTION 2.14 Alternate Rate of Interest
    86  
SECTION 2.15 Increased Costs
    86  
SECTION 2.16 Break Funding Payments
    88  
SECTION 2.17 Taxes
    88  
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    90  
SECTION 2.19 Mitigation Obligations; Replacement of Lenders
    92  
SECTION 2.20 Revolving Borrowers
    93  
SECTION 2.21 Additional Reserve Costs
    93  
SECTION 2.22 Illegality
    94  
SECTION 2.23 New Commitments
    94  
SECTION 2.24 Refinancing Term Loans
    97  
SECTION 2.25 Extended Loans and Commitments
    98  
SECTION 2.26 Defaulting Lenders
    101  

-i- 



--------------------------------------------------------------------------------



 



              Page
ARTICLE III
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 3.01 Organization; Powers
    102  
SECTION 3.02 Authorization
    102  
SECTION 3.03 Enforceability
    103  
SECTION 3.04 Governmental Approvals
    103  
SECTION 3.05 Financial Statements
    103  
SECTION 3.06 No Material Adverse Effect
    103  
SECTION 3.07 Title to Properties; Possession Under Leases
    104  
SECTION 3.08 Subsidiaries
    104  
SECTION 3.09 Litigation; Compliance with Laws
    105  
SECTION 3.10 Federal Reserve Regulations
    105  
SECTION 3.11 Investment Company Act
    105  
SECTION 3.12 Use of Proceeds
    105  
SECTION 3.13 Tax Returns
    106  
SECTION 3.14 No Material Misstatements
    106  
SECTION 3.15 Employee Benefit Plans
    107  
SECTION 3.16 Environmental Matters
    107  
SECTION 3.17 Security Documents
    108  
SECTION 3.18 Location of Real Property and Leased Premises
    109  
SECTION 3.19 Solvency
    110  
SECTION 3.20 Labor Matters
    110  
SECTION 3.21 Insurance
    111  
 
       
ARTICLE IV
       
 
       
CONDITIONS OF LENDING
       
 
       
SECTION 4.01 All Credit Events
    111  
SECTION 4.02 [RESERVED]
    111  
SECTION 4.03 Credit Events Relating to Revolving Borrowers
    111  
 
       
ARTICLE V
       
 
       
AFFIRMATIVE COVENANTS
       
 
       
SECTION 5.01 Existence; Businesses and Properties
    112  
SECTION 5.02 Insurance
    113  
SECTION 5.03 Taxes
    114  
SECTION 5.04 Financial Statements, Reports, etc.
    115  
SECTION 5.05 Litigation and Other Notices
    117  
SECTION 5.06 Compliance with Laws
    118  
SECTION 5.07 Maintaining Records; Access to Properties and Inspections
    118  
SECTION 5.08 Use of Proceeds
    118  

-ii- 



--------------------------------------------------------------------------------



 



              Page
SECTION 5.09 Compliance with Environmental Laws
    118  
SECTION 5.10 Further Assurances; Additional Mortgages
    118  
SECTION 5.11 Fiscal Year; Accounting
    120  
 
       
ARTICLE VI
       
 
       
NEGATIVE COVENANTS
       
 
       
SECTION 6.01 Indebtedness
    120  
SECTION 6.02 Liens
    124  
SECTION 6.03 Sale and Lease-Back Transactions
    128  
SECTION 6.04 Investments, Loans and Advances
    128  
SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions
    131  
SECTION 6.06 Dividends and Distributions
    134  
SECTION 6.07 Transactions with Affiliates
    135  
SECTION 6.08 Business of Holdings and the Subsidiaries
    137  
SECTION 6.09 Limitation on Modifications and Prepayments
    137  
SECTION 6.10 First Lien Senior Secured Leverage Ratio
    139  
SECTION 6.11 Swap Agreements
    140  
SECTION 6.12 No Other “Designated Senior Indebtedness
    140  
SECTION 6.13 Limitation on the Lenders’ Control over Certain Foreign Entities
    140  
 
       
ARTICLE VII
       
 
       
EVENTS OF DEFAULT
       
 
       
SECTION 7.01 Events of Default
    141  
SECTION 7.02 Holdings’ Right to Cure
    145  
 
       
ARTICLE VIII
       
 
       
THE AGENTS
       
 
       
SECTION 8.01 Appointment
    146  
SECTION 8.02 Nature of Duties
    147  
SECTION 8.03 Resignation by the Agents
    147  
SECTION 8.04 The Administrative Agent in Its Individual Capacity
    148  
SECTION 8.05 Indemnification
    148  
SECTION 8.06 Lack of Reliance on Agents
    148  
SECTION 8.07 Designation of Affiliates for Loans Denominated in Euros
    148  
SECTION 8.08 No Other Duties, Etc
    149  

-iii- 



--------------------------------------------------------------------------------



 



              Page
ARTICLE IX
       
 
       
MISCELLANEOUS
       
 
       
SECTION 9.01 Notices
    149  
SECTION 9.02 Survival of Agreement
    150  
SECTION 9.03 Binding Effect
    150  
SECTION 9.04 Successors and Assigns
    150  
SECTION 9.05 Expenses; Indemnity
    154  
SECTION 9.06 Right of Set-off
    156  
SECTION 9.07 Applicable Law
    156  
SECTION 9.08 Waivers; Amendment
    156  
SECTION 9.09 Interest Rate Limitation
    158  
SECTION 9.10 Entire Agreement
    159  
SECTION 9.11 WAIVER OF JURY TRIAL
    159  
SECTION 9.12 Severability
    159  
SECTION 9.13 Counterparts
    159  
SECTION 9.14 Headings
    159  
SECTION 9.15 Jurisdiction; Consent to Service of Process
    160  
SECTION 9.16 Confidentiality
    160  
SECTION 9.17 Conversion of Currencies
    161  
SECTION 9.18 Release of Liens and Guarantees
    161  
SECTION 9.19 Parallel Debt
    162  
 
       
ARTICLE X
       
 
       
COLLECTION ALLOCATION MECHANISM
       
 
       
SECTION 10.01 Implementation of CAM
    162  
SECTION 10.02 Letters of Credit
    163  
SECTION 10.03 PATRIOT Act
    165  

 -iv-

 



--------------------------------------------------------------------------------



 



Exhibits and Schedules

     
Exhibit A
  Form of Assignment and Acceptance
Exhibit B-1
  Form of Borrowing Request
Exhibit B-2
  Form of Request To Issue
Exhibit C
  Form of Swingline Borrowing Request
Exhibit D
  [Reserved]
Exhibit E
  Form of Real Property Officers’ Certificate
Exhibit F
  Form of Subordinated Intercompany Debt
Exhibit G-1
  Form of Revolving Borrower Agreement
Exhibit G-2
  Form of Revolving Borrower Termination
Exhibit H
  Reserve Costs for Mandatory Costs Rate
Exhibit I
  Form of Solvency Certificate
Exhibit J
  Form of U.S. Collateral Agreement
Schedule 1.01(a)
  Collateral and Guarantee Requirements
Schedule 1.01(b)
  Designated Asset Sales
Schedule 1.01(c)
  Existing Excluded Subsidiaries
Schedule 2.01
  Commitments
Schedule 2.04
  Swingline Commitments
Schedule 2.05(a)
  Letters of Credit
Schedule 3.01
  Organization
Schedule 3.04
  Governmental Approvals
Schedule 3.08(a)
  Subsidiaries
Schedule 3.08(b)
  Subscriptions
Schedule 3.09
  Litigation
Schedule 3.13
  Taxes
Schedule 3.16
  Environmental
Schedule 3.20
  Labor Matters
Schedule 3.21
  Insurance
Schedule 4.02(b)
  Local/Foreign Counsel Opinion
Schedule 5.13
  Post-Closing Matters
Schedule 6.01(a)
  Indebtedness (other than under Letters of Credit)
Schedule 6.01(b)
  Indebtedness under Letters of Credit
Schedule 6.02(a)
  Liens
Schedule 6.04(j)
  Existing Investment Commitments
Schedule 6.04(u)
  Subsidiaries to be transferred under Finco
Schedule 6.07
  Transactions with Affiliates

 -v-

 



--------------------------------------------------------------------------------



 



          AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 2, 2007, as
amended and restated as of September 29, 2010 (this “Agreement”), among CELANESE
CORPORATION, a Delaware corporation (“Holdings”), CELANESE US HOLDINGS LLC, a
Delaware limited liability company (the “Company”), CELANESE AMERICAS LLC (f/k/a
Celanese Americas Corporation), a Delaware corporation (“CALLC”), certain other
subsidiaries of the Company from time to time party hereto as a borrower, the
LENDERS party hereto from time to time, DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”), as administrative agent (in such capacity, the “Administrative Agent”)
and as collateral agent (in such capacity, the “Collateral Agent”), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
HSBC SECURITIES (USA) INC., JPMORGAN CHASE BANK, N.A. and THE ROYAL BANK OF
SCOTLAND PLC as co-documentation agents (in such capacity, the “Documentation
Agents”), and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as Deposit Bank (in such
capacity, the “Deposit Bank”).
W I T N E S S E T H :
          WHEREAS, Holdings, the Company, CALLC and certain lenders are parties
to a Credit Agreement, dated as of April 2, 2007 (as in effect immediately prior
to the date hereof, including amendments prior to the date hereof, the “Existing
Credit Agreement”);
          WHEREAS, the parties hereto have agreed to amend and restate the
Existing Credit Agreement on and subject to the terms and conditions set forth
in the Amendment Agreement dated as of the date hereof (the “Amendment
Agreement”) among the parties hereto;
          WHEREAS, it is the intent of the parties hereto that this Agreement
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence repayment of any of such obligations and
liabilities and that this Agreement amend and restate in its entirety the
Existing Credit Agreement and re-evidence the obligations of the Borrowers
outstanding thereunder;
          NOW, THEREFORE, in consideration of the above premises, the parties
hereto hereby agree that on the Restatement Effective Date (as defined below),
the Existing Credit Agreement shall be amended and restated in its entirety as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “ABR CL Loan” shall mean any CL Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan, ABR CL
Loan or Swingline Dollar Loan.

 



--------------------------------------------------------------------------------



 



          “ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.
          “ABR Revolving Loan” shall mean any Revolving Facility Loan
denominated in Dollars bearing interest at a rate determined by reference to the
Alternate Base Rate in accordance with the provisions of Article II.
          “ABR Term Loan” shall mean any Dollar Term Loan bearing interest at a
rate determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
          “Additional Dollar Term Loans” shall mean any New Term Loans which are
not added to any existing Class of then outstanding Dollar Term Loans as
contemplated by Section 2.23 because such New Term Loans have a different
Applicable Margin or repayment schedule than that applicable to any existing
Class of Dollar Term Loans.
          “Additional Euro Term Loans” shall mean any New Term Loans which are
not added to any existing Class of then outstanding Euro Term Loans as
contemplated by Section 2.23 because such New Term Loans have a different
Applicable Margin or repayment schedule than that applicable to any existing
Class of Euro Term Loans.
          “Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).
          “Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency
Borrowing or the Credit-Linked Deposits for any Interest Period, an interest
rate per annum (rounded upwards, if necessary, to five decimal places (e.g.,
4.12345%) in the case of Eurocurrency Borrowings in Dollars and three decimal
places (e.g., 4.123%) in the case of Eurocurrency Borrowings in Euros) equal to
the result of dividing (a) the LIBO Rate in effect for such Interest Period by
(b) 1.00 minus the Statutory Reserves applicable to such Eurocurrency Borrowing,
if any.
          “Administrative Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Administrative Agent Fees” shall have the meaning assigned to such
term in Section 2.12(c).
          “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the Person
specified.
          “Agents” shall mean DBNY, Bank of America, N.A., HSBC Securities
(USA) Inc., JPMorgan Chase Bank, N.A. and The Royal Bank of Scotland plc.
          “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

-2-



--------------------------------------------------------------------------------



 



          “Agreement Currency” shall have the meaning assigned to such term in
Section 9.17(b).
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate, (b) the Federal Funds Effective Rate in
effect on such day plus 1/2 of 1% and (c) the 1-month LIBO Rate in effect on
such day. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, including the failure of
the Federal Reserve Bank of New York to publish rates or the inability of the
Administrative Agent to obtain quotations in accordance with the terms thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “Alternate Pledge Agreement” shall mean a pledge agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
effecting the pledge under local law of not in excess of 65% of the issued and
outstanding Equity Interests of a Foreign Subsidiary in support of the
Obligations of the Domestic Subsidiary Loan Party which is the owner of such
Equity Interests.
          “Alternative Currency” shall mean each of Sterling, Canadian Dollars
and each other currency (other than Dollars and Euros) that is approved in
accordance with Section 1.05.
          “Alternative Currency Equivalent” shall mean, on any date of
determination (a) with respect to any amount in any Alternative Currency, such
amount in the applicable currency, (b) with respect to any amount in Dollars,
the equivalent in applicable Alternative Currency of such amount, determined by
the Administrative Agent or L/C Lender, as applicable, pursuant to
Section 1.03(b) using the Exchange Rate with respect to such currency at the
time in effect under the provisions of such Section and (c) with respect to any
amount in Euro, the equivalent in applicable Alternative Currency of such
amount, determined by the Administrative Agent or L/C Lender, as applicable,
pursuant to Section 1.03(b) using the Exchange Rate with respect to such
currency at the time in effect under the provisions of such Section.
          “Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in any Alternative Currency.
          “Amendment Agreement” shall have the meaning assigned to such term in
the recitals hereto.
          “Applicable CL Margin” shall mean, at any time, the applicable
percentage per annum set forth in the applicable grid included in the proviso to
the definition of “Applicable Margin.”
          “Applicable Creditor” shall have the meaning assigned to such term in
Section 9.17(b).

-3-



--------------------------------------------------------------------------------



 



          “Applicable Margin” shall mean with respect to:
     (a) any Loan that is Tranche 1 Revolving Facility Loan, the rate set forth
below corresponding to Holdings’ or the Company’s, as applicable, corporate
family rating from Moody’s and corporate credit rating from S&P as of the most
recent Calculation Date (for purposes of the table below, “/” shall mean “and”
and all ratings assume a stable or better outlook):

                      Eurocurrency     Ratings   Loans   ABR Loans
>Ba2/BB
    1.00 %     0 %
 
       
Ba2/BB
    1.25 %     0.25 %
 
       
<Ba2/BB
    1.50 %     0.50 %

     (b) any Loan that is a Tranche 2 Revolving Facility Loan, the rate set
forth below corresponding to Holdings’ or the Company’s, as applicable,
corporate family rating from Moody’s and corporate credit rating from S&P as of
the most recent Calculation Date (for purposes of the table below, “/” shall
mean “and” and all ratings assume a stable or better outlook):

                      Eurocurrency     Ratings   Loans   ABR Loans
>Ba2/BB
    2.25 %     1.25 %
 
       
Ba2/BB
    2.50 %     1.50 %
 
       
<Ba2/BB
    2.75 %     1.75 %

     (c) any Loan that is a CL Loan or a Term B Loan, the following percentages
per annum, based upon the Total Net Leverage Ratio as set forth in the most
recent compliance certificate received by the Administrative Agent pursuant to
Section 5.04(c) hereof:

                          Total Net           Eurocurrency     Leverage Ratio  
CL Loans   Loans   ABR Loans
>2.25:1.0
    1.75 %     1.75 %     0.75 %
 
       
£2.25:1.0
    1.50 %     1.50 %     0.50 %

     (d) any Loan that is a Term C Loan, the following percentages per annum,
based upon the Total Net Leverage Ratio as set forth in the most recent
compliance certificated received by the Administrative Agent pursuant to
Section 5.04(c) hereof:

-4-



--------------------------------------------------------------------------------



 



          Total Net   Eurocurrency     Leverage Ratio   Loans   ABR Loans
>2.25:1.0
  3.25%   2.25%
 
        £2.25:1.0 and >1.75:1.0   3.00%   2.00%
 
        £1.75:1.0   2.75%   1.75%

          For the purposes of the pricing grids set forth in clauses (c) and
(d) above, changes in the Applicable Margin resulting from changes in the Total
Net Leverage Ratio shall become effective on the date (the “Adjustment Date”)
that is three Business Days after the date on which financial statements are
delivered to the Lenders pursuant to Section 5.04, and shall remain in effect
until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified in Section 5.04, then, at the option of the Administrative Agent or
the Required Lenders, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest pricing level
shall apply as of the first Business Day after the date on which such financial
statements were to have been delivered but were not delivered.
          “Applicant Party” shall mean, with respect to a Letter of Credit, the
Loan Party for whose account such Letter of Credit is being issued (with all CL
Letters of Credit to be issued for the account of the applicable CL Borrower).
          “Approved Fund” shall mean any Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and that is administered,
managed or advised by a Lender, an Affiliate of a Lender or an entity (including
an investment advisor) or an Affiliate of such entity that administers, manages
or advises a Lender.
          “Asset Acquisition” shall mean any Permitted Business Acquisition, the
aggregate consideration for which exceeds $15.0 million.
          “Asset Disposition” shall mean any sale, transfer or other disposition
by Holdings or any Subsidiary to any Person other than Holdings or any
Subsidiary to the extent otherwise permitted hereunder of any asset or group of
related assets (other than inventory or other assets sold, transferred or
otherwise disposed of in the ordinary course of business) in one or a series of
related transactions, the Net Proceeds from which exceed $35.0 million.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent and the Company (if required by such assignment and acceptance),
substantially in the form of Exhibit A or such other form as shall be approved
by the Administrative Agent.
          “Available Amount” shall mean, on any date of determination, an amount
equal to (a) 50% of Consolidated Net Income of Holdings for the period
commencing on the first day of

-5-



--------------------------------------------------------------------------------



 



the fiscal quarter in which the Original Effective Date occurred and ending on
the last day of the then most recent fiscal quarter or fiscal year, as
applicable, for which financial statements required to be delivered pursuant to
Section 5.04(a) or Section 5.04(b), and the related certificate required to be
delivered pursuant to Section 5.04(c), have been received by the Administrative
Agent (or, in the case that Consolidated Net Income for such period is a
deficit, minus 100% of such deficit), plus (b) the aggregate net cash proceeds
and the fair market value, as determined in good faith by the board of directors
of Holdings, of property and marketable securities received by Holdings after
the Original Effective Date (x) from the issue or sale (other than to Holdings
or any Subsidiary or to an employee stock ownership plan or trust established by
the Company or any Subsidiary) of Equity Interests of Holdings or any Parent
Company so long as such net proceeds are simultaneously contributed to the
equity of Holdings (other than Disqualified Stock and Permitted Cure
Securities), and/or (y) from contributions (other than from Holdings or any
Subsidiary) to the capital of Holdings (other than contributions in the form of
Disqualified Stock and other than Permitted Cure Securities), plus (c) the
amount by which the aggregate principal amount (or accreted value, if less) of
Indebtedness of Holdings or any Subsidiary is reduced on Holdings’ consolidated
balance sheet upon the conversion or exchange after the Original Effective Date
of that Indebtedness for Equity Interests (other than Disqualified Stock) of
Holdings, plus the net cash proceeds received by Holdings at the time of such
conversion or exchange, if any, less the amount of any cash, or the fair market
value of any property (other than such Equity Interests), distributed by
Holdings upon such conversion or exchange, plus (d) 100% of the aggregate net
cash proceeds received by Holdings or a Subsidiary on or after the Original
Effective Date from (i) Investments permitted by clause (II) of the proviso to
Section 6.04(b), whether through interest payments, principal payments,
dividends or other distributions and payments, or the sale or other disposition
(other than to Holdings or a Subsidiary) thereof made by Holdings and its
Subsidiaries and (ii) a cash dividend from, or the sale (other than to Holdings
or a Subsidiary) of the Equity Interests of, an Unrestricted Subsidiary, in each
case to the extent not otherwise included in Consolidated Net Income of Holdings
for such period, plus (e) in the event of any Subsidiary Redesignation, the fair
market value, as determined in good faith by the board of directors of Holdings,
of the Investments of Holdings and the Subsidiaries in such Unrestricted
Subsidiary (or of the assets transferred or conveyed, as applicable) at the
time, plus (f) $200.0 million, minus (g) the aggregate amount of any Investments
made pursuant to clause (II) of the proviso to Section 6.04(b) or
Section 6.04(l)(ii) since the Original Effective Date, minus (h) the aggregate
amount of any dividends declared pursuant to Section 6.06(e) since the Original
Effective Date, minus (i) the aggregate amount of any payments of principal made
pursuant to Section 6.09(b)(I) since the Original Effective Date.
          “Available Revolving Unused Commitment” shall mean, with respect to a
Revolving Facility Lender at any time, an amount equal to the amount by which
(a) such Revolving Facility Lender’s Revolving Facility Commitment with respect
to the applicable Class of Revolving Facility Commitments at such time exceeds
(b) the Revolving Facility Credit Exposure of such Revolving Facility Lender
with respect to the applicable Class of Revolving Credit Facility Commitment at
such time.
          “BAS” shall mean Banc of America Securities LLC.

-6-



--------------------------------------------------------------------------------



 



          “Back-Stop Arrangements” shall mean, collectively, Letter of Credit
Back-Stop Arrangements and Swingline Back-Stop Arrangements.
          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.
          “Borrower” shall mean and include (i) the Company, as the sole
borrower under the Term Loan Facility, a CL Borrower and a Revolving Borrower,
(ii) CALLC as a CL Borrower and as a Revolving Borrower and (iii) each other
subsidiary that is designated as a Revolving Borrower.
          “Borrower Representative” shall mean the Company.
          “Borrowing” shall mean a group of Loans of a single Type under a
single Facility and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.
          “Borrowing Minimum” shall mean (a) in the case of a CL Borrowing, a
Term Borrowing and/or a Revolving Facility Borrowing denominated in Dollars,
$5.0 million, (b) in the case of a Term Borrowing or Revolving Facility
Borrowing denominated in Euros, €3.0 million, (c) in the case of a Swingline
Dollar Borrowing, $500,000 and (d) in the case of a Swingline Euro Borrowing,
€500,000.
          “Borrowing Multiple” shall mean (a) in the case of a CL Borrowing, a
Term Borrowing or a Revolving Facility Borrowing denominated in Dollars,
$1.0 million, (b) in the case of a Term Borrowing or Revolving Facility
Borrowing denominated in Euros, €600,000, (c) in the case of a Swingline Dollar
Borrowing, $500,000 and (d) in the case of a Swingline Euro Borrowing, €500,000.
          “Borrowing Request” shall mean a request by a Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit B-1.
          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; provided that (a) when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, (b) when used in connection with a Loan denominated in
Euros, the term “Business Day” shall also exclude any day on which the TARGET
payment system is not open for the settlement of payments in Euros and (c) when
used in connection with a Letter of Credit denominated in an Alternative
Currency, the term “Business Day” shall also exclude any day on which banks are
closed for foreign exchange business in the principal financial center of the
country of such currency.
          “CAG” shall mean Celanese GmbH (f/k/a Celanese AG), a company
organized under the laws of Germany.

-7-



--------------------------------------------------------------------------------



 



          “Calculation Date” shall mean (a) the last Business Day of each
calendar month, (b) each date (with such date to be reasonably determined by the
Administrative Agent) that is on or about the date of (i) a Borrowing Request or
an Interest Election Request with respect to any Revolving Facility Loan
denominated in Euros, (ii) the issuance of a Euro Letter of Credit (iii) the
issuance of an Alternative Currency Letter of Credit or (iv) a request for a
Swingline Euro Borrowing and (c) if an Event of Default under Section 7.01(b) or
(c) has occurred and is continuing, any Business Day as determined by the
Administrative Agent in its sole discretion.
          “CALLC” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “CAM” shall mean the mechanism for the allocation and exchange of
interests in the Loans, participations in Letters of Credit and collections
thereunder established under Article X.
          “CAM Exchange” shall mean the exchange of the Lenders’ interests
provided for in Section 10.01.
          “CAM Exchange Date” shall mean the first date after the Original
Effective Date on which there shall occur (a) any event described in paragraph
(h) or (i) (other than clause (vii) thereof) of Section 7.01 with respect to any
Borrower or (b) an acceleration of Loans pursuant to Section 7.01.
          “CAM Percentage” shall mean, as to each Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the sum of (i) the Dollar
Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of the aggregate Obligations owed to such Lender, (ii) the
Revolving L/C Exposure, if any, of such Lender (less unreimbursed L/C
Disbursements included therein), (iii) the CL L/C Exposure, if any, of such
Lender (less unreimbursed L/C Disbursements included therein) and (iv) the
Swingline Exposure, if any, of such Lender, in each case immediately prior to
the CAM Exchange Date, and (b) the denominator shall be the sum of (i) the
Dollar Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of the aggregate Obligations owed to all the Lenders, (ii) the
aggregate Revolving L/C Exposure of all the Lenders (less unreimbursed L/C
Disbursements included therein) and (iii) the aggregate CL L/C Exposure of all
the Lenders (less unreimbursed L/C Disbursements included therein), in each case
immediately prior to the CAM Exchange Date; provided that, for purposes of
clause (a) above, the Obligations owed to a Swingline Lender will be deemed not
to include any Swingline Loans except to the extent provided in clause (a)(iv)
above.
          “Canadian Dollars” or “C$” shall mean lawful money of Canada.
          “Capital Expenditures” shall mean, for any Person in respect of any
period, the aggregate of all expenditures incurred by such Person during such
period that, in accordance with US GAAP, are or should be included in “additions
to property, plant or equipment” or similar items reflected in the statement of
cash flows of such Person.
          “Capital Lease Obligations” of any Person shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to

-8-



--------------------------------------------------------------------------------



 



use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under US GAAP and, for purposes hereof, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with US GAAP.
          “Captive Insurance Subsidiaries” shall mean Celwood Insurance Company
and Elwood Insurance Limited, and any successor to either thereof to the extent
such successor constitutes a Subsidiary.
          “Cash Collateralize” shall mean to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Administrative Agent,
Issuing Bank and/or Swingline Lender (as applicable) and the Revolving Facility
Lenders, as collateral for L/C Obligations, obligations in respect of Swingline
Loans, or obligations of Revolving Facility Lenders to fund participations in
respect of either L/C Obligations or Swingline Loans (as the context may
require), cash or deposit account balances in an aggregate amount equal to 105%
of such L/C Obligations or Swingline Loans or, if an Issuing Bank or Swingline
Lender benefiting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the applicable
Issuing Bank(s) and/or the Swingline Lender (as applicable). “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.
          “Cash Interest Expense” shall mean, with respect to Holdings and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, write-offs of or the
amortization of any financing fees paid by, or on behalf of, Holdings or any
Subsidiary, including such fees paid in connection with the Transaction and
prepayment premiums and costs paid in connection with the Transaction,
(c) write-offs of or the amortization of debt discounts, if any, or fees in
respect of Swap Agreements and (d) cash interest income of Holdings and its
Subsidiaries for such period; provided that Cash Interest Expense shall exclude
any financing fees paid in connection with the Transaction (or any refinancing
of any Indebtedness incurred in connection therewith to the extent that such
financing fees are paid with the proceeds from such refinancing Indebtedness) or
any amendment of this Agreement or upon entering into a Permitted Receivables
Financing.
          A “Change in Control” shall be deemed to occur if:
     (a) at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Company or (ii) a majority of the seats (other than vacant seats) on the
board of directors of Holdings shall at any time be occupied by Persons who were
neither (A) nominated by the board of directors of Holdings nor (B) appointed by
directors so nominated; or
     (b) any Person or group (within the meaning of Rule 13d-5 of the Exchange
Act as in effect on the Original Effective Date) shall own beneficially (within
the meaning of such Rule), directly or indirectly, in the aggregate Equity
Interests representing

-9-



--------------------------------------------------------------------------------



 



35% or more of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the Original Effective Date, (b) any change in law, rule or
regulation or in the official interpretation or application thereof by any
Governmental Authority after the Original Effective Date or (c) compliance by
any Lender or Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any written request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Original
Effective Date.
          “Charges” shall have the meaning assigned to such term in
Section 9.09.
          “CL Availability Period” shall mean the period from and including the
Original Effective Date to but excluding the Term B Loan Maturity Date and in
the case of each CL Loan, CL Credit Event and CL Letter of Credit, the date of
termination of the Total Credit-Linked Commitment.
          “CL Borrower” shall mean either CALLC or the Company (whomsoever of
the two is designated in the applicable Borrowing Request or Request to Issue).
          “CL Borrowing” shall mean a Borrowing comprised of CL Loans.
          “CL Credit Event” shall mean and include (i) the incurrence of a CL
Loan and (ii) the issuance of a CL Letter of Credit.
          “CL Exposure” shall mean at any time the sum of (a) the aggregate
outstanding principal amount of all CL Loans at such time plus (b) the CL L/C
Exposure of all CL Lenders at such time. The CL Exposure of any CL Lender at any
time shall mean its CL Percentage of the aggregate CL Exposure at such time.
          “CL Facility” shall mean the Credit-Linked Commitments and the CL
Loans made hereunder and the CL Letters of Credit issued hereunder.
          “CL Facility Fee” shall have the meaning provided in Section 2.12(b).
          “CL Interest Payment Date” shall mean the last day of every third
Interest Period applicable to Credit-Linked Deposits.
          “CL L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all CL Letters of Credit denominated in Dollars outstanding at
such time, (b) the Dollar Equivalent of the aggregate undrawn amount of all CL
Letters of Credit denominated in Euros or Alternative Currencies outstanding at
such time, (c) the aggregate principal amount of all Dollar L/C Disbursements
made in respect of CL Letters of Credit that have not yet been reimbursed at
such time and (d) the Dollar Equivalent of the aggregate principal amount of all
Euro and Alternative Currency L/C Disbursements made in respect of CL Letters of
Credit that have

-10-



--------------------------------------------------------------------------------



 



not yet been reimbursed at such time. The CL L/C Exposure of any CL Lender at
any time shall mean its CL Percentage of the aggregate CL L/C Exposure at such
time.
          “CL Lender” shall mean each Lender having a Credit-Linked Commitment
(or, to the extent terminated, an outstanding Credit-Linked Deposit).
          “CL Letter of Credit” shall mean each Letter of Credit designated as
such in Schedule 2.05(a), in the relevant Request to Issue or as provided in
Section 2.05.
          “CL Loan” shall mean a Loan made by a CL Lender pursuant to
Section 2.01(e). Each CL Loan shall be denominated in Dollars and shall be a
Eurocurrency Loan or an ABR Loan.
          “CL Percentage,” with respect to any CL Lender at any time, shall mean
a fraction (expressed as a percentage) the numerator of which is the
Credit-Linked Commitment of such CL Lender at such time and the denominator of
which is the Total Credit-Linked Commitment at such time, provided that if the
CL Percentage of any CL Lender is to be determined after the Total Credit-Linked
Commitment has been terminated, then the CL Percentage of such CL Lender shall
be determined immediately prior (and without giving effect) to such termination.
          “CL Reserve Account” shall have the meaning assigned to such term in
Section 10.02(a).
          “Class” shall mean, (i) with respect to any Loan, whether such Loan is
a Tranche 1 Revolving Facility Loan, a Tranche 2 Revolving Facility Loan, a Term
B Loan, a Term C Loan, an Additional Dollar Term Loan or Additional Euro Term
Loan belonging to a separate Class in accordance with Section 2.23(a), a
Refinancing Term Loan designated as part of a particular Class pursuant to
Section 2.24(b) or an Extended Maturity Loan designated as part of a particular
Class pursuant to 2.25(a) and (ii) with respect to any Commitment, whether such
Commitment is a Tranche 1 Revolving Commitment, a Tranche 2 Revolving
Commitment, a Refinancing Term Commitment or an Extended Maturity Commitment.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
          “Collateral” shall mean all the “Collateral” as defined in any
Security Document and shall also include the Mortgaged Properties and any other
property subject or purported to be subject from time to time to a Lien under
any Security Document.
          “Collateral Agent” shall have the meaning given such term in the
introductory paragraph of this Agreement.
          “Collateral and Guarantee Requirements” shall mean the requirements
that:
     (a) in the case of any Person that is a Foreign Revolving Borrower, the
Collateral Agent shall have received, unless it has waived such requirement for
such Foreign Revolving Borrower (for reasons of cost, legal limitations or such
other matters as

-11-



--------------------------------------------------------------------------------



 



deemed appropriate by the Administrative Agent), a counterpart of a Foreign
Pledge Agreement by the direct parent company of such Foreign Revolving Borrower
with respect to all of the Equity Interests owned by such parent company in such
Foreign Revolving Borrower, provided that the Equity Interests of a Foreign
Revolving Borrower shall not have to be so pledged if such pledge would result
in materially adverse tax or legal consequences to Holdings and its Subsidiaries
(as determined by Holdings in good faith);
     (b) in the case of any Person that becomes a Domestic Subsidiary Loan Party
after the Original Effective Date, the Collateral Agent shall have received, no
later than 30 days after such Person has become a Domestic Subsidiary Loan
Party, (i) a Supplement to the U.S. Collateral Agreement duly executed and
delivered on behalf of such Person and (ii) if such Person owns Equity Interests
of a Foreign Subsidiary organized in a jurisdiction that, as a result the law of
any such jurisdiction, cannot be pledged, or require additional actions for the
enforcement, under local applicable law to the Collateral Agent under the U.S.
Collateral Agreement, if the Collateral Agent reasonably requests, a counterpart
of an Alternate Pledge Agreement with respect to such Equity Interests (provided
that in no event shall more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary or Quasi-Foreign Subsidiary, including
pursuant to a U.S. Collateral Agreement, be pledged to secure Obligations of
Domestic Loan Parties), duly executed and delivered on behalf of such
Subsidiary;
     (c) all the Equity Interests that are acquired by a Loan Party (other than
a Foreign Revolving Borrower) after the Original Effective Date shall be pledged
pursuant to the U.S. Collateral Agreement or the Holdings Agreement, as the case
may be, or, to the extent representing Equity Interests in a Foreign Revolving
Borrower, a Foreign Pledge Agreement, as applicable (provided that in no event
shall more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary or Quasi-Foreign Subsidiary, including pursuant to a U.S.
Collateral Agreement, be pledged to secure Obligations of Domestic Loan
Parties);
     (d) the Collateral Agent shall have received all certificates or other
instruments (if any) representing all Equity Interests required to be pledged
pursuant to any of the foregoing paragraphs, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, in each case to
the extent reasonably requested by counsel to the Lenders, or such other action
shall have been taken as required under applicable law to perfect a security
interest in such Equity Interests as reasonably requested by counsel to the
Lenders;
     (e) all Indebtedness of Holdings and each Subsidiary having an aggregate
principal amount that has a Dollar Equivalent in excess of $10.0 million (other
than intercompany current liabilities incurred in the ordinary course) that is
owing to any Domestic Loan Party shall be evidenced by a promissory note or an
instrument and shall have been pledged pursuant to the U.S. Collateral
Agreement, and the Collateral Agent shall have received all such promissory
notes or instruments, together with note powers or other instruments of transfer
with respect thereto endorsed in blank;

-12-



--------------------------------------------------------------------------------



 



     (f) all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be executed, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been executed, filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or the
recording concurrently with, or promptly following, the execution and delivery
of each such Security Document, subject to the exceptions and exclusions set
forth in the Security Documents;
     (g) the Collateral Agent shall have received (i) counterparts to each
Mortgage with respect to each Mortgaged Property subject thereto duly executed
and delivered by the record owner of such Mortgaged Property, (ii) policy or
policies of title insurance, at the Borrowers’ expense, issued by a nationally
recognized title insurance company insuring (subject to such survey exceptions
for the Mortgaged Properties as the Collateral Agent may agree) the Lien of each
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request, (iii) except for any Mortgaged Property with respect to which the
Collateral Agent shall not require such a survey and, otherwise only to the
extent required to obtain the title policy insurance referred to in clause
(ii) above, a survey of each Mortgaged Property subject to a Mortgage (and all
improvements thereon) which is (1) dated (or redated) not earlier than six
months prior to the date of delivery thereof unless there shall have occurred
within six months prior to such date of delivery any exterior construction on
the site of such Mortgaged Property, in which event such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than
20 days prior to such date of delivery, (2) certified by the surveyor (in a
manner reasonably acceptable to the Administrative Agent) to the Administrative
Agent, the Collateral Agent and the title insurance company insuring the
Mortgage, (3) complying in all respects with the minimum detail requirements of
the American Land Title Association as such requirements are in effect on the
date of preparation of such survey and (4) sufficient for such title insurance
company to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent, (iv) with respect to each Mortgaged Property, each Loan Party
shall have made notifications, registrations and filings to the extent required
by and in accordance with Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property, (v) such legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property, (vi) a completed Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property and (vii) a Real Property Officer’s Certificate with respect
to each Mortgaged Property subject to a Mortgage; and
     (h) each Loan Party shall have obtained all material consents and approvals
required to be obtained by it in connection with (A) the execution, delivery and
performance

-13-



--------------------------------------------------------------------------------



 



of all Security Documents (or supplements thereto) to which it is a party and
(B) the granting by it of the Liens under each Security Document to which it is
party.
          “Commitments” shall mean (a) with respect to any Lender, such Lender’s
commitment to make Term Loans under Section 2.01(a) or Section 2.23(a),
Revolving Facility Commitment, Refinancing Term Loan Commitments, Extended
Maturity Commitments and/or Credit-Linked Commitment and (b) with respect to any
Swingline Lender, its Swingline Dollar Commitment or Swingline Euro Commitment,
as applicable.
          “Company” shall have the meaning assigned to that term in the
introductory paragraph of this Agreement.
          “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum dated March 2007 provided to prospective Lenders in
connection with this Agreement, as modified or supplemented.
          “Consolidated Debt” at any date shall mean the sum of (without
duplication) (i) all Indebtedness consisting of Capital Lease Obligations,
Indebtedness for borrowed money and Indebtedness in respect of the deferred
purchase price of property or services (and not including any indebtedness under
letters of credit (x) to the extent undrawn or (y) if drawn, to the extent
reimbursed within 10 Business Days after such drawing) of Holdings and its
Subsidiaries determined on a consolidated basis on such date plus (ii) any
Receivables Net Investment.
          “Consolidated First Lien Senior Secured Debt” at any date shall mean
any Consolidated Debt secured by a Lien that is not contractually subordinated
to any other Lien securing any Consolidated Debt, excluding, however, up to
$120,395,000 aggregate principal amount of conditional or installment sale
industrial revenue and pollution control bonds of the Subsidiaries existing on
the Original Effective Date (to the extent outstanding at the time of
determination).
          “Consolidated Net Debt” at any date shall mean (A) Consolidated Debt
on such date less (B) unrestricted cash or marketable securities (determined in
accordance with US GAAP) of Holdings and its Subsidiaries on such date.
          “Consolidated Net Income” shall mean, with respect to any Person for
any period, the aggregate of the Net Income of such Person and its subsidiaries
for such period, on a consolidated basis; provided, however, that
     (i) any net after-tax extraordinary, special (to the extent reflected as a
separate line item on a consolidated income statement prepared in accordance
with US GAAP on a basis consistent with historical practices), unusual or
non-recurring gain or loss (less all fees and expenses relating thereto) or
income or expense or charge including, without limitation, any severance
expense, and fees, expenses or charges related to the transactions contemplated
by the Amendment Agreement, the issuance of the Senior Unsecured Notes, any
offering of Equity Interests of Holdings, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including all fees, expenses, charges, prepayment premiums or other
costs or change in control payments related to the Transaction (including,
without limitation, all Transaction

-14-



--------------------------------------------------------------------------------



 



Costs), in each case shall be excluded; provided that each non-recurring item
will be identified in reasonable detail in the compliance certificate delivered
pursuant to Section 5.04(c),
     (ii) any net after-tax income or loss from discontinued operations and any
net after-tax gain or loss on disposal of discontinued operations shall be
excluded,
     (iii) any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
Holdings) shall be excluded,
     (iv) any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,
     (v) (A) the Net Income for such period of any Person that is not a
subsidiary of such Person, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments in respect of equity paid in cash (or to the
extent converted into cash) to such Person or a subsidiary thereof in respect of
such period, but excluding any such dividend, distribution or payment in respect
of equity that funds a JV Reinvestment, and (B) the Net Income for such period
shall include any dividend, distribution or other payment in respect of equity
in cash received from any Person in excess of the amounts included in clause
(A), but excluding any such dividend, distribution or payment that funds a JV
Reinvestment,
     (vi) the Net Income for such period of any subsidiary of such Person shall
be excluded to the extent that the declaration or payment of dividends or
similar distributions by such subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or in similar
distributions has been legally waived (provided that the net loss of any such
subsidiary shall be included), provided that such Net Income shall be included
to the extent (and only to the extent) such subsidiary may (without violation of
law or binding contractual arrangements) make loans and/or advances to its
parent corporation (which corporation may in turn dividend, loan and/or advance
the proceeds of such loans or advances to its parent corporation and so on for
all parents until reaching the Company) and/or to the Company,
     (vii) Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,
     (viii) an amount equal to the amount of Tax Distributions actually made to
the direct or indirect holders of its Equity Interests in respect of the net
taxable income allocated by such Person to such holders for such period to the
extent funded by the Company shall be included as though such amounts had been
paid as income taxes directly by such Person,

-15-



--------------------------------------------------------------------------------



 



     (ix) any increase in amortization or depreciation or any one-time noncash
charges (such as purchased in-process research and development or capitalized
manufacturing profit in inventory) resulting from purchase accounting in
connection with any acquisition that is consummated prior to or after the
Original Effective Date shall be excluded, and
     (x) net after-tax income or loss attributable to the Fraport Transaction
shall be excluded, including, but not limited to, any gain or loss recognized on
the sale of the land and costs incurred to (a) prematurely terminate leasing
arrangements at the existing Kelsterbach site, (b) certify products produced at
the new manufacturing facility for existing customers, (c) train new employees,
(d) run the new and existing manufacturing facilities in parallel, (e) move
offices and laboratories from the existing facilities to the new facilities and
(f) retain existing employees.
     For purposes of this definition, calculations of “after-tax” amounts shall
refer to the statutory tax rate and not the effective tax rate.
          “Consolidated Total Assets” shall mean, as of any date, the total
assets of Holdings and its consolidated Subsidiaries, determined in accordance
with US GAAP, as set forth on the consolidated balance sheet of Holdings as of
such date.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Credit Event” shall have the meaning assigned to such term in
Article IV.
          “Credit-Linked Commitment” shall mean, for each CL Lender, the Dollar
Equivalent on the Original Effective Date of the amount set forth opposite such
Lender’s name on Schedule 2.01 directly below the column entitled “Credit-Linked
Commitment” or in the Assignment and Acceptance pursuant to which such CL Lender
shall have assumed its Credit-Linked Commitment, as applicable, as the same may
be (x) reduced from time to time pursuant to Section 2.08(d) and (y) reduced or
increased from time to time as a result of assignments by or to such Lender
pursuant to Section 9.04.
          “Credit-Linked Deposit” shall mean, as to each CL Lender, the cash
deposit made by such CL Lender pursuant to Section 2.02(B)(a), as such deposit
may be (x) reduced from time to time pursuant to the terms of this Agreement and
(y) reduced or increased from time to time pursuant to assignments by or to such
CL Lender pursuant to Section 9.04(b). The initial amount of each CL Lender’s
Credit-Linked Deposit shall be equal to the amount of its Credit-Linked
Commitment on the Original Effective Date or on the date that such Person
becomes a CL Lender pursuant to Section 9.04(b).
          “Credit-Linked Deposit Account” shall mean the account of, and
established by, the Deposit Bank under its sole and exclusive control and
maintained at the office of the Deposit

-16-



--------------------------------------------------------------------------------



 



Bank, and designated as the “Celanese Credit-Linked Deposit Account” that shall
be used solely for the purposes set forth in Sections 2.05(e) and 2.06(a).
          “Credit-Linked Deposit Cost Amount” shall mean, at any time, an amount
(expressed in basis points) determined by the Deposit Bank in consultation with
the Company based on the term on which the Credit-Linked Deposits are invested
from time to time and representing the Deposit Bank’s administrative cost for
investing the Credit-Linked Deposits and any reserve costs attributable thereto.
          “Cure Amount” shall have the meaning assigned to such term in
Section 7.02.
          “Cure Right” shall have the meaning assigned to such term in
Section 7.02.
          “DBNY” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “DBSI” shall mean Deutsche Bank Securities Inc.
          “Debtor Relief Laws” shall mean the Bankruptcy Code of the United
States and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” shall mean any event or condition that upon notice, lapse of
time or both would constitute an Event of Default.
          “Defaulting Lender” shall mean any Revolving Facility Lender that, as
reasonably determined by the Administrative Agent (which determination shall,
upon reasonable request by the Company, be made promptly by the Administrative
Agent if the Administrative Agent reasonably determines the conditions set forth
below apply), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Revolving Facility Loans or
participations in respect of Letters of Credit or Swingline Loans, within three
Business Days of the date required to be funded by it hereunder unless such
obligation is the subject of a good faith dispute, (b) has notified the Company
or the Administrative Agent that it does not intend to comply with its funding
obligations hereunder or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit generally except to the extent any such obligation is
the subject of a good faith dispute, (c) has failed, within three Business Days
after request by the Administrative Agent (which request the Administrative
Agent shall make if reasonably requested by the Company), to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations except to the extent subject to a good faith dispute, or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in, any such proceeding or appointment
(unless, in each case, such Revolving Facility Lender has

-17-



--------------------------------------------------------------------------------



 



confirmed it will comply with its obligations hereunder and the Company, the
Administrative Agent and each Issuing Bank is reasonably satisfied that such
Revolving Facility Lender is able to continue to perform its obligations
hereunder); provided that a Lender shall not be a Defaulting Lender solely by
virtue of the control of or ownership or acquisition of any equity interest in
that Lender or any direct or indirect parent company thereof by a Governmental
Authority.
          “Deposit Bank” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Designated Asset Sales” shall mean those proposed asset sales of the
Company set forth on Schedule 1.01(b).
          “Designation Investment Value” shall have the meaning assigned to such
term in the definition of “Unrestricted Subsidiary” in this Section 1.01.
          “Disqualified Stock” shall mean, with respect to any Person, any
Equity Interests of such Person which, by their terms (or by the terms of any
security into which they are convertible or for which they are putable or
exchangeable), or upon the happening of any event, mature or are mandatorily
redeemable (other than as a result of a Change in Control or a sale of all or
substantially all of such Person’s assets), pursuant to a sinking fund
obligation or otherwise, or are redeemable in whole or in part, in each case
prior to the date 91 days after the Term C Loan Maturity Date; provided,
however, that if such Equity Interests are issued to any plan for the benefit of
employees of any Parent Company or its Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Stock solely
because they may be required to be repurchased by the Parent Company or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
          “Documentation Agents” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Dollar Equivalent” shall mean, on any date of determination (a) with
respect to any amount in Dollars, such amount, (b) with respect to any amount in
Euros, the equivalent in Dollars of such amount, determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, pursuant to
Section 1.03(a) using the Exchange Rate with respect to such currency at the
time in effect under the provisions of such Section and (c) with respect to any
amount denominated in any Alternative Currency, the equivalent in Dollars,
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, pursuant to Section 1.03(a) on the basis of the Exchange Rate
(determined in respect of the most recent Calculation Date) for the purchase of
Dollars with respect to such Alternative Currency at the time in effect under
the provisions of such Section.
          “Dollar Letter of Credit” shall mean a Letter of Credit denominated in
Dollars.
          “Dollar Term Loan” shall mean each Term Loan denominated in Dollars.
          “Dollars” or “$” shall mean lawful money of the United States of
America.

-18-



--------------------------------------------------------------------------------



 



          “Domestic Loan Parties” shall mean at any time Holdings, the Company
and each Domestic Subsidiary Loan Party.
          “Domestic Subsidiary” of any Person shall mean a Subsidiary of such
Person that is not (a) a Foreign Subsidiary or (b) a subsidiary of a Foreign
Subsidiary.
          “Domestic Subsidiary Loan Party” shall mean each Guarantor Subsidiary.
          “Domestic Swingline Borrower” shall mean each Revolving Borrower that
is not a Foreign Subsidiary that has been designated to the Administrative Agent
in writing by the Company as a Domestic Swingline Borrower, provided that
(x) its Maximum Credit Limit will remain unchanged and (y) there shall not be
more than two Domestic Swingline Borrowers at any time and provided, further,
that the Company may revoke any such designation as to any such Person at a time
when no Swingline Loans are outstanding to such Person.
          “EBITDA” shall mean, with respect to Holdings and the Subsidiaries on
a consolidated basis for any period, the Consolidated Net Income of Holdings and
the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses
(i) through (xi) of this clause (a) reduced such Consolidated Net Income for the
respective period for which EBITDA is being determined):
     (i) provision for Taxes based on income, profits or capital of Holdings and
the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes (such as the Texas franchise tax and Michigan single
business tax) (including any Tax Distribution taken into account in calculating
Consolidated Net Income),
     (ii) Interest Expense of Holdings and the Subsidiaries for such period (net
of interest income for such period of Holdings and its Subsidiaries other than
the cash interest income of the Captive Insurance Subsidiaries),
     (iii) depreciation and amortization expenses of Holdings and the
Subsidiaries for such period,
     (iv) restructuring charges; provided that each non-recurring item will be
identified in reasonable detail in the compliance certificate delivered pursuant
to Section 5.04(c),
     (v) any other noncash charges (but excluding any such charge which requires
an accrual of, or a cash reserve for, anticipated cash charges for any future
period); provided that, for purposes of this subclause (v) of this clause (a),
any noncash charges or losses shall be treated as cash charges or losses in any
subsequent period during which cash disbursements attributable thereto are made,
     (vi) the minority interest expense consisting of the subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary in such period or any prior period, except to the extent of
dividends declared or paid on Equity Interests held by third parties,

-19-



--------------------------------------------------------------------------------



 



     (vii) the noncash portion of “straight-line” rent expense,
     (viii) the amount of any expense to the extent a corresponding amount is
received in cash by any Loan Party from a Person other than Holdings or any
Subsidiary of Holdings under any agreement providing for reimbursement of any
such expense provided such reimbursement payment has not been included in
determining EBITDA (it being understood that if the amounts received in cash
under any such agreement in any period exceed the amount of expense in respect
of such period, such excess amounts received may be carried forward and applied
against expense in future periods),
     (ix) turnaround costs and expenses to the extent treated as, and included
in computing for the period expended, Capital Expenditures, and
     (x) any net losses resulting from currency Swap Agreements entered into in
the ordinary course of business relating to intercompany loans among or between
Holdings and/or any of its Subsidiaries to the extent that the nominal amount of
the related Swap Agreement does not exceed the principal amount of the related
intercompany loan;
minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) to (iv) of this clause
(b) increased such Consolidated Net Income for the respective period for which
EBITDA is being determined):
     (i) the minority interest income consisting of subsidiary losses
attributable to the minority equity interests of third parties in any non-Wholly
Owned Subsidiary,
     (ii) noncash items increasing Consolidated Net Income of Holdings and the
Subsidiaries for such period (but excluding any such items (A) in respect of
which cash was received in a prior period or will be received in a future period
or (B) which represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges in any prior period),
     (iii) the cash portion of “straight-line” rent expense which exceeds the
amount expensed in respect of such rent expense, and
     (iv) any net gains resulting from currency Swap Agreements entered into in
the ordinary course of business relating to intercompany loans among or between
Holdings and/or any of its Subsidiaries to the extent that the nominal amount of
the related Swap Agreement does not exceed the principal amount of the related
intercompany loan.
          “Effective Yield” shall have the meaning assigned to such term in
Section 2.24(a).
          “EMU Legislation” shall mean the legislative measures of the European
Union for the introduction of, changeover to or operation of the Euro in one or
more member states of the European Union.
          “Environment” shall mean ambient and indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata,

-20-



--------------------------------------------------------------------------------



 



natural resources such as flora and fauna, the workplace or as otherwise defined
in any Environmental Law.
          “Environmental Laws” shall mean all applicable laws (including common
law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions, or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the protection of the
Environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to health and safety matters (to the extent relating to the
Environment or exposure to Hazardous Materials).
          “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, convertible preferred equity certificate (whether
or not equity under local law), any limited or general partnership interest and
any limited liability company membership interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with Holdings, the Company or a Subsidiary, is
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.
          “ERISA Event” shall mean (a) any Reportable Event; (b) with respect to
a Plan, the failure to satisfy the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(d) of the Code or Section 303(d) of ERISA (or Section 412(c) of
the Code and Section 302(c) of ERISA, as amended by the Pension Protection Act
of 2006) of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code, as amended by
the Pension Protection Act of 2006) with respect to any Plan or the failure to
make any required contribution to a Multiemployer Plan; (d) the incurrence by
Holdings, the Company, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by Holdings, the Company, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by Holdings, the Company, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by Holdings, the
Company, a Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Holdings, the Company, a Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

-21-



--------------------------------------------------------------------------------



 



          “Euro” or “€” shall mean the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.
          “Euro Equivalent” shall mean, on any date of determination, (a) with
respect to any amount in Euros, such amount, (b) with respect to any amount in
Dollars, the equivalent in Euros of such amount, determined by the
Administrative Agent or the applicable Issuing Bank, as applicable, pursuant to
Section 1.03(a) using the Exchange Rate with respect to such currency of the
time in effect under the provisions of such Section and (c) with respect to any
amount denominated in any Alternative Currency, the equivalent in Euros,
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, pursuant to Section 1.03(a) on the basis of the Exchange Rate
(determined in respect of the most recent Calculation Date) for the purchase of
Euros with respect to such Alternative Currency at the time in effect under the
provisions of such Section.
          “Euro Letter of Credit” shall mean a Letter of Credit denominated in
Euros.
          “Euro Term Loan” shall mean each Term Loan denominated in Euros.
          “Eurocurrency Borrowing” shall mean a Borrowing comprised of
Eurocurrency Loans.
          “Eurocurrency CL Loan” shall mean any CL Loan bearing interest at a
rate determined by reference to the Adjusted LIBO Rate in accordance with
Article II.
          “Eurocurrency Loan” shall mean any Eurocurrency Term Loan,
Eurocurrency Revolving Loan or Eurocurrency CL Loan.
          “Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
          “Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan
bearing interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
          “Eurocurrency Term Loan” shall mean any Term Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
          “Event of Default” shall have the meaning assigned to such term in
Section 7.01.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Exchange Rate” shall mean on any day, for purposes of determining the
Dollar Equivalent, Euro Equivalent or Alternative Currency Equivalent of any
other currency, the rate at which such other currency may be exchanged into
Dollars, Euros or any Alternative Currency (as applicable), as set forth on
Bloomberg for such currency at the time of such determination.

-22-



--------------------------------------------------------------------------------



 



In the event that such rate does not appear on Bloomberg the Exchange Rate shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of Dollars, Euros or any
Alternative Currency (as applicable) for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may, in consultation with
the Company, use any reasonable method it deems appropriate to determine such
rate, and such determination shall be prima facie evidence thereof.
          “Excluded Indebtedness” shall mean all Indebtedness permitted to be
incurred under Section 6.01 (other than Section 6.01(o)).
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of a Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above and (c) in the case of a Lender
(other than an assignee pursuant to a request by a Borrower under
Section 2.19(b)), any withholding tax imposed by the United States (other than a
withholding tax levied upon any amounts payable to such Lender in respect of any
interest in any Loan acquired by such Lender pursuant to Section 10.01) that is
in effect and would apply to amounts payable hereunder to such Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Lender’s failure to comply with
Section 2.17(e) with respect to such Loans except to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from a Borrower
with respect to any withholding tax pursuant to Section 2.17(a).
          “Existing Credit Agreement” shall have the meaning assigned to such
term in the recitals of this Agreement.
          “Existing Excluded Subsidiary” shall mean each Subsidiary listed on
Schedule 1.01(c); so long as the representation and warranty in Section 3.08(c)
remains true with respect to such Subsidiary.
          “Existing Facility” shall have the meaning assigned to such term in
Section 2.25(a).
          “Existing Letter of Credit” shall mean each letter of credit or bank
guaranty previously issued for the account of the Company or any of its
subsidiaries by a Person that was on the Original Effective Date an L/C Lender
(or an Affiliate of such Person) to the extent such letter of credit or bank
guaranty (a) was outstanding on the Original Effective Date and (b) is listed on
Schedule 2.05(a).

-23-



--------------------------------------------------------------------------------



 



          “Extended Maturity Commitments” shall have the meaning assigned to
such term in Section 2.25(a).
          “Extended Maturity Loans” shall have the meaning assigned to such term
in Section 2.25(a).
          “Extended Portion” shall mean, with respect to any Loan or Commitment,
the principal amount of such Loan or Commitment minus the Non-Extended Portion
of such Loan or Commitment. For the avoidance of doubt, the Extended Portion of
the Revolving Facility Commitments as of the Restatement Effective Date shall
include the “New Tranche 2 Revolving Commitments” provided pursuant to, and as
defined in, the Amendment Agreement.
          “Extending Lender” shall have the meaning assigned to such term in
Section 2.25(b).
          “Extension Amendment” shall have the meaning assigned to such term in
Section 2.25(c).
          “Extension Election” shall have the meaning assigned to such term in
Section 2.25(b).
          “Extension Maximum Amount” shall have the meaning assigned to such
term in Section 2.25(b).
          “Extension Request” shall have the meaning assigned to such term in
Section 2.25(a).
          “Facility” shall mean the respective facility and commitments utilized
in making Loans and credit extensions hereunder , it being understood that as of
the Restatement Effective Date, there are three facilities, i.e., the Term Loan
Facility, the Revolving Facility and the CL Facility.
          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letters” shall mean (i) that certain Fee Letter dated
September 16, 2010, by and among the Company and the Joint Book Runners and
(ii) the Administrative Agent’s Fee Letter referred to in Section 2.12(c).
          “Fees” shall mean the RF Commitment Fees, the L/C Participation Fees,
the CL Facility Fee, the Issuing Bank Fees and the Administrative Agent Fees.

-24-



--------------------------------------------------------------------------------



 



          “Financial Officer” of any Person shall mean the Chief Financial
Officer, principal accounting officer, Treasurer, Assistant Treasurer or
Controller of such Person.
          “Financial Performance Covenant” shall mean the covenant of Holdings
set forth in Section 6.10.
          “Finco” shall have the meaning assigned to such term in the recitals
to this Agreement.
          “First Lien Senior Secured Leverage Ratio” shall mean, on any date,
the ratio of (a) Consolidated First Lien Senior Secured Debt as of such date to
(b) EBITDA for the relevant Test Period; provided that if any Asset Disposition,
any Asset Acquisition (or any similar transaction or transactions that require a
waiver or consent by the Required Lenders under Section 6.04 or 6.05), any
Investment the aggregate amount of which exceeds $15.0 million or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes and excluding any
Indebtedness permitted to be incurred by Section 6.01 (other than
Section 6.01(1)) and incurred on (but not prior to) the date of determination)
has occurred, or any part of the business of Holdings and its Subsidiaries is
designated as a discontinued operation to the extent the aggregate fair market
value of all such designations exceeds $15.0 million, or any Subsidiary has been
designated as an Unrestricted Subsidiary or any Subsidiary Redesignation has
occurred, in each case during the relevant Test Period or in the case of any
Asset Acquisition, after the last day of the Test Period and on or prior to the
date as of which such ratio is being calculated (the period from the first day
of the Test Period to and including such date of determination being the
“Calculation Period”), Consolidated First Lien Senior Secured Debt and EBITDA
shall be determined for the respective Test Period on a Pro Forma Basis for such
occurrences and designations.
          “Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of
(a) EBITDA for the relevant Test Period to (b) the Fixed Charges of Holdings for
such period; provided that if any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or consent by the
Required Lenders under Section 6.04 or 6.05), any Investment the aggregate
amount of which exceeds $15.0 million or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and excluding any Indebtedness permitted to be incurred by
Section 6.01 (other than Section 6.01(1)) and incurred on (but not prior to) the
date of determination) has occurred, or any part of the business of Holdings and
its Subsidiaries is designated as a discontinued operation to the extent the
aggregate fair market value of all such designations exceeds $15.0 million, or
any Subsidiary has been designated as an Unrestricted Subsidiary or any
Subsidiary Redesignation has occurred, in each case during the relevant Test
Period, EBITDA and Cash Interest Expense shall be determined for the respective
Test Period on a Pro Forma Basis for such occurrences and designations.
          “Fixed Charges” shall mean, with respect to Holdings for any period,
the sum of, without duplication:
     (1) Cash Interest Expense of Holdings for such period,

-25-



--------------------------------------------------------------------------------



 



     (2) all cash dividends paid during such period on any series of preferred
stock of any Subsidiary of Holdings (other than a Guarantor Subsidiary and net
of items eliminated in consolidation), and
     (3) all dividends paid during such period (excluding items eliminated in
consolidation) on any series of Disqualified Stock of Holdings or any
Subsidiary.
          “Foreign Currency Swap Guarantees” shall have the meaning assigned to
such term in Section 6.01(m).
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than the United States of America. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Pledge Agreement” shall mean a pledge agreement with respect
to the Pledged Collateral that constitutes Equity Interests of a Foreign
Revolving Borrower, in form and substance reasonably satisfactory to the
Collateral Agent, that will secure Obligations of such Foreign Revolving
Borrower.
          “Foreign Revolving Borrower” shall mean each Revolving Borrower that
is a Foreign Subsidiary.
          “Foreign Subsidiary” shall mean any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia.
          “Foreign Subsidiary Loan Party” shall mean at any time each Foreign
Revolving Borrower and the Foreign Subsidiary (if any) that is the direct parent
thereof to the extent it has pledged the Equity Interests of such Revolving
Borrower to secure its Revolving Facility Loans.
          “Foreign Swingline Borrower” shall mean each Foreign Revolving
Borrower that has been designated to the Administrative Agent in writing by the
Company as a Foreign Swingline Borrower, provided that (x) its Maximum Credit
Limit will remain unchanged and (y) there shall not be more than two Foreign
Swingline Borrowers at any time and, provided, further, that the Company may
revoke any such designation as to any Person at a time when no Swingline Loans
are outstanding to such Person.
          “Fraport Transactions” shall mean (i) the relocation of a plant owned
by Ticona GmbH, a Subsidiary, located in Kelsterbach, Germany, in connection
with a settlement reached with Fraport AG, a German company that operates the
airport in Frankfurt, Germany, to relocate such plant, and the payment to Ticona
in connection with such settlement of a total of €650 million for the costs
associated with the transition of the business from the current location and
closure of the Kelsterbach plant, as further described in the current report on
Form 8-K filed by the Parent with the SEC on November 29, 2006 and the exhibits
thereto, and (ii) the activities of Holdings and its Subsidiaries in connection
with the transactions described in clause (i), including

-26-



--------------------------------------------------------------------------------



 



the selection of a new site, building of new production facilities and
transition of business activities.
          “Governmental Authority” shall mean any federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.
          “Governmental Real Property Disclosure Requirements” shall mean any
Requirement of Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any real property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any real property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the real property,
facility, establishment or business to be sold leased, mortgaged, assigned or
transferred.
          “Guarantee” of or by any Person (the “guarantor”) shall mean (a) any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay or otherwise) or to purchase (or to
advance or supply funds for the purchase of) any security for the payment of
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit
or letter of guaranty issued to support such Indebtedness or other obligation of
another Person, or (b) any Lien on any property of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, that the term “Guarantee” shall not include endorsements for collection
or deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations. The amount of any Guarantee obligation of any
guarantor shall be deemed to be an amount equal to the stated or determinable
amount of the Indebtedness in respect of which such Guarantee is made or, if not
stated or determinable, such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Company in good faith. The
term “guarantee” as a verb shall have a corresponding meaning.
          “Guarantor Subsidiary” shall mean each Domestic Subsidiary of the
Company, with an exception for Celwood Insurance Company (a Captive Insurance
Subsidiary), each Existing

-27-



--------------------------------------------------------------------------------



 



Excluded Subsidiary and any Special Purpose Receivables Subsidiary and with such
other exceptions as are satisfactory to the Administrative Agent.
          “Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
          “Holdings” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
          “Increased Amount Date” shall have the meaning assigned to such term
in Section 2.23.
          “Incurrence Ratios” shall mean (i) a First Lien Senior Secured
Leverage Ratio of less than 4.50 to 1.00 and (ii) a Fixed Charge Coverage Ratio
of greater than 2.00 to 1.00.
          “Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (provided that where
the rights, remedies and recourse of the seller or lender under such agreement
in the event of default are limited to repossession or sale of such property,
only the lesser of the amount of such obligation and the fair market value of
such property shall constitute Indebtedness), (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (not
including any contingent earn-out payments or fixed earn-out payments unless not
paid when due, and other than trade liabilities, current accounts, and
intercompany liabilities and other similar obligations (but not any
refinancings, extensions, renewals or replacements thereof) maturing within
365 days after the incurrence thereof and reimbursement obligations in respect
of trade letters of credit obtained in the ordinary course of business with
expiration dates not in excess of 365 days from the date of issuance (x) to the
extent undrawn or (y) if drawn, to the extent repaid in full within 10 Business
Days of any such drawing), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements, (h) except as provided in clause (d) above, the principal component
of all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and (i) the principal component of all
obligations of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person (x) shall include the Indebtedness of any partnership in which
such Person is a general partner, other than to the extent that the instrument
or agreement evidencing such Indebtedness expressly limits the liability of such
Person in respect thereof, and (y) shall exclude any Indebtedness of a third
party that is not an Affiliate of Holdings or any of its Subsidiaries and that
is attributable to supply or lease arrangements as a result of consolidation
under FIN 46 or attributable to take-or-pay contracts that are accounted for in
a manner similar to a capital lease under EITF 01-8 in either case so long as
(i) such supply or lease arrangements or such take-or-pay contracts are entered
into in the ordinary course of business, (ii) the board of directors of Holdings

-28-



--------------------------------------------------------------------------------



 



or the applicable Subsidiary has approved any such supply or lease arrangement
or any such take-or-pay contract and (iii) notwithstanding anything to the
contrary contained in the definition of EBITDA, the related expense under any
such supply or lease arrangement or under any such take-or-pay contract is
treated as an operating expense that reduces EBITDA.
          “Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning assigned to such term in
Section 9.05(b).
          “Installment Date” shall have the meaning assigned to such term in
Section 2.10(a).
          “Intercreditor Agreement” shall mean an intercreditor agreement
entered into in connection with a Permitted Receivables Financing in form and
substance reasonably satisfactory to the Administrative Agent.
          “Interest Election Request” shall mean a request by a Borrower to
convert or continue a Term Borrowing, Revolving Borrowing or CL Borrowing in
accordance with Section 2.07.
          “Interest Expense” shall mean, with respect to any Person for any
period, the sum of (a) net interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any Person other than
Holdings, the Company or a Subsidiary Loan Party and (b) capitalized interest
expense of such Person during such period, excluding, however, (A) amortization
or write-off of Indebtedness issuance costs, commissions, fees and expenses and
prepayment premiums and costs, (B) customary commitment, administrative and
transaction fees and charges, and (C) termination costs or termination payments
in respect of Swap Agreements and Permitted Receivables Financings. For purposes
of the foregoing, (x) gross interest expense shall be determined after giving
effect to any net payments made or received and costs incurred by Holdings and
the Subsidiaries with respect to Swap Agreements and (y) Interest Expense shall
exclude any interest expense on Indebtedness of a third party that is not an
Affiliate of Holdings or any of its Subsidiaries and that is attributable to
supply or lease arrangements as a result of consolidation under FIN 46 or
attributable to take-or-pay contracts that are accounted for in a manner similar
to a capital lease under EITF 01-8 in either case so long as the underlying
obligations under any such supply or lease arrangement or under any such
take-or-pay contract are not treated as Indebtedness as provided in clause
(y) of the second sentence of the definition of Indebtedness.
          “Interest Payment Date” shall mean (a) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods

-29-



--------------------------------------------------------------------------------



 



of three months’ duration been applicable to such Borrowing and, in addition,
the date of any refinancing or conversion of such Borrowing with or to a
Borrowing of a different Type and (b) with respect to any ABR Loan (including
any Swingline Loan), the last day of each of the following months: March, June,
September and December.
          “Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or (x) such shorter period as to which the
Administrative Agent may agree in its sole discretion or (y) in the case of Term
Borrowings or Revolving Facility Borrowings, 9 or 12 months, if at the time of
the relevant Borrowing, all relevant Lenders make interest periods of such
length available), as the Borrower Representative, on behalf of the applicable
Borrower, may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11 and (b) as to any Swingline Euro Borrowing, the
period commencing on the date of such Borrowing and ending on the day that is
designated in the notice delivered pursuant to Section 2.04 with respect to such
Swingline Euro Borrowing, which shall not be later than the seventh day
thereafter; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended or shortened
in accordance with the Modified Following Business Day Convention. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
          “Investment” shall have the meaning assigned to such term in
Section 6.04.
          “Issuing Bank” shall mean DBNY and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i) and, solely with respect to an Existing Letter of Credit (and
any amendment, renewal or extension thereof in accordance with this Agreement),
the Lender that issued such Existing Letter of Credit. An Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
          “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).
          “Joint Book Runners” shall mean DBSI and BAS.
          “Joint Lead Arrangers” shall mean DBSI and BAS.
          “Judgment Currency” shall have the meaning assigned to such term in
Section 9.17(b).
          “JV Reinvestment” shall mean any investment by Company or any
Subsidiary in a joint venture to the extent funded with the proceeds of a
reasonably concurrent dividend or other distribution made by such joint venture.

-30-



--------------------------------------------------------------------------------



 



          “L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Letter of Credit.
          “L/C Lender” shall mean a Lender with a Revolving Facility Commitment
and/or a Credit-Linked Commitment.
          “L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).
          “Lender” shall mean each financial institution listed on
Schedule 2.01, as well as any Person that becomes a “Lender” hereunder pursuant
to Section 9.04.
          “Letter of Credit” shall mean any letter of credit or bank guarantee
(including each Existing Letter of Credit) issued pursuant to Section 2.05.
Letters of Credit shall be either CL Letters of Credit or RF Letters of Credit.
          “Letter of Credit Back-Stop Arrangements” shall have the meaning
provided in Section 2.05(q).
          “LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the applicable Screen Rate, for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the average (rounded upwards, if necessary, to five decimal
places (e.g., 4.12345%) in the case of Eurocurrency Borrowings in Dollars and
three decimal places (e.g., 4.123%) in the case of Eurocurrency Borrowings in
Euros)of the respective interest rates per annum at which deposits in the
currency of such Borrowing are offered for such Interest Period to major banks
in the London interbank market by Deutsche Bank AG at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.
          “Lien” shall mean, with respect to any asset, (a) any mortgage, deed
of trust, lien, hypothecation, pledge, encumbrance, charge or security interest
in or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset.
          “Loan Documents” shall mean this Agreement, the Amendment Agreement,
the Letters of Credit, the Security Documents, the Intercreditor Agreement and
any promissory note issued under Section 2.09(e), and solely for the purposes of
Section 7.01(c) hereof, the Fee Letters; provided that any cash collateral or
other agreements entered into pursuant to the Back-Stop Arrangements shall
constitute “Loan Documents” as used in Sections 6.01(b), 6.02(b), 6.09(d) and
9.05.
          “Loan Participant” shall have the meaning assigned to such term in
Section 9.04(c).

-31-



--------------------------------------------------------------------------------



 



          “Loan Parties” shall mean Holdings, the Company and each Subsidiary
Loan Party.
          “Loans” shall mean the Term Loans, the Revolving Facility Loans, the
CL Loans and the Swingline Loans (and shall include any New Term Loans,
Refinancing Term Loans, Extended Maturity Loans and any Replacement Term Loans).
          “Local Time” shall mean (a) with respect to a Loan or Borrowing
denominated in Dollars, New York City time, (b) with respect to a Loan or
Borrowing denominated in Euros, London time, (c) with respect to Letters of
Credit denominated in Sterling, London time, (d) with respect to Letters of
Credit denominated in Canadian Dollars, Toronto time and (e) with respect to
Letters of Credit denominated in any other Alternative Currency, a time to be
approved by the Administrative Agent.
          “Majority Lenders” for (i) any Facility, shall mean, at any time,
Lenders under such Facility having Loans and unused Commitments representing
more than 50% of the sum of all Loans outstanding under such Facility and unused
Commitments under such Facility at such time and (ii) the Term Loan Facility,
shall mean, where the amendment, waiver or modification more adversely affects
Dollar Term Loans or Euro Term Loans, Lenders holding more than 50% of all
Dollar Term Loans or Euro Term Loans.
          “Margin Stock” shall have the meaning assigned to such term in
Regulation U.
          “Material Adverse Effect” shall mean the existence of events,
conditions and/or contingencies that have had or are reasonably likely to have
(a) a materially adverse effect on the business, results of operations, assets
or financial condition of Holdings and the Subsidiaries, taken as a whole, or
(b) a material impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, the Loan Documents.
          “Material Indebtedness” shall mean Indebtedness of any one or more of
Holdings or any Subsidiary in an aggregate principal amount exceeding
$40 million.
          “Material Subsidiary” shall mean, at any date of determination, any
Subsidiary (a) whose total assets at the last day of the Test Period ending on
the last day of the most recent fiscal period for which financial statements
have been delivered pursuant to Section 5.04(a) or (b) were equal to or greater
than 2% of Consolidated Total Assets at such date or (b) whose gross revenues
for such Test Period were equal to or greater than 2% of the consolidated gross
revenues of Holdings and its consolidated Subsidiaries for such period, in each
case determined in accordance with US GAAP or (c) that is a Loan Party.
          “Maximum Credit Limit” shall mean, with respect to any Revolving
Facility Borrower that is a Subsidiary of the Company (other than CALLC), an
amount that the aggregate outstanding principal amount (or the Dollar Equivalent
thereof if not denominated in Dollars) of its Revolving Facility Loans and
Swingline Loans (if any) plus the maximum stated amount (or the Dollar
Equivalent thereof if not denominated in Dollars) of outstanding RF Letters of
Credit issued for its account may not exceed, as specified under Section 2.20.

-32-



--------------------------------------------------------------------------------



 



          “Maximum Rate” shall have the meaning assigned to such term in
Section 9.09.
          “Maximum Term Amount” with respect to a particular Class of Term Loans
shall mean at any time (i) the initial aggregate principal amount of all Term
Loans of such Class then or theretofore made hereunder (adjusted for any Term
Loans of such Class that may have been converted to another Class in accordance
with the terms hereof), including the aggregate initial principal amount of any
New Term Loans then or theretofore made, and deemed to be of such Class,
pursuant to Section 2.23.
          “Modified Following Business Day Convention” shall mean, with respect
to any Interest Period that ends on a day other than a Business Day, the
extension of such Interest Period to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean the Real Properties of Loan Parties
set forth on Schedule 5.13 and such additional real property (if any) encumbered
by a Mortgage pursuant to Section 5.10.
          “Mortgages” shall mean the mortgages, deeds of trust, assignments of
leases and rents and other security documents delivered pursuant to Section 5.10
or 5.13, with respect to Mortgaged Properties each in a form reasonably
satisfactory to the Administrative Agent.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Holdings, the Company, CALLC or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
          “Net Income” shall mean, with respect to any Person, the net income
(loss) of such Person, determined in accordance with US GAAP and before any
reduction in respect of preferred stock dividends.
          “Net Proceeds” shall mean:
     (a) 100% of the cash proceeds actually received by Holdings, the Company or
any of their Subsidiaries (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets and any mortgage
or lease of real property) to any Person of any property of Holdings or any
Subsidiary (other than those pursuant to Section 6.05(a) (other than clause
(iii) thereof to the extent in excess of $65.0 million in any year), (b), (c),
(e), (f), (g), (i), (j) or (k)), net of (i) attorneys’ fees, accountants’ fees,
investment banking fees,

-33-



--------------------------------------------------------------------------------



 



survey costs, title insurance premiums, and related search and recording
charges, stamp taxes, transfer taxes, deed or mortgage recording taxes, other
ordinary and customary closing costs for real property, required debt payments
and required payments of other obligations relating to the applicable asset
(other than pursuant hereto), (ii) in the case of proceeds of sales from foreign
assets, voluntary prepayments of Indebtedness of foreign subsidiaries not to
exceed 7.5% of Consolidated Total Assets since the Original Effective Date (the
“Foreign Indebtedness Voluntary Prepayment Cap”) (provided that if at any time
the First Lien Senior Secured Leverage Ratio as of the most recent fiscal year
end is less than 1.75 to 1.00, the Foreign Indebtedness Voluntary Prepayment Cap
shall not apply; provided, further, that all voluntary prepayments of foreign
Indebtedness made with proceeds from the sale of foreign assets while the
Foreign Indebtedness Voluntary Prepayment Cap does not apply shall be deemed to
reduce the unused available amount under the Foreign Indebtedness Voluntary
Prepayment Cap to an amount not less than zero at all times when the First Lien
Senior Secured Leverage Ratio as of the most recent fiscal year end is equal to
or greater than 1.75 to 1.00) other customary expenses and brokerage, consultant
and other customary fees actually incurred in connection therewith, (iii) Taxes
or Tax Distributions paid or payable as a result thereof and (iv) appropriate
amounts set up as a reserve against liabilities associated with the assets or
business so disposed of and retained by the selling entity after such sale,
transfer or other disposition, as reasonably determined by Holdings, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters, liabilities related to
post-closing purchase price adjustments and liabilities related to any other
indemnification obligation associated with the assets or business so disposed
of; provided that, upon any termination of such reserve, all amounts not
paid-out in connection therewith shall be deemed to be “Net Proceeds” of such
sale, transfer or other disposition; provided that, if no Event of Default
exists and Holdings shall deliver a certificate of a Responsible Officer of
Holdings to the Administrative Agent promptly following receipt of any such
proceeds setting forth Holdings’ intention to use any portion of such proceeds
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of Holdings and the Subsidiaries, or make investments
pursuant to Section 6.04(m), in each case within 12 months (24 months in the
case of the Designated Asset Sales) of such receipt, such portion of such
proceeds (“Reinvestment Proceeds”) shall not constitute Net Proceeds except to
the extent not so used (or contractually committed to be used) within such
12-month period (24 months in the case of the Designated Asset Sales) (and, if
contractually committed to be used within such 12-month period, to the extent
not so used within the 18-month period following the date of receipt of such Net
Proceeds), and provided, further, that (w) no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such proceeds shall exceed $10.0 million, (x) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $20.0 million, and (y) cash
proceeds received by Holdings, the Company or any of their Subsidiaries in
connection with the Fraport Transactions shall not constitute Net Proceeds, and
     (b) 100% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all

-34-



--------------------------------------------------------------------------------



 



taxes and fees (including investment banking fees), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Company or any Affiliate of
either of them shall be disregarded.
          “New Commitment” shall have the meaning assigned to such term in
Section 2.23.
          “New Commitment Joinder Agreement” shall have the meaning assigned to
such term in Section 2.23.
          “New Lender” shall have the meaning assigned to such term in
Section 2.23.
          “New Revolving Facility Commitment” shall have the meaning assigned to
such term in Section 2.23.
          “New Revolving Facility Lender” shall have the meaning assigned to
such term in Section 2.23.
          “New Term Lender” shall have the meaning assigned to such term in
Section 2.23.
          “New Term Loan” shall have the meaning assigned to such term in
Section 2.23.
          “Non-Consenting Lender” shall have the meaning assigned to such term
in Section 2.19(c).
          “Non-Extended Portion” shall mean, with respect to any Term Loan or
Revolving Facility Commitment, (i) in the case of Term Loans, (a) if such Term
Loan has been submitted for conversion to a Term C Loan on the Restatement
Effective Date pursuant to the Amendment Agreement, the portion of such Term
Loan notified by the Administrative Agent to the Lender holding such Term Loan
that will not be converted to a Term C Loan on the Restatement Effective Date
and (b) if such Term Loan has not been submitted for conversion to a Term C Loan
pursuant to the Amendment Agreement, the entire principal amount of such Term
Loan and (ii) in the case of Revolving Facility Commitments, (a) if such
Revolving Facility Commitment has been submitted for conversion to a Tranche 2
Revolving Commitment on the Restatement Effective Date pursuant to the Amendment
Agreement, $0 and (b) if such Revolving Facility Commitment has not been
submitted for conversion to a Tranche 2 Revolving Commitment pursuant to the
Amendment Agreement, the entire principal amount of such Revolving Facility
Commitment.
          “Obligations” shall mean all amounts owing to the Administrative Agent
or any Lender pursuant to the terms of this Agreement or any other Loan
Document.
          “Original Effective Date” shall mean April 2, 2007.

-35-



--------------------------------------------------------------------------------



 



          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, the Loan Documents, and any and
all interest and penalties related thereto.
          “Parent Company” shall mean Holdings and any subsidiary of Holdings
that is 100% owned by Holdings and which owns directly or indirectly 100% of the
issued and outstanding Equity Interests of the Company.
          “Pari Passu Note” shall have the meaning assigned to such term in
Section 6.01(w).
          “Participant” shall have the meaning assigned to such term in
Section 2.05(d).
          “PATRIOT Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.
          “Perfection Certificate” shall mean a certificate in the form of
Exhibit II to the U.S. Collateral Agreement or any other form approved by the
Collateral Agent.
          “Permitted Business Acquisition” shall mean any acquisition of all or
any portion of the assets of, or all the Equity Interests (other than directors’
qualifying shares and Equity Interests required to be held by employees under
applicable foreign law) in, a Person or division or line of business of a Person
(or any subsequent investment made in a Person, division or line of business
previously acquired in a Permitted Business Acquisition) if (a) such acquisition
was not preceded by, or effected pursuant to, an unsolicited or hostile offer
and (b) immediately after giving effect thereto: (i) no Event of Default shall
have occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with all material applicable
laws; and (iii) (A) to the extent applicable at such time, Holdings and the
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such acquisition or formation, with the Financial Performance Covenant
recomputed as at the last day of the most recently ended fiscal quarter of
Holdings and the Subsidiaries included in the relevant Reference Period, and
Holdings shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of Holdings to such effect, together with all relevant
financial information for such Subsidiary or assets, and (B) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01.
          “Permitted Cure Security” shall mean (i) any common equity security of
Holdings and/or (ii) any equity security of Holdings having no mandatory
redemption, repurchase or similar requirements prior to 91 days after the Term C
Loan Maturity Date, and upon which all dividends or distributions (if any) shall
be payable solely in additional shares of such equity security.

-36-



--------------------------------------------------------------------------------



 



          “Permitted Investments” shall mean:
     (a) direct obligations of the United States of America or any member of the
European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;
     (b) time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits having a Dollar
Equivalent that is in excess of $500.0 million and whose long-term debt, or
whose parent holding company’s long-term debt, is rated A (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act);
     (c) repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
     (d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of any Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s or A-1 (or higher) according to S&P;
     (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A2 by Moody’s;
     (f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;
     (g) money market funds that (i) comply (x) with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940 or (y) with the definition of
“qualifying money market funds” as set forth in Article 18.2 of the Market
Financial Instruments Directive (Commission Directive 2006/73/(C)), (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$1,000.0 million;
     (h) time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 1/2 of 1% of the total
assets of the Company and the Subsidiaries, on a consolidated basis, as of the
end of the Company’s most recently completed fiscal year; and

-37-



--------------------------------------------------------------------------------



 



     (i) in the case of the Captive Insurance Subsidiaries only, other
investments customarily held by the Captive Insurance Subsidiaries in the
ordinary course of their business, including without limitation pledging cash
(utilizing a trust or other mechanism if elected by the Company) as permitted by
Section 6.02.
          “Permitted Receivables Documents” shall mean all documents and
agreements evidencing, relating to or otherwise governing a Permitted
Receivables Financing.
          “Permitted Receivables Financing” shall mean one or more transactions
pursuant to which (i) Receivables Assets or interests therein are sold to or
financed by one or more Special Purpose Receivables Subsidiaries, and (ii) such
Special Purpose Receivables Subsidiaries finance their acquisition or
maintenance of such Receivables Assets or interests therein, or the financing
thereof, by selling or borrowing against such Receivables Assets; provided that
(A) recourse to Holdings or any Subsidiary (other than Special Purpose
Receivables Subsidiaries) in connection with such transactions shall be limited
to the extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale” or “absolute transfer” opinion with respect to any transfer by
Holdings or any Subsidiary (other than a Special Purpose Receivables Subsidiary)
and purchase price percentages being reasonably satisfactory to the
Administrative Agent) and (B) the aggregate Receivables Net Investment since the
Original Effective Date shall not exceed $200.0 million at any time.
          “Permitted Refinancing Indebtedness” shall mean any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting
Permitted Refinancing Indebtedness); provided that (a) the principal amount (or
accreted value, if applicable) of such Permitted Refinancing Indebtedness does
not exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium thereon and
plus gross-up for prepayment premiums on the Indebtedness being refinanced and
other customary fees and expenses), (b) the average life to maturity of such
Permitted Refinancing Indebtedness is greater than or equal to the remaining
average life to maturity of the Indebtedness being Refinanced, (c) if the
Indebtedness being Refinanced is subordinated in right of payment to any portion
of the Obligations under this Agreement, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to such portions of such Obligations
on terms at least as favorable to the Lenders in all material respects as those
contained in the documentation governing the Indebtedness being Refinanced, (d)
no Permitted Refinancing Indebtedness shall have different required obligors or
greater required guarantees or security, than the Indebtedness being Refinanced
(giving effect to, and permitting, customary “after acquired property” and
“future subsidiary guarantor” clauses substantially consistent with those in the
Indebtedness being Refinanced) and (e) if the Indebtedness being Refinanced is
secured by any collateral that also secures the Obligations (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral (including, in
respect of working capital facilities of Foreign Subsidiaries otherwise
permitted under this Agreement only, any collateral pursuant to after-acquired
property clauses to the extent any such collateral secured the Indebtedness

-38-



--------------------------------------------------------------------------------



 



being Refinanced) on terms (including relative priority) no less favorable to
the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.
          “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
individual or family trusts, or any Governmental Authority.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code and in respect of which Holdings, the Company, any
Subsidiary (including the Company) or any ERISA Affiliate is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
          “Pledged Collateral” shall mean “Pledged Collateral” as such term is
defined in the U.S. Collateral Agreement, and all property pledged pursuant to
each Alternate Pledge Agreement and each Foreign Pledge Agreement, as
applicable.
          “Presumed Tax Rate” shall mean the highest effective marginal
statutory combined U.S. federal, state and local income tax rate prescribed for
an individual residing in New York City (taking into account (i) the
deductibility of state and local income taxes for U.S. federal income tax
purposes, assuming the limitation of Section 68(a)(2) of the Code applies and
taking into account any impact of the Code, and (ii) the character (long-term or
short-term capital gain, dividend income or other ordinary income) of the
applicable income).
          “Prime Rate” shall mean the rate of interest per annum announced from
time to time by DBNY as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective on the date such
change is publicly announced as being effective.
          “Pro Forma Basis” shall mean, as to any Person, for any events as
described in clauses (i) and (ii) below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four consecutive fiscal quarter period
ended on or before the occurrence of such event and for which financial
statements required under Section 5.04(a) or (b) have been delivered or the
period for delivery of which in compliance with Section 5.04(a) or (b) has
passed (the “Reference Period”):
     (i) in making any determination of EBITDA, pro forma effect shall be given
to (A) any Asset Disposition and any Asset Acquisition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated), (B) any part of the business of
Holdings and its Subsidiaries being designated as a discontinued operation
during the Reference Period where the fair market value of all such designations
exceeds $15.0 million

-39-



--------------------------------------------------------------------------------



 



for such period and (C) any designation of any Subsidiary as an Unrestricted
Subsidiary and any Subsidiary Redesignation;
     (ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and excluding any Permitted Indebtedness incurred on (but not
prior to) the date of determination not to finance any acquisition) incurred or
permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Asset Acquisition,”
incurred or permanently repaid during the Reference Period or thereafter and
through and including the date upon which the respective Asset Acquisition is
consummated) shall be deemed to have been incurred or repaid at the beginning of
such period and (y) Interest Expense of such Person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods. Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as Holdings may reasonably designate in good faith; and
     (iii) in making any determination in connection with any designation of any
Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation,
(A) any Subsidiary Redesignation then being designated, effect shall be given to
such Subsidiary Redesignation and all other Subsidiary Redesignations after the
first day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.
          Pro forma calculations made pursuant to the definition of the term
“Pro Forma Basis” shall be determined in good faith by a Responsible Officer of
the Company and for any fiscal period ending on or prior to the first
anniversary of an Asset Acquisition or Asset Disposition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders under Section 6.04 or 6.05), may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such As set Acquisition, Asset Disposition or
other similar transaction, to the extent that the Company delivers to the
Administrative Agent (i) a certificate of a Financial Officer of the Company
setting forth such operating expense reductions and other operating improvements
or synergies and (ii) information and calculations supporting in reasonable
detail such estimated operating expense reductions and other operating
improvements or synergies.

-40-



--------------------------------------------------------------------------------



 



          “Projections” shall mean the projections of Holdings and the
Subsidiaries included in the Confidential Information Memorandum and any other
projections and any forward-looking statements (including statements with
respect to booked business) of such entities furnished to the Lenders or the
Administrative Agent in connection with the events described in clause (i) of
the definition of Transaction by or on behalf of Holdings, the Company or any of
the Subsidiaries prior to the Original Effective Date.
          “Quasi-Foreign Subsidiary” shall mean a Subsidiary (i) substantially
all of whose assets consist, directly or indirectly, of Equity Interests in
Foreign Subsidiaries and which does not conduct any other business, incur any
material liabilities other than liabilities incidental to ownership of such
Equity Interests and liabilities related to its existence, incur any
indebtedness other than pursuant to the Loan Documents or hold any material
assets other than such Equity Interests or (ii) that is treated as a disregarded
entity for U.S. federal income tax purposes and that owns more than 65% of the
voting Equity Interests in a Foreign Subsidiary or a Subsidiary described in
(i) above.
          “Quotation Day” shall mean, with respect to any Eurocurrency Borrowing
or Swingline Euro Borrowing and any Interest Period, the day on which it is
market practice in the relevant interbank market for prime banks to give
quotations for deposits in the currency of such Borrowing for delivery on the
first day of such Interest Period, which, in the case of any Eurocurrency
Borrowing, shall be the date that is two Business Days prior to the first day of
such Interest Period. If such quotations would normally be given by prime banks
on more than one day, the Quotation Day will be the last of such days.
          “Real Property Officer’s Certificate” shall mean an officer’s
certificate in the form of Exhibit E hereto.
          “Receivables Assets” shall mean accounts receivable (including any
bills of exchange) and related assets and property from time to time originated,
acquired or otherwise owned by Holdings or any Subsidiary.
          “Receivables Net Investment” shall mean the aggregate cash amount paid
by the lenders to, or purchasers of Receivables Assets from, Loan Parties under
any Permitted Receivables Financing in connection with their purchase of, or the
making of loans secured by, Receivables Assets or interests therein, as the same
may be reduced from time to time by collections with respect to such Receivables
Assets and the amount of such Receivables Assets that become defaulted accounts
receivable or otherwise in accordance with the terms of the Permitted
Receivables Documents; provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.
          “Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

-41-



--------------------------------------------------------------------------------



 



          “Refinance” shall have the meaning assigned to such term in the
definition of the term “Permitted Refinancing Indebtedness,” and “Refinanced”
shall have a meaning correlative thereto.
          “Refinancing Effective Date” shall have the meaning assigned to such
term in Section 2.24(a).
          “Refinancing Term Lender” shall have the meaning assigned to such term
in Section 2.24(b).
          “Refinancing Term Loan Amendment” shall have the meaning assigned to
such term in Section 2.24(c).
          “Refinancing Term Loan Commitments” shall have the meaning assigned to
such term in Section 2.24(a).
          “Refinancing Term Loans” shall have the meaning assigned to such term
in Section 2.24(a).
          “Register” shall have the meaning assigned to such term in
Section 9.04(b).
          “Regulation U” shall mean Regulation U of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Regulation X” shall mean Regulation X of the Board as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
          “Reinvestment Proceeds” shall have the meaning assigned to such term
in the definition of “Net Proceeds.”
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, emanating or migrating in, into, onto or through the
Environment.
          “Remaining Present Value” shall mean, as of any date with respect to
any lease, the present value as of such date of the scheduled future lease
payments with respect to such lease, determined with a discount rate equal to a
market rate of interest for such lease reasonably determined at the time such
lease was entered into.
          “Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

-42-



--------------------------------------------------------------------------------



 



          “Repricing Transaction” means the prepayment or refinancing of all or
a portion of the Term C Loans with the incurrence by any Loan Party of any
long-term bank debt financing incurred for the primary purpose of repaying,
refinancing, substituting or replacing the Term C Loans and having an effective
interest cost or weighted average yield (as determined by the Administrative
Agent consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) that is
less than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Term C Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Term C Loans.
          “Request to Issue” shall have the meaning assigned to such term in
Section 2.05(b).
          “Required Lenders” shall mean, at any time, Lenders having (a) Term
Loan Exposures, (b) Revolving Facility Credit Exposures, (c) Available Revolving
Unused Commitments (if prior to the termination thereof) and (d) Credit-Linked
Commitments (or after the termination thereof, CL Percentages of the CL
Exposure) that taken together, represent more than 50% of the sum of (w) all
Term Loan Exposures, (x) all Revolving Facility Credit Exposures, (y) the total
Available Revolving Unused Commitments (if prior to the termination thereof) and
(z) the Total Credit-Linked Commitment (or after the termination thereof, the CL
Exposure) at such time. The Term Loan Exposure, Revolving Facility Credit
Exposure, Available Revolving Unused Commitment and Credit-Linked Commitment of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
          “Requirement of Law” shall mean, as to any Person, any law, treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
          “Reserve Account” shall have the meaning assigned to such term in
Section 10.02(a).
          “Reset Date” shall have the meaning assigned to such term in
Section 1.03(a).
          “Responsible Officer” of any Person shall mean any executive officer
or Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
          “Restatement Effective Date” has the meaning set forth in the
Amendment Agreement.
          “Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.
          “Revolving Availability Period” shall mean the period from and
including the Original Effective Date to but excluding (i) in the case of
Tranche 1 Revolving Commitments,

-43-



--------------------------------------------------------------------------------



 



the earlier of the Tranche 1 Revolving Facility Maturity Date and, in the case
of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Dollar Loans, Swingline Dollar Borrowings, Swingline Euro Loans and
Swingline Euro Borrowings and RF Letters of Credit, in each case made under the
Tranche 1 Revolving Commitments, the date of termination of the Tranche 1
Revolving Commitments and (ii) in the case of Tranche 2 Revolving Commitments,
the earlier of the Tranche 2 Revolving Facility Maturity Date and, in the case
of each of the Revolving Facility Loans, Revolving Facility Borrowings,
Swingline Dollar Loans, Swingline Dollar Borrowings, Swingline Euro Loans and
Swingline Euro Borrowings and RF Letters of Credit, in each case made under the
Tranche 2 Revolving Commitments, the date of termination of the Tranche 2
Revolving Commitments.
          “Revolving Borrower Agreement” shall mean a Subsidiary Borrower
Agreement substantially in the form of Exhibit G-1.
          “Revolving Borrower Termination” shall mean a Subsidiary Borrower
Termination substantially in the form of Exhibit G-2.
          “Revolving Borrowers” shall mean (x) CALLC and the Company (each of
which shall have a Maximum Credit Limit at any time equal to the Dollar
Equivalent of the aggregate Revolving Facility Commitments at such time) and
(y) from the date of the execution and delivery to the Administrative Agent by
it of a Revolving Borrower Agreement to but not including the date of the
execution and delivery to the Administrative Agent by it of a Revolving Borrower
Termination, each Subsidiary of the Company designated as a Revolving Borrower
by the Company pursuant to Section 2.20.
          “Revolving Facility” shall mean the Tranche 1 Revolving Facility and
the Tranche 2 Revolving Facility.
          “Revolving Facility Borrowing” shall mean a Borrowing comprised of
Revolving Facility Loans.
          “Revolving Facility Commitment” shall mean, (x) prior to the Tranche 1
Revolving Facility Maturity Date, the aggregate amount of Tranche 1 Revolving
Commitments and Tranche 2 Revolving Facility Commitments and (y) on or after the
Tranche 1 Revolving Facility Maturity Date, the Tranche 2 Revolving Commitments;
provided, that Revolving Facility Commitment, when used with respect to a Class
of Revolving Facility Loans, shall refer to the aggregate amount of Tranche 1
Revolving Commitments, Tranche 2 Revolving Commitments, or Extended Maturity
Commitments of the relevant Class, as applicable.
          “Revolving Facility Credit Exposure” shall mean, (x) prior to the
Tranche 1 Revolving Facility Maturity Date, the aggregate amount of Tranche 1
Revolving Facility Credit Exposure and Tranche 2 Revolving Facility Credit
Exposure and (y) on or after the Tranche 1 Revolving Facility Maturity Date, the
Tranche 2 Revolving Facility Credit Exposure.
          “Revolving Facility Lender” shall mean each Tranche 1 Revolving Lender
and each Tranche 2 Revolving Lender.

-44-



--------------------------------------------------------------------------------



 



          “Revolving Facility Loan” shall mean a Tranche 1 Revolving Facility
Loan or a Tranche 2 Revolving Facility Loan.
          “Revolving Facility Percentage” shall mean, Tranche 1 Revolving
Facility Percentage or Tranche 2 Revolving Facility Percentage, as applicable.
          “Revolving L/C Exposure” shall mean, at any time the sum of (a) the
aggregate undrawn amount of all RF Letters of Credit denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate undrawn
amount of all RF Letters of Credit denominated in Euros or Alternative
Currencies outstanding at such time, (c) the aggregate principal amount of all
Dollar L/C Disbursements made in respect of RF Letters of Credit that have not
yet been reimbursed at such time and (d) the Dollar Equivalent of the aggregate
principal amount of Euro L/C Disbursements and Alternative Currency L/C
Disbursements made in respect of RF Letters of Credit that have not yet been
reimbursed at such time. The Revolving L/C Exposure of any Revolving Facility
Lender at any time shall mean its Revolving Facility Percentage of the aggregate
Revolving L/C Exposure at such time.
          “RF Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).
          “RF Letter of Credit” shall mean each Letter of Credit designated as
such pursuant to Schedule 2.05(a) or the relevant Request to Issue (although any
RF Letter of Credit initially designated as such shall cease to constitute an RF
Letter of Credit upon its re-designation as a CL Letter of Credit pursuant to
Section 2.05(b)).
          “RF Reserve Account” shall have the meaning assigned to such term in
Section 10.02(a).
          “S&P” shall mean Standard & Poor’s Ratings Group, Inc.
          “Sale and Lease-Back Transaction” shall have the meaning assigned to
such term in Section 6.03.
          “Screen Rate” shall mean:
     (a) for Loans denominated in Dollars, the British Bankers Association
Interest Settlement Rate commonly referred to as LIBOR; and
     (b) for Loans denominated in Euros, the percentage rate per annum
determined by the Banking Federation of the European Union commonly referred to
as EURIBOR,
for the applicable Interest Period displayed on the appropriate page of the
Reuters screen selected by the Administrative Agent (it being understood that
such page is LIBOR 01 with respect to LIBOR and EURIBOR 01 with respect to
EURIBOR as of the date hereof). If the relevant page is replaced or the service
ceases to be available, the Administrative Agent (after consultation

-45-



--------------------------------------------------------------------------------



 



with the Company and the Lenders) may specify another page or service displaying
the appropriate rate.
          “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
          “Second Lien Facility” means a senior secured credit facility
providing for the making of term loans to the Company, which credit facility may
be secured by Second Priority Liens and may be guaranteed by each Guarantor;
provided that (a) the stated maturity date of the Indebtedness under such credit
facility will not be prior to the date that is 91 days after the Maturity Date
of the Term C Loans, (b) such credit facility shall provide for no scheduled
amortization, payments of principal, sinking fund or similar scheduled payments
(other than regularly scheduled payments of interest), (c) such credit facility
has covenant, default and remedy provisions and provisions relating to mandatory
prepayment, repurchase, redemption and offers to purchase that, taken as a
whole, are consistent with those customarily found in second lien financings and
(d) concurrently with the effectiveness of such credit facility, the Second Lien
Intercreditor Agreement shall have been entered into and shall at all times
thereafter be in full force and effect.
          “Second Lien Intercreditor Agreement” shall have the meaning given to
such term in the definition of the term “Second Priority Liens.”
          “Second Priority Liens” shall mean second priority Liens securing a
Second Lien Facility consisting solely of Indebtedness permitted to be incurred
under Section 6.01(h), (i), (k) or (l); provided that an intercreditor agreement
(the “Second Lien Intercreditor Agreement”) shall document the “silent” second
lien status of the collateral package for the second lien facility, which shall
provide, among other things to be determined by the Administrative Agent based
on then current market practice and reasonably satisfactory to the Company, that
(a) at any time that the Loans or Commitments under this Agreement or any
refinancing thereof are outstanding, the agent and lenders under the second lien
facility (the “Second Lien Lenders”) will not exercise their remedies with
respect to the common collateral in the case of a non-payment default for at
least 270 days, or in the case of a payment default, for at least 180 days,
after delivery of notice to the Lenders under this Agreement and any other
holders of a first lien on the Collateral (the “Senior Lienholders”), (b) the
Second Lien Lenders will not object to the value of the Senior Lienholders’
claims, or receive any proceeds of common collateral in respect of their secured
claim in a reorganization (other than reorganization securities that, if issued
and if secured, will maintain the same second lien priority in common collateral
as any secured reorganization securities received by the Lenders under this
Agreement and be subject to the Second Lien Intercreditor Agreement) until the
Senior Lienholders are repaid in cash in full, (c) the Second Lien Lenders will
not object to a “debtor-in-possession” financing provided by, or supported by,
the Senior Lienholders, on market terms, (d) the Second Lien Lenders will not
object to the Senior Lienholders’ adequate protection (and the Second Lien
Lenders will be entitled to seek adequate protection themselves and will be
entitled to seek a second lien on any additional collateral given to the Senior
Lienholders as adequate protection, and the Senior Lienholders will be entitled
to a first lien on any additional collateral given to the Second Lien Lenders as
adequate protection in respect of their secured claim in the common collateral),
(e) the Second Lien Intercreditor

-46-



--------------------------------------------------------------------------------



 



Agreement shall bind the Second Lien Lenders with respect to any refinancings of
the Facilities hereunder, (f) except with respect to certain customary
limitations on contesting the liens and priorities and on actions in insolvency
and liquidation proceedings, the Second Lien Lenders will retain all rights and
remedies available to an unsecured creditor and (g) the second lien facility
will not be granted a security interest in any collateral other than collateral
in which the Senior Lienholders are granted a first lien security interest.
          “Secured Parties” shall mean the “Secured Parties” as defined in the
U.S. Collateral Agreement.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall mean, at any time, each of the Mortgages,
the U.S. Collateral Agreement and all Supplements thereto, the Holdings
Agreement, any Foreign Pledge Agreement then in effect, any Alternate Pledge
Agreement then in effect, and each of the security agreements, mortgages and
other instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 4.02, 5.10 or 5.13.
          “Special Purpose Receivables Subsidiary” shall mean a direct or
indirect Subsidiary of the Company established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings or any of the
Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the event
Holdings or any such Subsidiary becomes subject to a proceeding under the U.S.
Bankruptcy Code (or other insolvency law).
          “Specified Loan Party” shall mean at any time a Loan Party at such
time if the Obligations owing by it (directly or by guarantee) are unsecured by
a Lien on its assets.
          “Statutory Reserves” shall mean, with respect to any currency, any
reserve, liquid asset or similar requirements established by any Governmental
Authority of the United States of America or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined.
          “Sterling” or “£” shall mean lawful money of the United Kingdom.
          “Subordinated Intercompany Debt” shall have the meaning assigned to
such term in Section 6.01(e).
          “subsidiary” shall mean, with respect to any Person (herein referred
to as the “parent”), any corporation, partnership, association or other business
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or more than 50%
of the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled, or held (or that is, at the

-47-



--------------------------------------------------------------------------------



 



time any determination is made, otherwise Controlled) by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
          “Subsidiary” shall mean, unless the context otherwise requires, a
subsidiary of Holdings, it being understood that no subsidiary of Holdings
properly designated as an Unrestricted Subsidiary pursuant to the definition
thereof shall constitute a Subsidiary; provided that Estech GmbH & Co. KG and
Estech Managing GmbH shall not constitute Subsidiaries.
          “Subsidiary Borrower” shall mean CALLC and each other Subsidiary that
is a Subsidiary Revolving Borrower.
          “Subsidiary Loan Party” shall mean (i) each Subsidiary that is a
Domestic Subsidiary Loan Party and (ii) each Subsidiary that is a Foreign
Subsidiary Loan Party.
          “Subsidiary Redesignation” shall have the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”
          “Supplement” shall have the meaning assigned to that term in the U.S.
Collateral Agreement.
          “Swap Agreement” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions, provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings or any of its Subsidiaries shall be a Swap Agreement.
          “Swingline Back-Stop Arrangements” shall have the meaning provided in
Section 2.04(f).
          “Swingline Borrower” shall mean and include each Domestic Swingline
Borrower and each Foreign Swingline Borrower.
          “Swingline Borrowing Request” shall mean a request substantially in
the form of Exhibit C.
          “Swingline Dollar Borrowing” shall mean a Borrowing comprised of
Swingline Dollar Loans.
          “Swingline Dollar Commitment” shall mean, with respect to each
Swingline Dollar Lender, the commitment of such Swingline Dollar Lender to make
Swingline Dollar Loans pursuant to Section 2.04. The amount of each Swingline
Dollar Lender’s Swingline Dollar Commitment on the Restatement Effective Date is
set forth on Schedule 2.04 as the same may be modified at the request of the
Company with the consent of any Revolving Facility Lender being

-48-



--------------------------------------------------------------------------------



 



added as a Swingline Dollar Lender and the Administrative Agent. The aggregate
amount of the Swingline Dollar Commitments on the Restatement Effective Date is
$200.0 million.
          “Swingline Dollar Exposure” shall mean at any time the aggregate
principal amount of all outstanding Swingline Dollar Borrowings at such time.
The Swingline Dollar Exposure of any Revolving Facility Lender at any time shall
mean its Revolving Facility Percentage of the aggregate Swingline Dollar
Exposure at such time.
          “Swingline Dollar Lender” shall mean a Lender with a Swingline Dollar
Commitment or outstanding Swingline Dollar Loans.
          “Swingline Dollar Loans” shall mean the swingline loans denominated in
Dollars and made pursuant to Section 2.04.
          “Swingline Euro Borrowing” shall mean a Borrowing comprised of
Swingline Euro Loans.
          “Swingline Euro Commitment” shall mean, with respect to each Swingline
Euro Lender, the commitment of such Swingline Euro Lender to make Swingline Euro
Loans pursuant to Section 2.04. The amount of each Swingline Euro Lender’s
Swingline Euro Commitment on the Restatement Effective Date is set forth on
Schedule 2.04 as the same may be modified at the request of the Company with the
consent of any Revolving Facility Lender being added as a Swingline Euro Lender
and the Administrative Agent. The aggregate amount of the Swingline Euro
Commitments on the Restatement Effective Date is €75.0 million.
          “Swingline Euro Exposure” shall mean at any time the Dollar Equivalent
of the aggregate principal amount of all outstanding Swingline Euro Loans at
such time. The Swingline Euro Exposure of any Revolving Facility Lender at any
time shall mean its Revolving Facility Percentage of the aggregate Swingline
Euro Exposure at such time.
          “Swingline Euro Lender” shall mean a Lender with a Swingline Euro
Commitment or outstanding Swingline Euro Loans.
          “Swingline Euro Loans” shall mean the swingline loans denominated in
Euros and made to a Foreign Swingline Borrower pursuant to Section 2.04.
          “Swingline Exposure” shall mean at any time the sum of the Swingline
Dollar Exposure and the Swingline Euro Exposure.
          “Swingline Lender” shall mean any of (i) the Swingline Dollar Lenders,
in their respective capacities as Lenders of Swingline Dollar Loans, and
(ii) the Swingline Euro Lenders, in their respective capacities as Lenders of
Swingline Euro Loans.
          “Swingline Loans” shall mean the Swingline Dollar Loans and the
Swingline Euro Loans.

-49-



--------------------------------------------------------------------------------



 



          “Syndication Agent” shall have the meaning assigned to such term in
the introductory paragraph of this Agreement.
          “Tax Distribution” shall mean any distribution described in
Section 6.06(b)(A)(i).
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties (including stamp duties), deductions, charges (including ad
valorem charges) or withholdings imposed by any Governmental Authority and any
and all interest and penalties related thereto.
          “Term Borrowing” shall mean a borrowing of Term B Loans or Term C
Loans.
          “Term B Lender” shall mean a Lender with outstanding Term B Loans.
          “Term B Loan” shall mean each Term Loan (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement that is not converted to a Term C
Loan pursuant to Section 2.01(a) on the Restatement Effective Date.
          “Term B Loan Exposure” shall mean, any time, the sum of (a) the
aggregate principal amount of the Dollar Term Loans that are Term B Loans
outstanding at such time and (b) the Dollar Equivalent of the aggregate
principal amount of the Euro Term Loans that are Term B Loans outstanding at
such time. The Term B Loan Exposure of any Lender of at any time shall be the
sum of (a) the aggregate principal amount of such Lender’s Dollar Term Loans
that are Term B Loans outstanding at such time and (b) the Dollar Equivalent of
the aggregate principal amount of such Lender’s Euro Term Loans that are Term B
Loans outstanding at such time.
          “Term B Loan Facility” means the Term B Loans remaining outstanding
pursuant to Section 2.01(a) on the Restatement Effective Date.
          “Term B Loan Maturity Date” shall mean April 2, 2014.
          “Term C Lender” shall mean a Lender with outstanding Term C Loans.
          “Term C Loan Exposure” shall mean, any time, the sum of (a) the
aggregate principal amount of the Dollar Term Loans that are Term C Loans
outstanding at such time and (b) the Dollar Equivalent of the aggregate
principal amount of the Euro Term Loans that are Term C Loans outstanding at
such time. The Term C Loan Exposure of any Lender of at any time shall be the
sum of (a) the aggregate principal amount of such Lender’s Dollar Term Loans
that are Term C Loans outstanding at such time and (b) the Dollar Equivalent of
the aggregate principal amount of such Lender’s Euro Term Loans that are Term C
Loans outstanding at such time.
          “Term C Loan Facility” means the Term C Loans created pursuant to
Section 2.01(b) on the Restatement Effective Date.
          “Term C Loan” shall mean each Term Loan (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement immediately
prior to the effectiveness of this Agreement that is converted to a Term C Loan
pursuant to Section 2.01(b) on the

-50-



--------------------------------------------------------------------------------



 



Restatement Effective Date and each New Term Loan that is deemed to be a Term C
Loan pursuant to Section 2.23(a).
          “Term C Loan Maturity Date” shall mean October 31, 2016.
          “Term Lender” shall mean a Lender with outstanding Term Loans.
          “Term Loan” shall mean each Term B Loan, Term C Loan, New Term Loan,
Refinancing Term Loan and Extended Maturity Loan.
          “Term Loan Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Dollar Term Loans outstanding at such time and
(b) the Dollar Equivalent of the aggregate principal amount of the Euro Term
Loans outstanding at such time. The Term Loan Exposure of any Lender at any time
shall be the sum of (a) the aggregate principal amount of such Lender’s Dollar
Term Loans outstanding at such time and (b) the Dollar Equivalent of the
aggregate principal amount of such Lender’s Euro Term Loans outstanding at such
time.
          “Term Loan Facility” shall mean and include (i) the Term B Loan
Facility, (ii) the Term C Loan Facility (iii) the commitments under Section 2.23
to make New Term Loans, and the New Term Loans made pursuant thereto and
(iv) the commitments under Section 2.25 to make Extended Maturity Term Loans,
and the Extended Maturity Term Loans made pursuant thereto.
          “Term Loan Maturity Date” shall mean the Term B Loan Maturity Date,
the Term C Loan Maturity Date or the maturity date of any Refinancing Term Loan
or Extended Maturity Term Loan, in each case as applicable.
          “Test Period” shall mean, on any date of determination, the period of
four consecutive fiscal quarters (taken as one accounting period) of Holdings
then most recently ended for which financial statements required pursuant to
Section 5.04(a) or (b) have been delivered (provided that if a Default exists in
the delivery of financial statements as required, then the Test Period shall
include the fiscal periods in respect of which such Default exists).
          “Topco” shall mean Crystal US Holdings 3 L.L.C., a Delaware limited
liability company.
          “Total Credit-Linked Commitment” shall mean, at any time, the sum of
the Credit-Linked Commitments of each of the CL Lenders at such time, which on
the Restatement Effective Date shall equal $228,000,000.
          “Total Net Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated Net Debt as of such date to (b) EBITDA for the relevant Test
Period; provided that if any Asset Disposition, any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent by the
Required Lenders under Section 6.04 or 6.05), any Investment the aggregate
amount of which exceeds $15.0 million or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and excluding any Indebtedness permitted to be incurred by
Section 6.01 (other than Section 6.01(1))

-51-



--------------------------------------------------------------------------------



 



and incurred on (but not prior to) the date of determination) has occurred, or
any part of the business of Holdings and its Subsidiaries is designated as a
discontinued operation to the extent the aggregate fair market value of all such
designations exceeds $15.0 million, or any Subsidiary has been designated as an
Unrestricted Subsidiary or any Subsidiary Redesignation has occurred, in each
case during the relevant Test Period or in the case of any Asset Acquisition,
after the last day of the Test Period and on or prior to the date as of which
such ratio is being calculated (the period from the first day of the Test Period
to and including such date of determination being the “Calculation Period”),
Consolidated Net Debt and EBITDA shall be determined for the respective Test
Period on a Pro Forma Basis for such occurrences and designations.
          “Total Unutilized Credit-Linked Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Credit-Linked Commitment then
in effect less (y) the CL Exposure at such time.
          “Tranche 1 Revolving Commitment” shall mean, with respect to each
Tranche 1 Revolving Facility Lender, the commitment of such Tranche 1 Revolving
Facility Lender to make Tranche 1 Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Facility Lender’s Tranche 1 Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
aggregate amount of the Tranche 1 Revolving Commitments on the Restatement
Effective Date is $169,230,769.55 and for each Revolving Facility Lender is set
forth opposite such Lender’s name on Schedule 2.01.
          “Tranche 1 Revolving Facility” shall mean the Tranche 1 Revolving
Commitments and the extensions of credit made thereunder by the Tranche 1
Revolving Lenders.
          “Tranche 1 Revolving Facility Credit Exposure” shall mean, at any
time, the sum of (a) the aggregate principal amount of the Tranche 1 Revolving
Facility Loans denominated in Dollars outstanding at such time, (b) the Dollar
Equivalent of the aggregate principal amount of the Tranche 1 Revolving Facility
Loans denominated in Euros outstanding at such time, (c) the Swingline Dollar
Exposure at such time, (d) the Swingline Euro Exposure of at such time and
(e) the Revolving L/C Exposure at such time. The Tranche 1 Revolving Facility
Credit Exposure of any Tranche 1 Revolving Facility Lender at any time shall be
the sum of (a) the aggregate principal amount of such Tranche 1 Revolving
Facility Lender’s Tranche 1 Revolving Facility Loans denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate principal
amount of such Tranche 1 Revolving Facility Lender’s Tranche 1 Revolving
Facility Loans denominated in Euros outstanding at such time and (c) such
Tranche 1 Revolving Facility Lender’s Tranche 1 Revolving Facility Percentage of
Swingline Dollar Exposure, Swingline Euro Exposure and Tranche L/C Exposure at
such time.
          “Tranche 1 Revolving Facility Loan” shall mean a Loan made by a
Tranche 1 Revolving Lender pursuant to Section 2.01(c). Each Tranche 1 Revolving
Facility Loan denominated in Dollars shall be a Eurocurrency Loan or an ABR
Loan, and each Tranche 1 Revolving Facility Loan denominated in Euros shall be a
Eurocurrency Loan.
          “Tranche 1 Revolving Facility Maturity Date” shall mean April 2, 2013.

-52-



--------------------------------------------------------------------------------



 



          “Tranche 1 Revolving Facility Percentage” shall mean, with respect to
any Tranche 1 Revolving Lender, the percentage of the total Tranche 1 Revolving
Commitments represented by such Lender’s Tranche 1 Revolving Commitment. If the
Tranche 1 Revolving Commitments have terminated or expired, the Tranche 1
Revolving Facility Percentages shall be determined based upon the Tranche 1
Revolving Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04.
          “Tranche 1 Revolving Lender” shall mean a Lender with a Tranche 1
Revolving Commitment.
          “Tranche 2 Revolving Commitment” shall mean, with respect to each
Tranche 2 Revolving Facility Lender, the commitment of such Tranche 2 Revolving
Facility Lender to make Tranche 2 Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Revolving Facility Lender’s Tranche 2 Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
aggregate amount of the Tranche 2 Revolving Commitments on the Restatement
Effective Date is $600,000,000, which amount comprises $430,769,230.45 of
Tranche 2 Revolving Commitments constituting the Extended Portion of each
Revolving Facility Commitment outstanding under (and as defined in) the Existing
Credit Agreement immediately prior to the Restatement Effective Date, and
$169,230,769.55 of Tranche 2 Revolving Commitments constituting the “New Tranche
2 Revolving Commitments” provided pursuant to, and as defined in, the Amendment
Agreement; and for each Revolving Facility Lender is set forth opposite such
Lender’s name on Schedule 2.01.
          “Tranche 2 Revolving Facility” shall mean the Tranche 2 Revolving
Commitments and the extensions of credit made thereunder by the Tranche 2
Revolving Lenders.
          “Tranche 2 Revolving Facility Credit Exposure” shall mean, at any
time, the sum of (a) the aggregate principal amount of the Tranche 2 Revolving
Facility Loans denominated in Dollars outstanding at such time, (b) the Dollar
Equivalent of the aggregate principal amount of the Tranche 2 Revolving Facility
Loans denominated in Euros outstanding at such time, (c) the Swingline Dollar
Exposure at such time, (d) the Swingline Euro Exposure of at such time and
(e) the Revolving L/C Exposure at such time. The Tranche 2 Revolving Facility
Credit Exposure of any Tranche 2 Revolving Facility Lender at any time shall be
the sum of (a) the aggregate principal amount of such Tranche 2 Revolving
Facility Lender’s Tranche 2 Revolving Facility Loans denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate principal
amount of such Tranche 2 Revolving Facility Lender’s Tranche 2 Revolving
Facility Loans denominated in Euros outstanding at such time and (c) such
Tranche 2 Revolving Facility Lender’s Tranche 2 Revolving Facility Percentage of
the Swingline Dollar Exposure, Swingline Euro Exposure and Revolving L/C
Exposure at such time.
          “Tranche 2 Revolving Facility Loan” shall mean a Loan made by a
Tranche 2 Revolving Lender pursuant to Section 2.01(c). Each Tranche 2 Revolving
Facility Loan denominated in Dollars shall be a Eurocurrency Loan or an ABR
Loan, and each Tranche 2 Revolving Facility Loan denominated in Euros shall be a
Eurocurrency Loan.

-53-



--------------------------------------------------------------------------------



 



          “Tranche 2 Revolving Facility Maturity Date” shall mean October 31,
2015; provided that, if on the 91st day prior to the Term B Loan Maturity Date
there is an aggregate principal amount of at least $450 million of Term B Loans
outstanding, the Tranche 2 Revolving Facility Maturity Date shall be
automatically modified, without further notice to or action by any party, to be
such day.
          “Tranche 2 Revolving Facility Percentage” shall mean, with respect to
any Tranche 2 Revolving Lender, the percentage of the total Tranche 2 Revolving
Commitments represented by such Lender’s Tranche 2 Revolving Commitment. If the
Tranche 2 Revolving Commitments have terminated or expired, the Tranche 2
Revolving Facility Percentages shall be determined based upon the Tranche 2
Revolving Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04.
          “Tranche 2 Revolving Lender” shall mean a Lender with a Tranche 2
Revolving Commitment.
          “Transaction” shall have the meaning assigned to such term in the
Existing Credit Agreement.
          “Transaction Costs” shall mean the out-of-pocket costs and expenses
incurred by Holdings or any Subsidiary in connection with the Transaction, the
financing of the Transaction and any refinancing of such financing (including
fees paid to the Lenders).
          “Type,” when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the Adjusted LIBO Rate and the Alternate Base Rate; provided that Dollar Term
Loans and Euro Term Loans shall be of a different Type.
          “Unrestricted Subsidiary” shall mean any subsidiary designated by
Holdings as an Unrestricted Subsidiary hereunder by a written notice to the
Administrative Agent; provided that Holdings shall only be permitted to so
designate a new Unrestricted Subsidiary after the Original Effective Date so
long as (a) no Default or Event of Default exists or would result therefrom at
such time of designation, (b) after giving effect to such designation on a Pro
Forma Basis, Holdings shall be in compliance with the Incurrence Ratios,
(c) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by Holdings or any Subsidiary) through Investments as permitted by, and in
compliance with, Section 6.04(b) or (l), with the excess, if any, of the fair
market value of any assets owned by such Unrestricted Subsidiary at the time of
the initial designation thereof over the aggregate liabilities thereof at such
time (each as determined in good faith by Holdings) (the “Designation Investment
Value”) to be treated as an Investment by Holdings at the time of such
designation pursuant to Section 6.04(b), and (d) such Subsidiary shall have been
designated an unrestricted subsidiary (or otherwise not subject to the covenants
and defaults) under any other Indebtedness permitted to be incurred herein and
all Permitted Refinancing Indebtedness in respect of any of the foregoing and
all Disqualified Stock (other than Indebtedness or Disqualified Stock of such
Subsidiary or other Unrestricted Subsidiaries); provided that the Company shall
designate such entity as an Unrestricted Subsidiary in a written notice to the
Administrative Agent. Holdings may designate any Unrestricted Subsidiary to be a
Subsidiary for

-54-



--------------------------------------------------------------------------------



 



purposes of this Agreement (each, a “Subsidiary Redesignation”); provided that
(i) such Unrestricted Subsidiary, both immediately before and after giving
effect to such designation, shall be a Wholly Owned Subsidiary of Holdings,
(ii) no Default or Event of Default then exists or would occur at such time as a
consequence of any such Subsidiary Redesignation, (iii) calculations are made by
Holdings of compliance with Section 6.10 for the relevant Test Period, on a Pro
Forma Basis as if the respective Subsidiary Redesignation (as well as all other
Subsidiary Redesignations theretofore consummated after the first day of such
Test Period) had occurred on the first day of such Test Period, and such
calculations shall show that such financial covenant would have been complied
with if the Subsidiary Redesignation had occurred on the first day of such
period (for this purpose, if the first day of the respective Test Period occurs
prior to the Original Effective Date, calculated as if Section 6.10 had been
applicable from the first day of such test Period, (iv) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date and (v) Holdings shall have delivered to the Administrative Agent a
certificate of a Financial Officer of Holdings certifying, to the best of such
officer’s knowledge, compliance with the requirements of preceding clauses
(i) through (iv), inclusive, and containing the calculations required by the
preceding clause (iii).
          “U.S. Bankruptcy Code” shall mean Title 11 of the United States Code,
as amended, or any similar federal or state law for the relief of debtors.
          “U.S. Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, substantially in the form of Exhibit J, among the Company, the
Guarantor Subsidiaries and the Collateral Agent.
          “US GAAP” shall mean generally accepted accounting principles in
effect from time to time in the United States, applied on a consistent basis,
subject to the provisions of Section 1.02.
          “Wholly Owned Subsidiary” of any Person shall mean a subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar Equity Interests required pursuant
to applicable law) are owned by such Person or another Wholly Owned Subsidiary
of such Person.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02 Terms Generally.
          (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.

-55-



--------------------------------------------------------------------------------



 



          (b) The definitions set forth or referred to in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
          (c) As used herein and, unless otherwise specified, in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto:
     (i) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;
     (ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
     (iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties (whether real or personal), including cash, Equity Interests,
securities, revenues, accounts, leasehold interests and contract rights; and
     (iv) the words “hereof,” “herein” and “hereunder” and words of similar
import shall refer to this Agreement or such other Loan Document, as applicable,
as a whole and not to any particular provision hereof or thereof, and clause,
subsection, Section, Article, Schedule, Annex, Exhibit and analogous references
herein or in another Loan Document are to this Agreement or such other Loan
Document, as applicable, unless otherwise specified.
          (d) Except as otherwise expressly provided herein, any reference in
this Agreement to any Loan Document or other agreement or instrument shall mean
such agreement or document and all schedules, exhibits, annexes and other
materials that constitute part of such agreement or document pursuant to the
terms thereof, all as amended, restated, supplemented or otherwise modified from
time to time.
          (e) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature, including consolidation of statements, shall be
construed in accordance with US GAAP, as in effect from time to time; provided
that, if Holdings notifies the Administrative Agent that Holdings requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Original Effective Date in US GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies Holdings that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in US GAAP or in the application thereof, then
such provision shall be interpreted on the basis of US GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
          (f) For the purposes of determining compliance with Section 6.01
through Section 6.10 with respect to any amount in a currency other than
Dollars, amounts shall be deemed to equal the Dollar Equivalent thereof
determined using the Exchange Rate calculated as of the Business Day on which
such amounts were incurred or expended, as applicable.

-56-



--------------------------------------------------------------------------------



 



          (g) All Loans, Letters of Credit and accrued and unpaid amounts
(including interest and fees) owing by the Borrower to any Person under the
Existing Credit Agreement that have not been paid to such Person on or prior to
the Restatement Effective Date shall continue as Loans, Letters of Credit and
accrued and unpaid amounts hereunder on the Restatement Effective Date and shall
be payable on the dates such amounts would have been payable pursuant to the
Existing Credit Agreement (except to the extent the principal of any loans has
been converted or exchanged in accordance with the terms of this Agreement on
the Restatement Effective Date), and from and after the Restatement Effective
Date, interest, fees and other amounts shall accrue as provided under this
Agreement.
          (h) For purposes of determining compliance with any covenant in
Article VI that limits the maximum amount of any Investment, Restricted Payment,
Indebtedness, Lien or Disposition, all utilization of the “baskets” contained in
Article VI from and after the Original Effective Date and prior to the
Restatement Effective Date shall be taken into account (in addition to any
utilization of such baskets from and after the Restatement Effective Date).
          SECTION 1.03 Exchange Rates.
          (a) Not later than 1:00 p.m., New York City time, on each Calculation
Date, the Administrative Agent or the Issuing Bank, as applicable, shall
(i) determine the Exchange Rate as of such Calculation Date and (ii) give notice
thereof to the Company. The Exchange Rates so determined shall become effective
on the first Business Day immediately following the relevant Calculation Date (a
“Reset Date”), shall remain effective until the next succeeding Reset Date, and
shall for all purposes of this Agreement (other than any other provision
expressly requiring the use of an Exchange Rate calculated as of a specified
date) be the Exchange Rates employed in converting any amounts between Dollars,
Euros and any Alternative Currency.
          (b) Not later than 5:00 p.m., New York City time, on each Reset Date,
the Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of (x) the Euro Term Loans then outstanding and the Term Loan
Commitments (Euros) on such date, (y) the principal amounts of the Revolving
Facility Loans and Swingline Loans denominated in Euros then outstanding (after
giving effect to any Euro Term Loans or Revolving Loans and Swingline Loans
denominated in Euros made or repaid on such date), the Revolving L/C Exposure
and the CL Exposure and (z) the principal amounts of the Letters of Credit
denominated in any Alternative Currency then outstanding and (ii) notify the
Lenders, each Issuing Bank and the Company of the results of such determination.
          SECTION 1.04 Effectuation of Transaction. Each of the representations
and warranties of Holdings and the Borrowers contained in this Agreement (and
all corresponding definitions) are made after giving effect to the Transaction,
unless the context otherwise requires.
          SECTION 1.05 Additional Alternative Currencies.
          (a) The Company may from time to time request that Letters of Credit
be issued in a currency other than Dollars, Euro or those currencies
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request, such request

-57-



--------------------------------------------------------------------------------



 



shall be subject to the approval of the Administrative Agent and the applicable
Issuing Bank.
          (b) Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten Business Days prior to the date of the desired L/C
Disbursement (or such other time or date as may be agreed by the Administrative
Agent and the applicable Issuing Bank, in their sole discretion). In the case of
any such request, the Administrative Agent shall promptly notify the applicable
Issuing Bank thereof. Each Issuing Bank shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.
          (c) Any failure by an Issuing Bank to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Issuing Bank to permit Letters of Credit to be issued in such
requested currency. If the Administrative Agent and the applicable Issuing Bank
consent to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify the Company. Any
specified currency of an Existing Letter of Credit that is not Dollars, Euro or
one of the Alternative Currencies specifically listed in the definition of
“Alternative Currency” shall be deemed an Alternative Currency with respect to
such Existing Letter of Credit only.
ARTICLE II
THE CREDITS
          SECTION 2.01 Loans and Commitments.
          (a) Subject to the terms and conditions hereof, the Non-Extended
Portion of each Term Loan outstanding under the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall remain outstanding
under this Agreement from and after the Restatement Effective Date as a Term B
Loan hereunder and such Term B Loans shall, for the avoidance of doubt, have an
aggregate principal amount of $508,869,157.19 as of the Restatement Effective
Date. The Non-Extended Portion of each Term Loan that was a Eurocurrency Term
Loan under the Existing Credit Agreement immediately prior to the Restatement
Effective Date shall initially be a Eurocurrency Term Loan under this Agreement
with an initial Interest Period equal to the then remaining Interest Period for
such Eurocurrency Term Loan under the Existing Credit Agreement. The
Non-Extended Portion of each Term Loan that was an ABR Term Loan under the
Existing Credit Agreement immediately prior to the Restatement Effective Date
shall initially be an ABR Term Loan under this Agreement. The Term B Loans may
from time to time be Eurocurrency Term Loans or ABR Term Loans, as determined by
the Company and notified to the Administrative Agent in accordance with
Section 2.02(A) and 2.07.
          (b) Subject to the terms and conditions hereof, the Extended Portion
of each Term Loan outstanding under the Existing Credit Agreement immediately
prior to the Restatement

-58-



--------------------------------------------------------------------------------



 



Effective Date shall be converted into a Term C Loan under this Agreement from
and after the Restatement Effective Date and such Term C Loans shall, for the
avoidance of doubt, have an aggregate principal amount of $1,410,416,342.81 as
of the Restatement Effective Date. Term C Loans that were Eurocurrency Term
Loans under the Existing Credit Agreement immediately prior to the Restatement
Effective Date shall initially be Eurocurrency Term Loans under this Agreement
with an initial Interest Period equal to the then remaining Interest Period for
such Eurocurrency Term Loan under the Existing Credit Agreement. Term C Loans
that were ABR Term Loans under the Existing Credit Agreement immediately prior
to the Restatement Effective Date shall initially be ABR Term Loans under this
Agreement. The Term C Loans may from time to time be Eurocurrency Term Loans or
ABR Term Loans, as determined by the Company and notified to the Administrative
Agent in accordance with Sections 2.02(A) and 2.07.
          (c) Subject to the terms and conditions hereof, the Non-Extended
Portion of each Revolving Facility Commitment outstanding under (and as defined
in) the Existing Credit Agreement immediately prior to the Restatement Effective
Date shall continue to be outstanding under this Agreement from and after the
Restatement Effective Date as Tranche 1 Revolving Commitments. Subject to the
terms and conditions hereof, the Extended Portion of each Revolving Facility
Commitment outstanding under (and as defined in) the Existing Credit Agreement
immediately prior to the Restatement Effective Date shall continue to be
outstanding under this Agreement from and after the Restatement Effective Date,
and the Extended Portion of each Revolving Facility Commitment provided as of
the Restatement Effective Date pursuant to the Amendment Agreement as a “New
Tranche 2 Revolving Commitment” (as defined in the Amendment Agreement) shall be
outstanding under this Agreement from and after the Restatement Effective Date,
in each case, as Tranche 2 Revolving Commitments. Any Revolving Facility Loans
outstanding on the Restatement Effective Date shall initially be Revolving
Facility Loans under this Agreement; provided that on and after the Restatement
Effective Date, (x) each Tranche 1 Revolving Lender will be deemed to be holding
such Revolving Facility Loans as Tranche 1 Revolving Facility Loans and (y) each
Tranche 2 Revolving Lender will be deemed to be holding such Revolving Facility
Loans as Tranche 2 Revolving Facility Loans. Any Revolving Facility Loans made
on or after the Restatement Effective Date shall be allocated to the two Classes
of Revolving Facility Loans ratably in accordance with the aggregate Commitments
under each Class, and among the Revolving Lenders in each Class ratably in
accordance with their respective Revolving Facility Percentages and shall be
reallocated on the Tranche 1 Revolving Facility Maturity date in the manner set
forth below; provided, however, that there shall be no such reallocation of
Revolving Facility Loans in the event the maturity of the Loans has been
accelerated prior to the Tranche 1 Revolving Facility Maturity Date. Revolving
Facility Loans that were Eurocurrency Revolving Loans under the Existing Credit
Agreement immediately prior to the Restatement Effective Date shall initially be
Eurocurrency Revolving Loans under this Agreement with an initial Interest
Period equal to the then remaining Interest Period for such Eurocurrency
Revolving Loans under the Existing Credit Agreement. Revolving Facility Loans
that were ABR Revolving Loans under the Existing Credit Agreement immediately
prior to the Restatement Effective Date shall initially be ABR Revolving Loans
under this Agreement. The Revolving Facility Loans may from time to time be
Eurocurrency Revolving Loans or ABR Revolving Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with
Sections 2.02(A) and 2.07. On the Tranche 1 Revolving Facility Maturity Date,
each Tranche 2 Revolving Lender shall purchase at par from each Tranche 1
Revolving Lender

-59-



--------------------------------------------------------------------------------



 



such portions of the Revolving Facility Loans outstanding on the Restatement
Effective Date as may be specified by the Administrative Agent so that,
immediately following such purchases, all Eurocurrency Revolving Loans and all
ABR Revolving Loans shall be held by the Tranche 2 Revolving Lenders on a pro
rata basis in accordance with their respective Tranche 2 Revolving Facility
Percentages on the Tranche 1 Revolving Facility Maturity Date.
          (d) Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving loans to the Revolving Borrowers from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (A) such Lender’s Revolving Facility Credit Exposure
exceeding such Lender’s Revolving Facility Commitment of such Class or (B) the
Revolving Facility Credit Exposure of any Class exceeding the total Revolving
Facility Commitments of such Class, such Revolving Facility Loans to be made in
(x) Dollars if to any Revolving Borrower other than a Foreign Subsidiary and
(y) in Euros or Dollars, at the election of the Borrower Representative, on
behalf of any Borrower, if to any Foreign Revolving Borrower, provided that the
aggregate Revolving Facility Credit Exposure with respect to any Revolving
Borrower (other than the Company and CALLC) shall not exceed such Revolving
Borrower’s Maximum Credit Limit; within the foregoing limits and subject to the
terms and conditions set forth herein, the Revolving Borrowers may borrow,
prepay and reborrow Revolving Facility Loans.
          (e) Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving loans to a CL Borrower (as specified in the related
Borrowing Request) in Dollars from time to time during the CL Availability
Period in an aggregate amount that will not result in (A) such Lender’s CL
Exposure exceeding such Lender’s Credit-Linked Commitment or (B) the CL Exposure
exceeding the Total Credit-Linked Commitment of such Class; within the foregoing
limits and subject to the terms and conditions set forth herein, the CL
Borrowers may borrow, repay and reborrow CL Loans.
          SECTION 2.02(A) Loans and Borrowings.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
of the same Class and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Class (or, in the case of
Swingline Loans, in accordance with their respective Swingline Dollar
Commitments or Swingline Euro Commitments, as applicable); provided, however,
that (x) on and after the Restatement Effective Date and prior to the Tranche 1
Revolving Facility Maturity Date, Revolving Facility Loans shall be made as set
forth in Section 2.01(c) and on and following the Tranche 1 Revolving Facility
Maturity Date Revolving Facility Loans shall be made by Tranche 2 Revolving
Lenders ratably in accordance with their respective Tranche 2 Revolving Facility
Percentages on the date such Revolving Facility Loans are made and (y) CL Loans
shall be made by CL Lenders, ratably in accordance with their respective CL
Percentages, on the date such CL Loans are made hereunder. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Subject to Section 2.14, (i) each Borrowing denominated in Dollars
(other than a Swingline Dollar Borrowing) shall be comprised entirely of ABR
Loans or Eurocurrency

-60-



--------------------------------------------------------------------------------



 



Loans as the Borrower Representative, on behalf of any Borrower, may request in
accordance herewith and (ii) each Borrowing denominated in Euros shall be
comprised entirely of Eurocurrency Loans. Each Swingline Dollar Borrowing shall
be an ABR Borrowing. Each Swingline Euro Borrowing shall be comprised entirely
of Swingline Euro Loans. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the applicable Borrower to repay such Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15, 2.17 or 2.21 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.
          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e). Each
Swingline Dollar Borrowing and Swingline Euro Borrowing shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. Borrowings of more than one Type and under more than one
Facility may be outstanding at the same time; provided that there shall not at
any time be more than a total of (i) 10 Eurocurrency Borrowings under the Term
Loan Facility and (ii) 20 Eurocurrency Borrowings outstanding under the
Revolving Facility and the CL Facility.
          (d) Notwithstanding any other provision of this Agreement, (x) the
Borrower Representative, on behalf of any Borrower, shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after (i) with respect to
Borrowings of Tranche 1 Revolving Facility Loans, the Tranche 1 Revolving
Facility Maturity Date, (ii) with respect to Borrowings of Tranche 2 Revolving
Facility Loans, the Tranche 2 Revolving Facility Maturity Date, (iii) with
respect to Borrowings of Term B Loans, the Term B Loan Maturity Date and
(iv) with respect to Borrowings of Term C Loans, the Term C Loan Maturity Date,
and (y) no Euro Term Loan may be converted into a Dollar Term Loan and no Dollar
Term Loan may be converted into a Euro Term Loan.

    SECTION 2.02(B) Credit-Linked Deposit.

          (a) The parties hereto acknowledge that on the Original Effective Date
each Lender that was a CL Lender on such date has paid to the Deposit Bank such
CL Lender’s Credit-Linked Deposit in the amount of its Credit-Linked Commitment.
The Credit-Linked Deposits shall be held by the Deposit Bank in (or credited to)
the Credit-Linked Deposit Account, and no Person other than the Deposit Bank
shall have a right of withdrawal from the Credit-Linked Deposit Account or any
other right or power with respect to the Credit-Linked Deposits. Notwithstanding
anything herein to the contrary, the funding obligation of each CL Lender in
respect of its participation in CL Credit Events has been satisfied in full upon
the funding of its

-61-



--------------------------------------------------------------------------------



 



Credit-Linked Deposit. Each of the Deposit Bank, the Administrative Agent, each
Issuing Bank and each CL Lender hereby acknowledges and agrees (i) that each CL
Lender is funding its Credit-Linked Deposit to the Deposit Bank for application
in the manner contemplated by Sections 2.06(a) and/or 2.05(e), (ii) the Deposit
Bank may invest the Credit-Linked Deposits in such investments as may be
determined from time to time by the Deposit Bank and (iii) the Deposit Bank has
agreed to pay to each CL Lender a return on its Credit-Linked Deposit (except
(x) during periods when such Credit-Linked Deposits are used to (I) fund CL
Loans or (II) reimburse an Issuing Lender with respect to Drawings on CL Letters
of Credit or (y) as otherwise provided in Sections 2.02(B)(c) and (d)) equal at
any time to the Adjusted LIBO Rate for the Interest Period in effect for the
Credit-Linked Deposits at such time less the Credit-Linked Deposit Cost Amount
at such time. Such interest will be paid to the CL Lenders by the Deposit Bank
at the applicable Adjusted LIBO Rate for an Interest Period of one month (or at
an amount determined in accordance with Section 2.02(B)(c) or (d), as
applicable) less, in each case, the Credit-Linked Deposit Cost Amount in arrears
on each CL Interest Payment Date.
          (b) No Loan Party shall have any right, title or interest in or to the
Credit-Linked Deposit Account or the Credit-Linked Deposits and no obligations
with respect thereto (except to repay CL Loans and to refund portions thereof
used to reimburse an Issuing Lender with respect to Drawings on CL Letters of
Credit as provided in Section 2.05(e)), it being acknowledged and agreed by the
parties hereto that the funding of the Credit-Linked Deposits by the CL Lenders,
and the application of the Credit-Linked Deposits in the manner contemplated by
Section 2.05(e) constitute agreements among the Deposit Bank, the Administrative
Agent, each Issuing Bank and each CL Lender with respect to the participation in
the CL Letters of Credit and do not constitute any loan or extension of credit
to any Borrower. Without limiting the generality of the foregoing, each party
hereto acknowledges and agrees that no amount on deposit at any time in the
Credit-Linked Deposit Account shall be the property of any Secured Party (other
than the Deposit Bank) or of any Loan Party or any of its Subsidiaries or
Affiliates. In addition, each CL Lender hereby grants to the Deposit Bank a
security interest in, and rights of offset against, its rights and interests in
such CL Lender’s Credit-Linked Deposit, and investments thereof and proceeds of
any of the foregoing, to secure the obligations of such CL Lender hereunder.
Each CL Lender agrees that its right, title and interest with respect to the
Credit-Linked Deposit Account shall be limited to the right to require its
Credit-Linked Deposit to be used as expressly set forth herein and that it will
have no right to require the return of its Credit-Linked Deposit other than as
expressly provided herein (each CL Lender hereby acknowledges that its
Credit-Linked Deposit constitutes payment for its obligations under
Sections 2.05(e) and 2.06(a) and that each Issuing Bank will be issuing,
amending, renewing and extending CL Letters of Credit, and the Administrative
Agent (on behalf of the respective CL Lender) will be advancing CL Loans to the
applicable CL Borrower, in each case in reliance on the availability of such CL
Lender’s Credit-Linked Deposit to discharge such CL Lender’s obligations in
respect thereof).
          (c) If the Deposit Bank is not offering Dollar deposits (in the
applicable amounts) in the London interbank market, or the Deposit Bank
determines that adequate and fair means do not otherwise exist for ascertaining
the Adjusted LIBO Rate for the Credit-Linked Deposits (or any part thereof),
then the Credit-Linked Deposits (or such parts, as applicable) shall be invested
so as to earn a return equal to the greater of the Federal Funds Rate and a rate
determined

-62-



--------------------------------------------------------------------------------



 



by the Deposit Bank in accordance with banking industry rules on interbank
compensation.
          (d) If any CL Loan is repaid by the respective CL Borrower, or if any
L/C Disbursement under a CL Letter of Credit that has been funded by the CL
Lenders from the Credit-Linked Deposits as provided in Section 2.05(e) shall be
reimbursed by the respective CL Borrower, on a day other than on the last day of
an Interest Period applicable to the Credit-Linked Deposits, the Administrative
Agent shall, upon receipt thereof, pay over such amounts to the Deposit Bank
which will invest such amounts in overnight or short-term cash equivalent
investments until the end of the Interest Period at the time in effect and
respective CL Borrower shall pay to the Deposit Bank, upon the Deposit Bank’s
request therefor, the amount, if any, by which the interest accrued on a like
amount of the Credit-Linked Deposits at the Adjusted LIBO Rate for Term Loans
for the Interest Period in effect therefor shall exceed the interest earned
through the investment of the amount so reimbursed for the period from the date
of such reimbursement through the end of the applicable Interest Period, as
determined by the Deposit Bank (such determination shall, absent manifest error,
be presumed correct and binding on all parties hereto) and set forth in the
request for payment delivered to CALLC. In the event that the respective CL
Borrower shall fail to pay any amount due under this Section 2.02(B)(d), the
interest payable by the Deposit Bank to the CL Lenders on their Credit-Linked
Deposits under Section 2.02 (B)(a) shall be correspondingly reduced and the CL
Lenders shall without further act succeed, ratably in accordance with their CL
Percentages, to the rights of the Deposit Bank with respect to such amount due
from the respective CL Borrower. All repayments of CL Loans, and all
reimbursements of L/C Disbursements under a CL Letter of Credit that have been
funded by the CL Lenders from the Credit-Linked Deposits, in each case received
by the Administrative Agent prior to the termination of the Total Credit-Linked
Commitment, shall be paid over to the Deposit Bank which will deposit same in
the Credit-Linked Deposit Account.
          (e) (i) If the Administrative Agent, any Issuing Bank and/or the
Deposit Bank is enjoined from taking any material action referred to in this
Section 2.02(B), Section 2.05(e) and/or Section 2.06(a) (in respect of a CL
Loan), or if the Administrative Agent, any Issuing Bank and/or the Deposit Bank
reasonably determines that, by operation of law, it may reasonably be precluded
from taking any such material action, or if any Loan Party or CL Lender
challenges in any legal proceeding any of the material acknowledgements,
agreements or characterizations set forth in any of this Section 2.02(B),
Section 2.05(e) and Section 2.06(a) (in respect of CL Loans), then, in any such
case (and so long as such event or condition shall be continuing), and
notwithstanding anything contained herein to the contrary, (x) the respective
Issuing Bank shall not be required to issue, renew or extend any CL Letter of
Credit and (y) the Administrative Agent shall not be required to advance any CL
Loan on behalf of the affected CL Lender or CL Lenders.
          (ii) If the Deposit Bank, any Issuing Bank or the Administrative Agent
is enjoined from withdrawing amounts from the Credit-Linked Deposit Account of a
CL Lender in accordance with Section 2.05(e), or reasonably determines that it
is precluded from taking such actions, (A) from and after the date such
withdrawal would have been made but for such circumstance the amounts otherwise
that would have been required to be paid to such CL Lender pursuant to
Section 2.02(B)(a) and the second sentence of Section 2.12(b) shall instead be
added to the

-63-



--------------------------------------------------------------------------------



 



Credit-Linked Deposit Account of such CL Lender and (B) such CL Lender shall pay
to the applicable Issuing Bank interest on the amount that should have been
withdrawn at the rate equal to the interest rate otherwise applicable for ABR CL
Loans pursuant to Section 2.13(c) until such time as such withdrawal is made.
          (iii) In the event any payment of a CL Loan or L/C Reimbursement in
respect of a CL Letter of Credit shall be required to be refunded to a Borrower
after the return of the Credit-Linked Deposits to the CL Lenders as permitted
hereunder, each CL Lender agrees to acquire and fund a participation in such
refunded amount equal to the lesser of its CL Percentage thereof and the amount
of its Credit-Linked Deposit that shall have been so returned. The obligations
of the CL Lenders under this clause (iii) shall survive the payment in full of
the Credit-Linked Deposits and the termination of this Agreement.
          SECTION 2.03 Requests for Borrowings. To request any Borrowing, the
Borrower Representative, on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, one Business Day before the
date of the proposed Borrowing; provided any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower Representative, on behalf of the
applicable Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrower requesting such Borrowing;
     (ii) whether the requested Borrowing is to be a Revolving Facility
Borrowing, Term Borrowing or CL Borrowing;
     (iii) the aggregate amount of the requested Borrowing (expressed in Dollars
or, if permitted to be borrowed in Euros, in Euros);
     (iv) the date of such Borrowing, which shall be a Business Day;
     (v) in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
     (vi) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by clause (a) of
the definition of the term “Interest Period”; and
     (vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

-64-



--------------------------------------------------------------------------------



 



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is denominated in
Euros, in which case such Borrowing shall be a Eurocurrency Borrowing. If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of three months’ duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04 Swingline Loans.
          (a) Subject to the terms and conditions set forth herein, (i) each
Swingline Dollar Lender agrees to make Swingline Dollar Loans to any Domestic
Swingline Borrower from time to time during the Revolving Availability Period,
in an aggregate principal amount at any time outstanding for all Swingline
Dollar Loans that will not result in (x) the aggregate principal amount of
outstanding Swingline Dollar Loans made by such Swingline Dollar Lender
exceeding such Swingline Dollar Lender’s Swingline Dollar Commitment or (y) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments and (ii) each Swingline Euro Lender agrees to make Swingline Euro
Loans to any Foreign Swingline Borrower from time to time during the Revolving
Availability Period, in an aggregate principal amount at any time outstanding
for all Swingline Euro Loans that will not result in (x) the aggregate principal
amount of outstanding Swingline Euro Loans made by such Swingline Euro Lender
exceeding such Swingline Euro Lender’s Swingline Euro Commitment or (y) the sum
of the Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Dollar Borrowing or
Swingline Euro Borrowing. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.
          (b) To request a Swingline Dollar Borrowing or Swingline Euro
Borrowing, the Borrower Representative, on behalf of the applicable Borrower,
shall notify the Administrative Agent and the applicable Swingline Lender of
such request by telephone (confirmed by a Swingline Borrowing Request by
telecopy), not later than 11:00 a.m., Local Time, on the day of a proposed
Swingline Borrowing (or in the case of a Swingline Euro Borrowing, 10:00 a.m.
New York time, on the Business Day preceding the date of the proposed Swingline
Euro Borrowing). Each such notice and Swingline Borrowing Request shall be
irrevocable and shall specify (i) the Borrower requesting such Borrowing,
(ii) the requested date (which shall be a Business Day), (iii) the amount of the
requested Swingline Dollar Borrowing (expressed in Dollars) or Swingline Euro
Borrowing (expressed in Euros), as applicable, and (iv) in the case of a
Swingline Euro Borrowing, the Interest Period to be applicable thereto, which
shall be a period contemplated by clause (b) of the definition of the term
“Interest Period.” The Administrative Agent shall promptly advise each Swingline
Dollar Lender (in the case of a notice relating to a Swingline Dollar Borrowing)
or each Swingline Euro Lender (in the case of a notice relating to a Swingline
Euro Borrowing) of any such notice received from the Borrower Representative on
behalf of a Borrower and the amount of such Swingline Lender’s Swingline Loan to
be made as part of the requested Swingline Dollar Borrowing or Swingline Euro
Borrowing, as applicable. Each Swingline Dollar Lender shall make each Swingline
Dollar Loan to be made by it hereunder

-65-



--------------------------------------------------------------------------------



 



in accordance with Section 2.04(a) on the proposed date thereof by wire transfer
of immediately available funds by 3:00 p.m., Local Time, to the account of the
Administrative Agent by notice to the Swingline Dollar Lenders. The
Administrative Agent will make such Swingline Dollar Loans available to the
applicable Domestic Swingline Borrower by promptly crediting the amounts so
received, in like funds, to the general deposit account of the applicable
Domestic Swingline Borrower with the Administrative Agent (or, in the case of a
Swingline Dollar Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank). Each Swingline Euro Lender shall make each Swingline Euro Loan to
be made by it hereunder in accordance with Section 2.04(a) on the proposed date
thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Swingline Euro Lenders. The Administrative
Agent will make such Swingline Euro Loans available to the applicable Foreign
Swingline Borrower by (i) promptly crediting the amounts so received, in like
funds, to the general deposit account with the Administrative Agent of the
applicable Foreign Swingline Borrower most recently designated to the
Administrative Agent or (ii) by wire transfer of the amounts received in
immediately available funds to the general deposit account of the applicable
Foreign Swingline Borrower most recently designated to the Administrative Agent.
          (c) A Swingline Lender may by written notice given to the
Administrative Agent (and to the other Swingline Dollar Lenders or Swingline
Euro Lenders, as applicable) not later than 10:00 a.m., Local Time, on any
Business Day require the Revolving Facility Lenders to acquire participations on
such Business Day in all or a portion of the outstanding Swingline Loans made by
it. Such notice shall specify the aggregate amount of such Swingline Loans in
which the Revolving Facility Lenders will participate. Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each such
Lender, specifying in such notice such Lender’s Revolving Facility Percentage of
such Swingline Loan or Loans. Each Revolving Facility Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the account of the applicable Swingline Lender,
such Revolving Facility Lender’s Revolving Facility Percentage of such Swingline
Loan or Loans. Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Facility Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.06 with respect to Loans made by such Revolving Facility Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Facility
Lenders. The Administrative Agent shall notify the applicable Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the applicable Swingline Lender. Any amounts
received by a Swingline Lender from the applicable Borrower (or other party on
behalf of such Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be

-66-



--------------------------------------------------------------------------------



 



promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Facility Lenders that shall have made their payments pursuant to
this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the applicable Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the applicable Borrower of any default in the payment thereof.
          (d) Upon the Restatement Effective Date, the aggregate amount of
participations in Swingline Loans held by Revolving Lenders shall be deemed to
be reallocated to the Tranche 1 Revolving Lenders and Tranche 2 Revolving
Lenders so that participation of the Tranche 1 Revolving Lenders and Tranche 2
Revolving Lenders, respectively, in outstanding Swingline Loans shall be in
proportion to their respective Tranche 1 Revolving Commitments and Tranche 2
Revolving Commitments.
          (e) Upon the Tranche 1 Revolving Facility Maturity Date, the aggregate
amount of participations in Swingline Loans held by Tranche 1 Revolving Lenders
shall be deemed to be reallocated to the Tranche 2 Revolving Lenders so that
participation of the Tranche 2 Revolving Lenders in outstanding Swingline Loans
shall be in proportion to such Tranche 2 Revolving Lenders’ Tranche 2 Revolving
Commitments; provided, however, that (x) to the extent that the amount of such
reallocation would cause the aggregate Tranche 2 Revolving Facility Credit
Exposure to exceed the aggregate amount of Tranche 2 Revolving Commitments,
immediately prior to such reallocation the amount of Swing Line Loans equal to
such excess shall be repaid or Cash Collateralized and (y) there shall be no
such reallocation of participations in Swingline Loans to Tranche 2 Revolving
Lenders if a Default or Event of Default has occurred and is continuing or if
the Loans have been accelerated prior to the Tranche 1 Revolving Facility
Maturity Date.
          (f) If within 5 Business Days of any Lender becoming a Defaulting
Lender the reallocation of Revolving Credit Facility Percentages shall not have
occurred in accordance with Section 2.26(a)(ii), a Swingline Lender shall not be
obligated to make any Swingline Loans unless the Swingline Lender has entered
into arrangements satisfactory to it and the Company to eliminate the Swingline
Lender’s risk with respect to each Defaulting Lender’s participation in such
Swingline Loans (which arrangements are hereby consented to by the Lenders),
including by Cash Collateralizing such Defaulting Lender’s Revolving Facility
Percentage of the outstanding Swingline Loans (which Cash Collateralization is
deemed so satisfactory) (such arrangements, the “Swingline Back-Stop
Arrangements”). If a reallocation of Revolving Credit Facility Percentages shall
have occurred in accordance with Section 2.26(a)(ii), and the amount of a
proposed Swingline Loan would cause the aggregate Revolving Facility Credit
Exposure of all non-Defaulting Lenders to exceed the aggregate Revolving
Facility Commitments of all non-Defaulting Lenders, a Swingline Lender shall not
be obligated to make such Swingline Loans unless such Swingline Lender has
entered into Swingline Back-Stop Arrangements with respect to the amount of such
excess.

-67-



--------------------------------------------------------------------------------



 



          SECTION 2.05 Letters of Credit.
          (a) General. Each Existing Letter of Credit shall continue to remain
outstanding as a CL Letter of Credit or RF Letter of Credit as specified on
Schedule 2.05(a) hereunder on and after such date on the same terms as
applicable to it immediately prior to such date. In addition, subject to the
terms and conditions set forth herein, the Company may request the issuance of
Dollar Letters of Credit, Euro Letters of Credit and Alternative Currency
Letters of Credit (x) in the case of RF Letters of Credit, for its own account
or for the account of any of the other Revolving Borrowers in a form reasonably
acceptable to the applicable Issuing Bank, at any time and from time to time
during the Revolving Availability Period and prior to the date that is five
Business Days prior to the Tranche 2 Revolving Facility Maturity Date and (y) in
the case of CL Letters of Credit, for the account of a CL Borrower (as specified
in the related Request to Issue), (including, without limitation, those set
forth in Section 2.26) in a form reasonably acceptable to the applicable Issuing
Bank, at any time and from time to time during the CL Availability Period and
prior to the date that is five Business Days prior to the Term B Loan Maturity
Date. All Letters of Credit shall be issued on a sight basis only (subject to
Section 2.05(n)) and shall be denominated in Dollars, Euros or an Alternative
Currency.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit, the Borrower
Representative, on behalf of the relevant Loan Party, shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank, with a copy to the Administrative Agent at least two Business Days (or
such shorter period agreed to by the Issuing Bank) in advance of the requested
date of issuance a request in the form of Exhibit B-2 (a “Request to Issue”) for
the issuance of a Letter of Credit, which Request to Issue shall specify, inter
alia, whether the requested Letter of Credit is to be a CL Letter of Credit or
an RF Letter of Credit. If requested by the applicable Issuing Bank, the
Borrower Representative, on behalf of the relevant Loan Party, also shall submit
a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit and in the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any such form of letter of credit application, the terms and
conditions of this Agreement shall control. An RF Letter of Credit shall be
issued, amended, renewed or extended only if after giving effect thereto (i) the
Revolving L/C Exposure shall not exceed $300,000,000, (ii) the Revolving
Facility Credit Exposure shall not exceed the total Revolving Facility
Commitments and (iii) the aggregate Revolving Facility Credit Exposure with
respect to any Revolving Borrower shall not exceed the Maximum Credit Limit for
such Revolving Borrower, and a CL Letter of Credit shall be issued, amended,
renewed or extended only if after giving effect thereto the CL Exposure would
not exceed the Total Credit-Linked Commitment at such time, provided that no RF
Letter of Credit shall be issued unless a CL Letter of Credit could not be
issued in lieu thereof, giving effect to the aforesaid limitations. In the event
that an RF Letter of Credit is outstanding at a time when there is availability
to support the issuance of a new CL Letter of Credit in accordance with the
terms of this Agreement in a stated amount at least equal to the stated amount
of such RF Letter of Credit, the Company shall have the right, upon written
notice to the Administrative Agent and the respective Issuing Bank, to
re-designate such RF Letter of Credit as a CL Letter of Credit, in each case so
long as (i) each such CL Letter of Credit may otherwise be issued in accordance
with, and will not violate, the above limitations

-68-



--------------------------------------------------------------------------------



 



and requirements of this Section and (ii) the Company certifies in writing to
the Administrative Agent and the respective Issuing Bank that the conditions
specified in Sections 4.01(b) and (c) are then satisfied. Upon satisfaction of
the aforesaid conditions, (x) the respective Issuing Bank shall re-designate the
affected RF Letter of Credit as a CL Letter of Credit, and (y) a new CL Letter
of Credit shall be deemed issued at such time under this Agreement. No Letter of
Credit shall be issued, increased in stated amount, or renewed or extended
without the prior consent of the Administrative Agent, such consent to be
limited to the question of whether such issuance, increase, renewal or extension
is being effected on the terms and conditions of this Agreement.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days (or, in the case of a trade Letter of Credit,
30 days) prior to (A) in the case of an RF Letter of Credit, the Tranche 2
Revolving Facility Maturity Date, and (B) in the case of a CL Letter of Credit,
the Term B Loan Maturity Date; provided that any standby Letter of Credit may
provide for the automatic renewal thereof for additional one-year periods
(which, in no event, shall extend beyond the date referred to in clause (ii) of
this paragraph (c)).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or any Lenders, such
Issuing Bank hereby grants (x) if such Letter of Credit is a CL Letter of
Credit, to each CL Lender or (y) if such Letter of Credit is an RF Letter of
Credit to each Revolving Facility Lender (and such CL Lender or Revolving
Facility Lender, as the case may be, in its capacity under this Section 2.05(d),
a “Participant”) and each such Participant hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s CL
Percentage or Revolving Facility Percentage, as the case may be, as in effect
from time to time of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Facility Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent in Dollars or Euros, as the case may be, for the
account of the applicable Issuing Bank, such Lender’s Revolving Facility
Percentage of each LC Disbursement made in respect of an RF Letter of Credit
and, in each case, not reimbursed by the Applicant Party on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the Applicant Party for any reason. Each Participant
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and, in
the case of a Revolving Facility Lender, that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the applicable Applicant Party
shall reimburse such L/C Disbursement by paying to the Administrative Agent an
amount equal to such L/C Disbursement in Dollars, Euros or an Alternative
Currency, as the case may be, not later than 5:00 p.m., New York City time, on
the Business Day immediately following the date the applicable

-69-



--------------------------------------------------------------------------------



 



Applicant Party receives notice under paragraph (g) of this Section of such L/C
Disbursement, provided that (I) in the case of any L/C Disbursement under an RF
Letter of Credit issued for the account of a Revolving Borrower, such Revolving
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.04 that such payment be financed (x) if a
Dollar Letter of Credit, with an ABR Revolving Borrowing or Swingline Dollar
Borrowing, as applicable, (y) if a Euro Letter of Credit, with a Swingline Euro
Borrowing, or (z) if an Alternative Currency Letter of Credit, with an ABR
Revolving Borrowing or Swingline Dollar Borrowing, in the cases of clauses (x)
and (y), in an equivalent amount and in the case of clause (z), in the Dollar
Equivalent of such amount and, to the extent so financed, such Revolving
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, Swingline Dollar Borrowing or Swingline
Euro Borrowing, as the case may be, and (II) no Applicant Party shall be
entitled to reimburse the relevant Issuing Bank for any drawings under a CL
Letter of Credit which occur within the period commencing on the 91st day prior
to the Term B Loan Maturity Date until after the Credit-Linked Deposits shall
have been applied as set forth below in this Section 2.05(e). If the applicable
Applicant Party fails to reimburse any L/C Disbursement under an RF Letter of
Credit when due, then the Administrative Agent shall promptly notify the
applicable Issuing Bank and each relevant Participant of the applicable L/C
Disbursement, the payment then due in respect thereof and, in the case of each
such Participant, such Participant’s Revolving Facility Percentage thereof.
Promptly following receipt of such notice, each such Participant shall pay to
the Administrative Agent in Dollars or Euros, as applicable, its Revolving
Facility Percentage of the payment then due from the applicable Applicant Party,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Participants), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank in Dollars, Euros or an Alternative Currency,
as applicable, the amounts so received by it from such Participants. In the
event that an Issuing Lender makes any LC Disbursement under any CL Letter of
Credit issued by it and the respective CL Borrower shall not have reimbursed
such amount in full to such Issuing Lender as provided above, or an Issuing
Lender makes any LC Disbursement under any CL Letter of Credit issued by it
within the period commencing on the 91st day prior to the Term B Loan Maturity
Date, and in each case such Issuing Lender has notified the Administrative Agent
thereof, each CL Lender hereby irrevocably authorizes the Administrative Agent
to reimburse on the date of (or if received after 1:00 P.M. (New York time) on
such date, on the Business Day following the date of) receipt by the
Administrative Agent of such notice such Issuing Lender for such amount solely
by requesting the Deposit Bank to withdraw such CL Lender’s CL Percentage of the
Credit-Linked Deposits on deposit with the Deposit Bank in the Credit-Linked
Deposit Account and to pay same over to the Administrative Agent, the Deposit
Bank hereby agreeing to effect such a withdrawal and all other withdrawals and
payments requested by the Administrative Agent pursuant to the terms of this
Agreement. All reimbursements of Issuing Banks by Revolving Facility Lenders or
CL Lenders (through application of Credit-Linked Deposits) shall be made as
provided herein notwithstanding the occurrence of a CAM Exchange Date after the
L/C Disbursement and prior to such reimbursement. Promptly following receipt by
the Administrative Agent of any payment from the applicable Applicant Party
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Participants have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear (it being
understood and agreed that any

-70-



--------------------------------------------------------------------------------



 



such payment to be made pursuant to this Section 2.05(e) to a Participant which
is a CL Lender shall be made by such Issuing Lender to the Administrative Agent
for the account of such CL Lender and paid over to the Deposit Bank for deposit
in the Credit-Linked Deposit Account). Any payment made by a Revolving Facility
Lender pursuant to this paragraph to reimburse an Issuing Bank for any L/C
Disbursement (other than the funding of an ABR Revolving Loan or a Swingline
Dollar Borrowing as contemplated above) shall constitute a Loan.
          (f) Obligations Absolute. The obligation of the applicable Applicant
Party to reimburse L/C Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Applicant Party’s obligations hereunder; provided that, in
each case, payment by the Issuing Bank shall not have constituted gross
negligence or willful misconduct as determined by a final and nonappealable
decision of court of competent jurisdiction. Neither the Administrative Agent,
the Lenders nor any Issuing Bank, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse the applicable
Issuing Bank from liability to an Applicant Party to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by each Applicant Party to the extent permitted by applicable law)
suffered by such Applicant Party that are determined by a court having
jurisdiction to have been caused by (i) such Issuing Bank’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof or (ii) such Issuing Bank’s
refusal to issue a Letter of Credit in accordance with the terms of this
Agreement. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank, as
determined by a final and nonappealable decision of court of competent
jurisdiction, such Issuing Bank shall be deemed to have exercised care in each
such determination and each refusal to issue a Letter of Credit. In furtherance
of the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

-71-



--------------------------------------------------------------------------------



 



          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent, the Applicant Party and the Company
(if the Company is not the Applicant Party) by telephone (confirmed by telecopy)
of such demand for payment and whether such Issuing Bank has made or will make a
L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Applicant Party of its obligation to
reimburse such Issuing Bank and the Revolving Facility Lenders with respect to
any such L/C Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any L/C
Disbursement, then, unless the applicable Applicant Party shall reimburse such
L/C Disbursement in full on the date such L/C Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such L/C Disbursement is made to but excluding the date that the applicable
Applicant Party reimburses such L/C Disbursement, at the rate per annum then
applicable to ABR Revolving Loans; provided that, in the case of an L/C
Disbursement made that is (i) a Euro Letter of Credit, the amount of interest
due with respect thereto shall (A) be payable in Euros and (B) bear interest at
a rate equal to the rate reasonably determined by the applicable Issuing Bank to
be the cost to such Issuing Bank of funding such L/C Disbursement plus the
Applicable Margin applicable to Eurocurrency Revolving Loans at such time or
(ii) an Alternative Currency Letter of Credit, the amount of interest due with
respect thereto shall (A) be payable in the applicable Alternative Currency and
(B) bear interest at a rate equal to the rate reasonably determined by the
applicable Issuing Bank to be the cost to such Issuing Bank of funding such L/C
Disbursement plus the Applicable Margin applicable to Eurocurrency Revolving
Loans at such time; and provided, further, that, if such L/C Disbursement is not
reimbursed by the applicable Applicant Party when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply, with the rate per annum
for L/C Disbursements made in respect of a CL Letter of Credit from the date any
payment is made to the Issuing Lender on behalf of the CL Lenders shall be 2% in
excess of the rate per annum then applicable to ABR Term Loans. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Revolving Facility Lender or by or on behalf of any CL Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Revolving Facility Lender or CL Lender, as the case may be, to
the extent of such payment.
          (i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Company shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement

-72-



--------------------------------------------------------------------------------



 



with respect to Letters of Credit issued by it prior to such replacement but
shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the fifth Business Day following the date on which the Company receives
notice from the Administrative Agent (or, if the maturity of the Loans has been
accelerated, Revolving Facility Lenders and/or CL Lenders with Revolving L/C
Exposure and/or CL Percentages representing greater than 50% of the total
Revolving L/C Exposure and/or total CL Percentages), as the case may be,
demanding the deposit of cash collateral pursuant to this paragraph, the Company
and, to the extent relating to CL Exposure, CALLC (on a joint and several basis
with the Company) agree to deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Revolving
Facility Lenders and/or the CL Lenders, an amount in Dollars in cash equal to
the Revolving L/C Exposure and/or CL Exposure as of such date plus any accrued
and unpaid interest thereon; provided that the portion of such amount
attributable to undrawn Euro Letters of Credit or L/C Disbursements in Euros
shall be deposited with the Administrative Agent in Euros in the actual amounts
of such undrawn Letters of Credit and L/C Disbursements; provided, further that
the portion of such amount attributable to undrawn Alternative Currency Letters
of Credit or L/C Disbursements in any Alternative Currency shall be deposited
with the Administrative Agent in the applicable Alternative Currency in the
actual amounts of such undrawn Letters of Credit and L/C Disbursements. The
obligation to deposit such cash collateral shall become effective immediately on
the Business Day specified above, and such deposit shall become immediately due
and payable in Dollars, Euros or an Alternative Currency, as applicable, without
demand or other notice of any kind. The applicable Applicant Party also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b) or Section 2.05(q). Each such deposit pursuant to this
paragraph or pursuant to Section 2.11(b) or Section 2.05(q) shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Section 2.05. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Administrative Agent and (ii) at any other time, the Company, in each case, in
Permitted Investments and at the risk and expense of the Company, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse each Issuing Bank for L/C Disbursements for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the Revolving L/C Exposure and CL Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Facility Lenders and/or CL Lenders with Revolving L/C Exposure and/or
CL Percentages representing greater than 50% of the total Revolving L/C Exposure
and/or total CL Percentages), be applied to satisfy other obligations of the
Borrowers under this Agreement. If an Applicant Party is required to provide an
amount of

-73-



--------------------------------------------------------------------------------



 



cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to such
Applicant Party within three Business Days after all Events of Default have been
cured or waived. If a Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b) or Section 2.05(q), such amount
(to the extent not applied as aforesaid) shall be returned to such Borrower as
and to the extent that, after giving effect to such return, the Borrowers would
remain in compliance with Section 2.11(b) or Section 2.05(q) and no Event of
Default shall have occurred and be continuing.
          (k) Additional Issuing Banks. From time to time, the Company may by
notice to the Administrative Agent designate up to two Lenders (in addition to
DBNY and any Lender that is an issuer of Existing Letters of Credit) that agree
(in their sole discretion) to act in such capacity and are reasonably
satisfactory to the Administrative Agent as Issuing Banks. Each such additional
Issuing Bank shall execute a counterpart of this Agreement upon the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.
          (l) Reporting. Promptly upon the issuance or amendment by it of a
standby Letter of Credit, an Issuing Bank shall notify the Company and the
Administrative Agent, in writing, of such issuance or amendment and such notice
shall be accompanied by a copy of such issuance or amendment. Upon receipt of
such notice, the Administrative Agent shall notify each Lender, in writing, of
such issuance or amendment, and if so requested by a Lender the Administrative
Agent shall provide such Lender with a copy of such issuance or amendment. Each
Issuing Bank shall on the first Business Day of each calendar week during which
any CL Letters of Credit and/or RF Letters of Credit issued by such Issuing Bank
are outstanding provide the Administrative Agent, by facsimile, with a report
detailing the aggregated daily outstandings of each such Letter of Credit issued
by it.
          (m) Notwithstanding any other provision of this Agreement, if, after
the Original Effective Date, any Change in Law shall make it unlawful for an
Issuing Bank to issue Letters of Credit denominated in Euros or any Alternative
Currency, then by prompt written notice thereof to the L/C Borrowers and to the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), such Issuing Bank may declare that Letters of
Credit will not thereafter (for the duration of such declaration) be issued by
it in Euros or any Alternative Currency, as applicable.
          (n) Subject to the prior written consent of the Administrative Agent
and the applicable Issuing Bank (such consent not to be unreasonably withheld),
documentary Letters of Credit may be issued on a “time basis” on terms and
conditions to be agreed upon by the Company, the Administrative Agent and the
applicable Issuing Bank.
          (o) Upon the Restatement Effective Date, the aggregate amount of
participations in RF Letters of Credit held by Revolving Lenders shall be deemed
to be reallocated to the Tranche 1 Revolving Lenders and Tranche 2 Revolving
Lenders so that participation of the Tranche 1 Revolving Lenders and Tranche 2
Revolving Lenders, respectively, in outstanding RF Letters of Credit shall be in
proportion to their respective Tranche 1 Revolving Commitments and Tranche 2
Revolving Commitments.
          (p) Upon the Tranche 1 Revolving Facility Maturity Date, the aggregate
amount of participations in RF Letters of Credit held by Tranche 1 Revolving
Lenders shall be deemed to be reallocated to the Tranche 2 Revolving Lenders so
that participation of the Tranche

-74-



--------------------------------------------------------------------------------



 



2 Revolving Lenders in outstanding RF Letters of Credit shall be in proportion
to such Tranche 2 Revolving Lenders’ Tranche 2 Revolving Commitments; provided,
however, that (x) to the extent that the amount of such reallocation would cause
the aggregate Tranche 2 Revolving Facility Credit Exposure to exceed the
aggregate amount of Tranche 2 Revolving Commitments, immediately prior to such
reallocation an amount of RF Letters of Credit equal to such excess shall be
cancelled, terminated or Cash Collateralized and (y) there shall be no such
reallocation of participations in RF Letters of Credit to Tranche 2 Revolving
Lenders if a Default or Event of Default has occurred and is continuing or if
the Loans have been accelerated prior to the Tranche 1 Revolving Facility
Maturity Date.
          (q) If within 5 Business Days of any Lender becoming a Defaulting
Lender the reallocation of Revolving Credit Facility Percentages shall not have
occurred in accordance with Section 2.26(a)(ii), no Issuing Bank shall be
obligated to issue, renew, extend or amend any RF Letters of Credit unless such
Issuing Bank has entered into arrangements satisfactory to it and the Company to
eliminate such Issuing Bank’s risk with respect to each Defaulting Lender’s
participation in such RF Letters of Credit (which arrangements are hereby
consented to by the Lenders), including by Cash Collateralizing such Defaulting
Lender’s Revolving Facility Percentage of the outstanding RF Letters of Credit
(which Cash Collateralization is deemed so satisfactory) (such arrangements, the
“Letter of Credit Back-Stop Arrangements”). If a reallocation of Revolving
Credit Facility Percentages shall have occurred in accordance with
Section 2.26(a)(ii), and the amount of a RF Letter of Credit proposed to be
issued, renewed or extended would cause the aggregate Revolving Facility Credit
Exposure of all non-Defaulting Lenders to exceed the aggregate Revolving
Facility Commitments of all non-Defaulting Lenders, no Issuing Bank shall be
obligated to issue, renew or extend such RF Letter of Credit unless such Issuing
Bank has entered into Letter of Credit Back-Stop Arrangements with respect to
the amount of such excess.
          SECTION 2.06 Funding of Borrowings.
          (a) Each Lender shall make each Loan (other than CL Loans) to be made
(as opposed to be continued) by it hereunder on the proposed date thereof by
wire transfer of immediately available funds by 12:00 noon, Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. Each CL Lender hereby irrevocably authorizes the
Administrative Agent to fund each CL Loan to be made by it hereunder solely by
requesting the Deposit Bank to withdraw such CL Lender’s CL Percentage of the
Credit-Linked Deposits on deposit with the Deposit Bank in the Credit-Linked
Deposit Account and to pay same over to it. The Administrative Agent will make
the proceeds of funds made available to it pursuant to the two preceding
sentences available to the applicable Borrower by promptly crediting the amounts
so received, in like funds, to an account of the applicable Borrower maintained
with the Administrative Agent (i) in New York City, in the case of Loans
denominated in Dollars, or (ii) in London, in the case of Loans denominated in
Euros and designated by the Borrower Representative, on behalf of the applicable
Borrower, in the applicable Borrowing Request; provided that ABR Revolving
Loans, Swingline Dollar Borrowings and Swingline Euro Borrowings made to finance
the reimbursement of an L/C Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

-75-



--------------------------------------------------------------------------------



 



          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Revolving Facility Loans
and/or Term Loans that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing of Revolving
Facility Loans or Term Loans available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount (with demand to be first made on such Lender if legally
possible) with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, (x) the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (in
the case of a Borrowing denominated in Dollars) or (y) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount (in the case of a Borrowing denominated in Euros) or (ii) in the case of
the applicable Borrower, the interest rate applicable to ABR Loans (in the case
of a Borrowing denominated in Dollars) or the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing denominated in Euros). If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.07 Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower Representative, on behalf of the applicable Borrower,
may elect to convert such Borrowing to a different Type, in the case of
Borrowings denominated in Dollars, or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative, on behalf of the
applicable Borrower, may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Euro Borrowings or
Swingline Dollar Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower
Representative, on behalf of the applicable Borrower, shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower Representative, on
behalf of such Borrower, were requesting a Borrowing of the Type and denominated
in Euros resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest

-76-



--------------------------------------------------------------------------------



 



Election Request in a form approved by the Administrative Agent and signed by
the Borrower Representative on behalf of the applicable Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in Euros; and
     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by clause (a) of the definition of the term
“Interest Period.”
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower Representative, on behalf of
the applicable Borrower, shall be deemed to have selected an Interest Period of
three months’ duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) If the Borrower Representative, on behalf of the applicable
Borrower, fails to deliver a timely Interest Election Request with respect to a
Eurocurrency Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be continued as a Eurocurrency
Borrowing with an Interest Period of one month’s duration commencing on the last
day of such Interest Period. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the written request (including a request through electronic means) of the
Required Lenders, so notifies the applicable Borrower, then, so long as an Event
of Default is continuing (i) except as provided in clause (iii) below, no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in Euros shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration.

-77-



--------------------------------------------------------------------------------



 



          SECTION 2.08 Termination and Reduction of Commitments.
          (a) Unless previously terminated, the Tranche 1 Revolving Commitments
shall terminate on the Tranche 1 Revolving Facility Maturity Date, the Tranche 2
Revolving Commitments shall terminate on the Tranche 2 Revolving Facility
Maturity Date and the Credit-Linked Commitments shall terminate on the Term B
Loan Maturity Date.
          (b) The Company (on behalf of itself and all other Revolving
Borrowers) may at any time terminate, or from time to time reduce, the Revolving
Facility Commitments; provided that any such reduction of Revolving Facility
Commitments shall be allocated at the Company’s option (x) to the Revolving
Lenders ratably between the Classes of Revolving Facility Commitments, (y) to
the Tranche 1 Revolving Lenders or (z) any combination of the foregoing
described in clauses (x) and (y), in each case ratably within each applicable
Class; provided further that (i) each such reduction shall be in an amount that
is an integral multiple of $1.0 million and not less than $5.0 million (or, if
less, the remaining amount of the Revolving Facility Commitments or Tranche 1
Revolving Commitments, as applicable) and (ii) the Company shall not terminate
or reduce the Revolving Facility Commitments if, after giving effect to any
concurrent prepayment of the Revolving Facility Loans in accordance with
Section 2.11, the Revolving Facility Credit Exposure would exceed the total
Revolving Facility Commitments.
          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Facility Commitments and/or Credit-Linked
Commitments under paragraph (b) or (d) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Facility Commitments and/or Credit-Linked Commitments delivered by the Company
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of Commitments shall be
permanent. Each reduction of the Commitments under any Facility shall be made
ratably among the Lenders in accordance with their respective Commitments under
such Facility.
          (d) The Company (on behalf of itself and CALLC) shall have the right,
at any time or from time to time, without premium or penalty to terminate the
Total Unutilized Credit-Linked Commitment in whole, or reduce it in part, in an
integral multiple of $1.0 million and not less than $5.0 million (or if less the
remaining amount of the Credit-Linked Commitments) in the case of partial
reductions to the Total Unutilized Credit-Linked Commitment, provided that each
such reduction shall apply proportionately to permanently reduce the
Credit-Linked Commitment of each CL Lender. At the time of any termination or
reduction of the Total Credit-Linked Commitment pursuant to this Section 2.08(d)
or on the Term B Loan Maturity Date, the Administrative Agent shall request the
Deposit Bank to withdraw from the Credit-Linked Deposit Account and to pay same
over to it, and shall return to the CL Lenders (ratably in accordance with their
respective CL Percentages) the CL Lenders’ Credit-Linked Deposits in an
aggregate amount equal to such reduction or the amount of such Commitment being
terminated, as the case

-78-



--------------------------------------------------------------------------------



 



may be. Notwithstanding the foregoing or anything else in this Agreement to the
contrary, following the reimbursement or repayment by a Borrower for any drawing
or CL Loan under the CL Facility, in no event shall the Deposit Bank be required
to return to any CL Lender any proceeds of such CL Lender’s Credit-Linked
Deposit prior to the 90th day following such reimbursement or repayment unless
the respective CL Lender shall have sufficiently indemnified the Deposit Bank
(in the sole discretion of the Deposit Bank) for any losses the Deposit Bank may
incur as a result of preference claims brought by any creditor of a Borrower
with respect to the proceeds of such reimbursement or repayment.
          SECTION 2.09 Repayment of Loans; Evidence of Debt, etc.
          (a) The Company hereby unconditionally promises to pay (i) (x) on the
Tranche 1 Revolving Facility Maturity Date in Euros or Dollars, as applicable,
to the Administrative Agent for the account of each Tranche 1 Revolving Facility
Lender the then unpaid principal amount of each Tranche 1 Revolving Facility
Loan made to the Company and (y) on the Tranche 2 Revolving Facility Maturity
Date in Euros or Dollars, as applicable, to the Administrative Agent for the
account of each Tranche 2 Revolving Facility Lender the then unpaid principal
amount of each Tranche 2 Revolving Facility Loan made to the Company and (ii)
(x) on the Term B Loan Maturity Date, in Euros or Dollars, as applicable, to the
Administrative Agent for the account of each Term B Lender the then unpaid
principal amount of each Term B Loan of such Lender as provided in Section 2.10
and (y) on the Term C Loan Maturity Date, in Euros or Dollars, as applicable, to
the Administrative Agent for the account of each Term C Lender the then unpaid
principal amount of each Term C Loan of such Lender as provided in Section 2.10.
Each Domestic Swingline Borrower hereby unconditionally promises to pay in
Dollars to each Swingline Lender the then unpaid principal amount of each
Swingline Loan made to such Borrower on the earlier of the Tranche 2 Revolving
Facility Maturity Date and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least five Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Facility Borrowing is made by such Borrower, then such Borrower shall repay all
of its Swingline Loans then outstanding. Each Revolving Borrower hereby
unconditionally promises to pay in Dollars (or in Euros if the Revolving
Facility Borrowing was made in Euros) to the Administrative Agent for the
account of each Revolving Facility Lender the then unpaid principal amount of
each Revolving Facility Loan to such Borrower on the Tranche 2 Revolving
Facility Maturity Date. Each Foreign Swingline Borrower hereby unconditionally
promises to pay in Euros to each Swingline Euro Lender the then unpaid principal
amount of each Swingline Euro Loan made by such Lender to such Borrower on the
earlier of the Tranche 2 Revolving Facility Maturity Date and the last day of
the Interest Period applicable to such Swingline Euro Loan. Each CL Borrower
hereby unconditionally, and jointly and severally, promises to pay on the Term B
Loan Maturity Date in Dollars to the Administrative Agent for the account of
each CL Lender the then unpaid principal amount of each CL Loan of such CL
Lender owing by any CL Borrower.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

-79-



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower Representative, on behalf of the
applicable Borrower, shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).
          (f) At the time of any termination of the Total Credit-Linked
Commitment pursuant to Section 2.08(a) or pursuant to Article VII (but otherwise
subject to the last sentence of Section 2.08(d)), the Administrative Agent shall
request the Deposit Bank to withdraw from the Credit-Linked Deposit Account and
to pay same over to it, and shall return to the CL Lenders (ratably in
accordance with their respective CL Percentages), the CL Lenders’ Credit-Linked
Deposits in an amount by which the aggregate amount of the Credit-Linked
Deposits at such time exceeds the aggregate CL L/C Exposure (less unreimbursed
L/C Disbursements included therein) at such time.
          (g) Within 5 Business Days of any Lender becoming a Defaulting Lender,
the reallocation of Revolving Credit Facility Percentages shall have occurred
pursuant to Section 2.26(a)(ii) or Back-Stop Arrangements shall have been
entered into.
          SECTION 2.10 Repayment of Term Loans.
          (a) Subject to adjustment pursuant to paragraph (c) of this Section
and paragraph (a) of Section 2.11, the Company shall repay Term Loans owed by it
(such repayment to be in Dollars if made in respect of Dollar Term Loans or in
Euros if made in respect of Euro Term Loans) on (x) the three-month anniversary
of the Original Effective Date, and each three-month anniversary thereafter
(each such date being referred to as an “Installment Date”) and prior to the
Term B Loan Maturity Date or the Term C Loan Maturity Date, as applicable, in an
aggregate amount for each Class of Term Loans equal to 1/4 of 1% of the then
Maximum Term Amount with respect to such Class, (y) the Term B Loan Maturity
Date in an amount equal to the

-80-



--------------------------------------------------------------------------------



 



remaining principal amount of the Term B Loans owed by it and (z) the Term C
Loan Maturity Date in an amount equal to the remaining principal amount of the
Term C Loans owed by it.
          (b) To the extent not previously paid, all Term B Loans shall be due
and payable on the Term B Loan Maturity Date and all Term C Loans shall be due
and payable on the Term C Loan Maturity Date.
          (c) Prepayment of Term Loans pursuant to (x) Section 2.11(c)(i) shall
be allocated among Classes of Term Loans on a pro rata basis and shall be
applied within such Class to reduce on a pro rata basis (based on the amount of
such amortization payments) the remaining scheduled amortization payments in
respect of such Class of Term Loans and (y) to Section 2.11(c)(ii) shall be
applied, at the Company’s option, either (a) to the Term B Loans, (b) on a pro
rata basis among all Classes of Term Loans or (c) any combination of options
(a) and (b) above and, in each case, shall be applied within such Class to
reduce on a pro rata basis (based on the amount of such amortization payments)
the remaining scheduled amortization payments in respect of such Class of Term
Loans; provided that Pari Passu Notes shall also be permitted to be repurchased
with a pro rata portion of any prepayment amount (such portion not to exceed the
face amount of Pari Passu Notes so repurchased) that would otherwise be used to
prepay Term Loans pursuant to this Section 2.11(c).
          (d) Any Lender holding Term Loans may elect, on not less than two
Business Days’ prior written notice to the Administrative Agent with respect to
any mandatory prepayment made pursuant to Section 2.11(c), not to have such
prepayment applied to such Lender’s Term Loans, in which case the amount not so
applied shall be retained by the Company (and applied as it elects).
          (e) Prior to any repayment of any Borrowing under any Class hereunder,
the Borrower Representative, on behalf of the applicable Borrower, shall select
the Borrowing or Borrowings under such Class to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 2:00 p.m., Local Time, (i) in the case of an ABR Borrowing, one
Business Day before the scheduled date of such repayment and (ii) in the case of
a Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing (x) in the case of the Revolving
Facility, shall be applied to the Revolving Facility Loans included in the
repaid Borrowing such that each Revolving Facility Lender receives its ratable
share of such repayment (based upon the respective Revolving Facility Credit
Exposures of the Revolving Facility Lenders at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing. Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Dollar Borrowing or a
Swingline Euro Borrowing hereunder, the applicable Swingline Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., Local Time, on the scheduled date of such repayment.
Except as provided in Section 2.13(d), repayments of Borrowings shall be
accompanied by accrued interest on the amount repaid.
          (f) Amounts to be applied pursuant to Section 2.11(c) shall be
applied, as applicable, first to reduce outstanding ABR Loans. Any amounts
remaining after each such application

-81-



--------------------------------------------------------------------------------



 



shall be applied to prepay Eurodollar Term Loans. Notwithstanding the foregoing,
if the amount of any prepayment of Loans required under Section 2.11(c) shall be
in excess of the amount of the ABR Loans at the time outstanding (an “Excess
Amount”), only the portion of the amount of such prepayment as is equal to the
amount of such outstanding ABR Loans shall be immediately prepaid and, at the
election of Borrower, the Excess Amount shall be either (A) deposited in an
escrow account on terms satisfactory to the Collateral Agent and applied to the
prepayment of Eurodollar Loans on the last day of the then next-expiring
Interest Period for Eurodollar Loans; provided that (i) interest in respect of
such Excess Amount shall continue to accrue thereon at the rate provided
hereunder for the Loans which such Excess Amount is intended to repay until such
Excess Amount shall have been used in full to repay such Loans and (ii) at any
time while a Default has occurred and is continuing, the Administrative Agent
may, and upon written direction from the Required Lenders shall, apply any or
all proceeds then on deposit to the payment of such Loans in an amount equal to
such Excess Amount; or (B) prepaid immediately, together with any amounts owing
to the Lenders under Section 2.16.
          SECTION 2.11 Prepayments, etc.
          (a) The applicable Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty (but subject to Section 2.16), in an aggregate principal amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(e); provided that in the event that, on or prior to
the first anniversary of the Restatement Effective Date, the Company (x) makes
any prepayment of Term C Loans in connection with any Repricing Transaction, or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Company shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term C Lenders, without duplication, (I) in
the case of clause (x), a prepayment premium of 1% of the principal amount of
the Term C Loans being prepaid and (II) in the case of clause (y), a payment
equal to 1% of the aggregate principal amount of the applicable Term C Loans
outstanding immediately prior to such amendment and that is prepaid or
refinanced pursuant to such amendment with the incurrence of long-term bank debt
financing; provided, further, that such optional prepayments of the Term Loans
shall be applied, at the Company’s option, either (a) to the Term B Loans (or,
if no Term B Loans are then outstanding, to the Class of Term Loans then having
the earliest date of final maturity) before application to any Class of Term
Loans with a later final maturity date, (b) on a pro rata basis among all
Classes of Term Loans or (c) any combination of options (a) and (b) above and,
in each case, shall be applied within such Class, at the option of the
applicable Borrower, to reduce the remaining scheduled amortization payments in
respect of such Class of Term Loans (x) on a pro rata basis (based on the amount
of such amortization payments) or (y) in direct order of amortization payments
of such Class of Term Loans.
          (b) In the event and on such occasion that the Revolving Facility
Credit Exposure exceeds (x) 105% of the total Revolving Facility Commitments
solely as a result of currency fluctuations or (y) the total Revolving Facility
Commitments (other than as a result of currency fluctuations), the Borrowers
under the Revolving Facility shall prepay Revolving Facility Borrowings,
Swingline Dollar Borrowings and/or Swingline Euro Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent

-82-



--------------------------------------------------------------------------------



 



pursuant to Section 2.05(k)) made to such Borrowers, in an aggregate amount
equal to the amount by which the Revolving Facility Credit Exposure exceeds the
total Revolving Facility Commitments.
          (c) Holdings shall cause (i) an amount equal to all Net Proceeds
(rounded down to the nearest Borrowing Multiple) pursuant to clause (a) of the
definition of “Net Proceeds” promptly upon receipt thereof to be used to prepay
Term Loans in accordance with Section 2.10(c)(x) and (ii) an amount equal to all
Net Proceeds (rounded down to the nearest Borrowing Multiple) pursuant to clause
(b) of the definition of “Net Proceeds” promptly upon receipt thereof to be used
to prepay Term Loans, in accordance with Section 2.10(c)(y); provided, however,
that the Company may elect to apply a ratable portion of Net Proceeds otherwise
required to prepay Term Loans pursuant to this Section 2.11(c) to repurchase
outstanding Pari Passu Notes (such portion not to exceed the face amount of Pari
Passu Notes so repurchased) on a pro rata basis with the Term Loans otherwise
required to be prepaid with such Net Proceeds pursuant to Section 2.10(c).
          (d) On any day on which the aggregate CL Exposure exceeds the Total
Credit-Linked Commitment at such time, CALLC and the Company on a joint and
several basis agree to pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents first, to be used to repay any
outstanding CL Loans, with any remaining cash and/or Cash Equivalents to be held
as security for all obligations of the respective CL Borrower to the Issuing
Lenders and the CL Lenders hereunder in respect of CL Letters of Credit in a
cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.
          SECTION 2.12 Fees.
          (a) The Company (on behalf of itself and the other Revolving
Borrowers) agrees to pay to each Revolving Facility Lender (other than any
Defaulting Lender), through the Administrative Agent, 10 Business Days after the
last day of March, June, September and December in each year, and three Business
Days after the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a commitment fee (a “RF
Commitment Fee”) in Dollars on the daily amount of the Available Revolving
Unused Commitment of such Lender during the preceding quarter (or other period
commencing with the Original Effective Date or ending with the date on which the
Revolving Facility Commitment of such Lender shall be terminated) at a rate
equal to 0.50% per annum; provided that the RF Commitment Fee will be reduced
(i) to 0.375% per annum if as of the most recent Calculation Date Holdings
demonstrates a First Lien Senior Secured Leverage Ratio not greater than 2.25:1
(but greater than 1.75:1) and (ii) to 0.25% per annum if as of the most recent
Calculation Date Holdings demonstrates a First Lien Senior Secured Leverage
Ratio not greater than 1.75:1. All RF Commitment Fees shall be computed on the
basis of the actual number of days elapsed in a year of 365 days (or 366 days in
a leap year). For the purpose of calculating any Lender’s RF Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s RF
Commitment Fee is calculated shall be deemed to be zero. The RF Commitment Fee
due to each Lender shall commence to accrue

-83-



--------------------------------------------------------------------------------



 



on the Original Effective Date and shall cease to accrue on the date on which
the last of the Revolving Facility Commitments shall be terminated as provided
herein.
          (b) The Company (on behalf of itself and the other Revolving Borrowers
and/or CALLC) from time to time agrees to pay (i) to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent, 10
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (an
“L/C Participation Fee”) in Dollars on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements), during the preceding
quarter (or shorter period commencing with the Original Effective Date or ending
with the date on which the Revolving Facility Commitments shall be terminated)
at the rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Borrowings effective for each day in such period, and (ii) to each Issuing Bank,
for its own account, (x) 10 Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments or Credit-Linked Commitments, as the
case may be, of all the Lenders shall be terminated as provided herein, a
fronting fee in Dollars in respect of each Letter of Credit issued by such
Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/8 of 1% per annum of the daily stated amount of
such Letter of Credit) (with the minimum annual fronting fee for each Letter of
Credit to be not less than $500) plus (y) in connection with the issuance,
amendment or transfer of any such Letter of Credit or any L/C Disbursement
thereunder, such Issuing Bank’s customary documentary and processing charges
(collectively, “Issuing Bank Fees”). The Company and CALLC, jointly and
severally, agree to pay to each CL Lender (based on each such CL Lender’s CL
Percentage), through the Administrative Agent, a fee (the “CL Facility Fee”)
equal to the sum of (I) a rate per annum equal to the Applicable CL Margin on
the aggregate amount of such CL Lender’s CL Percentage of the Credit-Linked
Deposits from time to time and (II) a rate per annum equal to the Credit-Linked
Deposit Cost Amount as in effect from time to time on such CL Lender’s CL
Percentage of the aggregate amount of the Credit-Linked Deposits from time to
time, in each case for the period from and including the Original Effective Date
to and including the date on which the Total Credit-Linked Commitment has been
terminated, the Credit-Linked Deposits have been returned to the CL Lenders and
all CL Letters of Credit have been terminated. Accrued CL Facility Fees shall be
due and payable quarterly in arrears on each CL Interest Payment Date and on the
date on which the Total Credit-Linked Commitment has been terminated, the
Credit-Linked Deposits have been returned to the CL Lenders and all CL Letters
of Credit have been terminated. All L/C Participation Fees, Issuing Bank Fees
and CL Facility Fees that are payable on a per annum basis shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.
          (c) The Company agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, the fees set forth in the Administrative
Agent’s Fee Letter dated the Original Effective Date (the “Administrative Agent
Fees”).
          (d) All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that

-84-



--------------------------------------------------------------------------------



 



Issuing Bank Fees shall be paid directly to the applicable Issuing Banks. Once
paid, none of the Fees shall be refundable under any circumstances.
          SECTION 2.13 Interest.
          (a) The Loans comprising each ABR Borrowing (including each Swingline
Dollar Loan) shall bear interest at the Alternate Base Rate plus the Applicable
Margin.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the applicable Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue principal amount shall bear interest, and each such
other overdue amount shall, to the extent permitted by law, bear interest, in
each case after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount (x) payable in Dollars, 2% plus the rate applicable
to CL Loans or Revolving Facility Loans that are ABR Loans as provided in
paragraph (a) of this Section or (y) payable in Euros, 2% plus the rate
otherwise applicable to a Revolving Facility Loan denominated in Euros with a
one-month Interest Period made on such date; provided that this paragraph
(c) shall not apply to any payment default that has been waived by the Lenders
pursuant to Section 9.08.
          (d) Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Class of Revolving Facility
Commitments, (iii) in the case of any CL Loans, upon the expiration of the CL
Availability Period or upon termination of the Total Credit-Linked Commitment
and (iv) in the case of the Term Loans, on the applicable Term Loan Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or
Swingline Dollar Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion or payment of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion or payment.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be prima facie evidence thereof.

-85-



--------------------------------------------------------------------------------



 



          (f) All interest paid or payable pursuant to this Section 2.13 shall
be paid in the applicable currency in which the Loan giving rise to such
interest is denominated.
          SECTION 2.14 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing denominated in any currency:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Majority Lenders under a
Facility that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in Euros, as a Borrowing bearing interest at such rate
as the Majority Lenders under the Revolving Facility and the applicable Borrower
shall agree adequately reflects the costs to the Revolving Facility Lenders of
making or maintaining their Loans, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing (if such Borrowing is requested to be made in Dollars) or shall be
made as a Borrowing bearing interest at such rate as the Majority Lenders under
the Revolving Facility shall agree adequately reflects the costs to the
Revolving Facility Lenders of making the Loans comprising such Borrowing.
          SECTION 2.15 Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.21) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement, Eurocurrency Loans or Swingline
Euro Loans made by such Lender or any Letter of Credit or participation therein
(except those for which payment has been requested pursuant to Section 2.21);

-86-



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Swingline Euro Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), in each case determined to be material by such Lender, then the
applicable Borrower (in the case of a Loan) or the applicable Applicant Party
(in the case of a Letter of Credit) will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy) and determined to be material by such Lender, then from time
to time the applicable Borrower (in the case of a Loan) or the applicable
Applicant Party (in the case of a Letter of Credit) shall pay to such Lender or
such Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section (as well as reasonably detailed calculations thereof) shall be delivered
to the applicable Borrower (in the case of a Loan) or the applicable Applicant
Party (in the case of a Letter of Credit) and shall be prima facie evidence of
the amounts thereof. The applicable Borrower (in the case of a Loan) or the
applicable Applicant Party (in the case of a Letter of Credit) shall pay such
Lender or Issuing Bank, as applicable, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the applicable Borrower thereof.
Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that a
Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as applicable,
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or

-87-



--------------------------------------------------------------------------------



 



reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.16 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan or Swingline Euro Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurocurrency Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurocurrency Loan on the date specified
in any notice delivered pursuant hereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 2.19, then,
in any such event, such Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurocurrency Loan or
Swingline Euro Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount reasonably determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurocurrency Loan, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Euros of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to such Borrower and shall be prima facie evidence of
the amounts thereof. Such Borrower shall pay such Lender the amount shown as due
on any such certificate within 10 days after receipt thereof.
          Each CL Borrower jointly and severally agrees to compensate the
Deposit Bank, upon its written request (which request shall set forth in
reasonable detail the basis for requesting such compensation), for all losses,
expenses and liabilities incurred by the Deposit Bank in connection with (i) any
withdrawals from the Credit-Linked Deposit Account pursuant to the terms of this
Agreement prior to the end of the applicable Interest Period or scheduled
investment termination date for the Credit-Linked Deposits and (ii) the
termination of the Total Credit-Linked Commitment (and the related termination
of the investment of the funds held in the Credit-Linked Deposit Account) prior
to the end of any applicable Interest Period or scheduled investment termination
date for the Credit-Linked Deposits.
          SECTION 2.17 Taxes.
          (a) Any and all payments by or on account of any obligation of any
Loan Party hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) each Agent, Lender or Issuing Bank, as applicable, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions and (iii) such

-88-



--------------------------------------------------------------------------------



 



Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Each Loan Party shall indemnify the Agents, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by such Agent, Lender or Issuing
Bank, as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expense arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Loan Party by a Lender
or an Issuing Bank, or by the Administrative Agent on its own behalf, on behalf
of another Agent or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), to the extent such Lender is legally entitled to do so,
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as may reasonably be
requested by such Borrower to permit such payments to be made without such
withholding tax or at a reduced rate; provided that no Lender shall have any
obligation under this paragraph (e) with respect to any withholding Tax imposed
by any jurisdiction other than the United States if in the reasonable judgment
of such Lender such compliance would subject such Lender to any material
unreimbursed cost or expense or would otherwise be disadvantageous to such
Lender in any material respect.
          (f) If an Agent or a Lender determines, in good faith and in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or such Lender
(including any Taxes imposed with respect to such refund) as is determined by
the Agent or Lender in good faith and in its sole discretion and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
such Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan

-89-



--------------------------------------------------------------------------------



 



Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Agent or such Lender in the event such Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require any Agent or any Lender to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the Loan Parties or any other Person.
          SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) Unless otherwise specified, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.21, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Company by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17, 2.21 and 9.05 shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof or, in the case
of payments made prior to the Term B Maturity Date in respect of CL Loans or of
L/C Disbursements funded by CL Lenders from Credit-Linked Deposits, the
Administrative Agent shall deposit same in the Credit-Linked Deposit Account. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder of (i) principal or interest in
respect of any Loan shall be made in the currency in which such Loan is
denominated, (ii) reimbursement obligations shall, subject to Sections 2.05(e)
and 2.05(k), be made in the currency in which the Letter of Credit in respect of
which such reimbursement obligation exists is denominated or (iii) any other
amount due hereunder or under another Loan Document shall be made in Dollars.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment. Any
amount payable by the Administrative Agent to one or more Lenders in the
national currency of a member state of the European Union that has adopted the
Euro as its lawful currency shall be paid in Euros.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent from any Borrower to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees then due from such
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from such Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed L/C Disbursements then due from such Borrower hereunder, ratably
among the parties entitled

-90-



--------------------------------------------------------------------------------



 



thereto in accordance with the amounts of principal and unreimbursed L/C
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans, Revolving Facility Loans, CL Loans or
participations in L/C Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans, Revolving Facility Loans, CL Loans and participations in L/C
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans, CL Loans and participations in L/C
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans, Revolving Facility Loans, CL Loans and
participations in L/C Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the express terms
of this Agreement (including in connection with any reduction or termination of
commitments under any Facility) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Disbursements to any assignee or participant,
other than to such Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph (c) shall apply).
          (d) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at (i) the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation (in the case of an amount
denominated in Dollars) and (ii) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
an amount denominated in Euros).
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

-91-



--------------------------------------------------------------------------------



 



          SECTION 2.19 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.15 or 2.21, or
if a Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15, 2.17 or 2.21, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.15 or 2.21, or
if a Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if a Lender is a Defaulting Lender, then such Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (ii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or 2.21 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments. Nothing in this Section 2.19 shall
be deemed to prejudice any rights that any Borrower may have against any Lender
that is a Defaulting Lender.
          (c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default then exists, the Company shall have
the right, at its sole cost and expense, (unless such Non-Consenting Lender
grants such consent) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to assign its Loans, and its Commitments hereunder to one
or more assignees reasonably acceptable to the Administrative Agent, provided
that: (a) all Obligations of Borrowers owing to such Non-Consenting Lender being
replaced (and all Credit-Linked Deposits funded by such Lender) shall be paid in
full to such Non-Consenting Lender concurrently with such assignment and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. In connection with any such assignment the Company,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section

-92-



--------------------------------------------------------------------------------



 



9.04; provided that the processing and recordation fee due and payable pursuant
to 9.04(b)(ii)(C) shall be waived in connection with any assignment pursuant to
this Section 2.19(c).
          SECTION 2.20 Revolving Borrowers. The Company may designate after the
Original Effective Date any Domestic Subsidiary of the Company that is party to
the U.S. Collateral Agreement and/or any Foreign Subsidiary of the Company that
is a Wholly Owned Subsidiary as an additional Revolving Borrower, with a
specified Maximum Credit Limit, by delivery to the Administrative Agent of a
Revolving Borrower Agreement executed by such Subsidiary and the Company at
least 5 Business Days (or 10 Business Days in the case of any Subsidiary which
is not both a Domestic Subsidiary and a Wholly Owned Subsidiary) prior to the
date of such designation, a copy of which the Administrative Agent shall
promptly deliver to the Lenders. It is agreed that Grupo Celanese S.A., if and
when designated by the Company as a Revolving Borrower, will have a Maximum
Credit Limit equal at any time to the Dollar Equivalent of the aggregate
Revolving Facility Commitments at such time. Each such designation shall specify
whether such Subsidiary shall be entitled to make Borrowings under and/or
request Letters of Credit under the Revolving Facility, and each such
designation and specified Maximum Credit Limit shall be subject to the consent
of the Administrative Agent (which consent shall not unreasonably be withheld).
Upon the execution by the Company and delivery to the Administrative Agent of a
Revolving Borrower Termination with respect to any Revolving Borrower, such
Subsidiary shall cease to be a Revolving Borrower and a party to this Agreement
as a Revolving Borrower; provided that no Revolving Borrower Termination will
become effective as to any Revolving Borrower (other than to terminate such
Revolving Borrower’s right to make further Borrowings under this Agreement) at a
time when any principal of or interest on any Loan to such Revolving Borrower or
any Letter of Credit for the account of such Revolving Borrower shall be
outstanding hereunder. Promptly following receipt of any Revolving Borrower
Agreement or Revolving Borrower Termination, the Administrative Agent shall send
a copy thereof to each Revolving Facility Lender. The Company shall be entitled
to designate any Foreign Subsidiary that complies with the requirements
described in Section 5.10(f) as a Revolving Borrower.
          SECTION 2.21 Additional Reserve Costs.
          (a) For so long as any Lender is required to make special deposits
with the Bank of England and/or the Financial Services Authority (or, in either
case any other authority which replaced all or any of its functions) and/or the
European Central Bank or comply with reserve assets, liquidity, cash margin or
other requirements of the Bank of England and/or the Financial Services
Authority (or, in either case any other authority which replaced all or any of
its functions) and/or the European Central Bank, to maintain reserve asset
ratios or to pay fees, in each case in respect of such Lender’s Eurocurrency
Loans or Swingline Euro Loans, such Lender shall be entitled to require the
applicable Borrower to pay, contemporaneously with each payment of interest on
each of such Loans, additional interest on such Loan at a percentage rate per
annum equal to the Mandatory Costs Rate calculated in accordance with the
formulae and in the manner set forth in Exhibit H hereto.
          (b) Any additional interest owed pursuant to paragraph (a) above shall
be determined by the applicable Lender, which determination shall be prima facie
evidence of the

-93-



--------------------------------------------------------------------------------



 



amount thereof, and notified to the applicable Borrower (with a copy to the
Administrative Agent) at least 10 days before each date on which interest is
payable for the applicable Loan, and such additional interest so notified to the
applicable Borrower by such Lender shall be payable to the Administrative Agent
for the account of such Lender on each date on which interest is payable for
such Loan.
          SECTION 2.22 Illegality.
          (a) If any Lender reasonably determines that it is unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make or maintain any Euro Term Loan, any
Revolving Facility Loan denominated in Euros or any Swingline Euro Loan, then,
on notice thereof by such Lender to the applicable Borrower through the
Administrative Agent, any obligations of such Lender to make or continue Euro
Term Loans, Revolving Facility Loans denominated in Euros or Swingline Euro
Loans shall be suspended until such Lender notifies the Administrative Agent and
the applicable Borrower that the circumstances giving rise to such determination
no longer exist. Upon any of such notice, the applicable Borrower shall upon
demand from such Lender (with a copy to the Administrative Agent) prepay such
Euro Term Loan, Revolving Facility Loan denominated in Euros or Swingline Euro
Loan. Upon any such prepayment, such Borrower shall also pay accrued interest on
the amount so prepaid.
          (b) If any Lender reasonably determines that any change in law has
made it unlawful, or that any Governmental Authority has asserted after the
Original Effective Date that it is unlawful, for any Lender or its applicable
lending office to make or maintain any Eurocurrency Loans (other than as set
forth in paragraph (a) above), then, on notice thereof by such Lender to the
applicable Borrower through the Administrative Agent, any obligations of such
Lender to make or continue Eurocurrency Loans or to convert ABR Borrowings to
Eurocurrency Borrowings shall be suspended until such Lender notifies the
Administrative Agent and the applicable Borrower that the circumstances giving
rise to such determination no longer exist. Upon the receipt of such notice, the
applicable Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either (i) for Loans denominated in Euros (A) prepay each
Loan denominated in Euros or (B) keep such Loan denominated in Euros
outstanding, in which case the Adjusted LIBO Rate with respect to such Loan
shall be deemed to be the rate determined by such Lender as the all-in-cost of
funds to fund such Loan with maturities comparable to the Interest Period
applicable thereto, or (ii) for Loans denominated in Dollars, convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, such Borrower shall also pay accrued interest on the
amount so prepaid or converted.
          SECTION 2.23 New Commitments.
          (a) New Commitments. At any time prior to the date which is 12 months
prior to (i) in the case of Revolving Facility Loans, the Tranche 2 Revolving
Facility Maturity Date and (ii) in the case of Term Loans, the Term C Loan
Maturity Date, the Company may by written notice to the Administrative Agent (a
“New Commitment Election Notice”) elect to request

-94-



--------------------------------------------------------------------------------



 



New Revolving Lenders to provide new Revolving Facility Commitments (the “New
Revolving Facility Commitments”) and/or New Term Lenders to provide Commitments
to make incremental Term Loans hereunder (“New Term Loans” and, together with
the New Revolving Facility Commitments, the “New Commitments”) in an aggregate
principal amount for all such New Commitments not to exceed the Dollar
Equivalent of $500.0 million, the proceeds of which may be used for any general
corporate purposes (including any Investment, Capital Expenditure, Restricted
Payment or repayment of other Indebtedness, in each case as otherwise permitted
under this Agreement). Such New Commitment Election Notice shall specify the
date (the “Increased Amount Date”) on which the Company proposes that such New
Term Commitments take effect, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Administrative
Agent and prior to the date which is 12 months prior to, in the case of New
Revolving Facility Commitments, the Tranche 2 Revolving Facility Maturity Date
and, in the case of New Term Loans, the Term C Loan Maturity Date. The Company
shall notify the Administrative Agent in writing of the identity of each Lender
or other financial institution reasonably acceptable to the Administrative Agent
to whom such new Revolving Facility Commitments (each, a “New Revolving Facility
Lender”) and/or Commitments for New Term Loans (each, a “New Term Lender” and,
together with the New Revolving Facility Lenders, the “New Lenders”) have been
(in accordance with the prior sentence) allocated and the amounts of such
allocations; provided that any Lender requested to provide all or a portion of
such New Commitments may elect or decline, in its sole discretion, to provide a
New Commitment. New Revolving Facility Commitments shall take effect and New
Term Loans shall be made on the Increased Amount Date; provided that (1) all
such New Commitments may be made in Dollars or Euros only, (2) (x) subject to
clause (y) below, all such New Term Loans shall be added to, and thereafter
constitute, then outstanding Dollar Term Loans or Euro Term Loans, as the case
may be, and shall constitute (and be deemed of the same Class with) Term C Loans
or any later-maturing Class of Term Loans then outstanding, as designated in the
New Commitment Election Notice, for all purposes hereunder, although (y) the
Company may elect instead to designate New Term Loans as Additional Dollar Term
Loans or Additional Euro Term Loans, as the case may be, hereunder in the New
Commitment Election Notice to the extent that the Applicable Margin or repayment
schedule for such New Term Loans will be different than that applicable to the
Term C Loans, or such later-maturing Class of Term Loans, as the case may be,
theretofore incurred and then outstanding, and such Additional Dollar Term Loans
or Additional Euro Term Loans, as the case may be, shall be deemed a new Class
of Additional Dollar Term Loans or Additional Euro Term Loans, as the case may
be and (z) all such New Revolving Facility Commitments shall constitute (and be
deemed of the same Class with) Tranche 2 Revolving Commitments or any
later-maturing Class of Extended Maturity Commitments then outstanding, as
designated in the New Commitment Election Notice, for all purposes hereunder,
(3) no Default or Event of Default shall exist on the Increased Amount Date
before or after giving effect to such New Commitments, (4) such New Commitments
shall be evidenced by one or more joinder agreements (each, a “New Commitment
Joinder Agreement”) executed and delivered to the Administrative Agent by each
New Lender, as applicable, on terms (other than pricing) and documentation
reasonably satisfactory to the Administrative Agent, including the designated
maturity date (and, if applicable, amortization schedule) for the New Term
Loans, and each shall be recorded in the Register, each of which shall be
subject to the requirements set forth in Section 2.17(e), (5) the aggregate
principal amount of all New Revolving Facility Commitments shall not exceed the
Dollar Equivalent of $250.0 million, (6) all reasonable and documented fees and
expenses

-95-



--------------------------------------------------------------------------------



 



owing to the Administrative Agent and the New Lenders in respect of the New
Commitments shall be paid on the Increased Amount Date and (7) immediately after
giving effect to the incurrence of the New Commitments (which shall be deemed to
be outstanding for the purposes of this clause (7)), Holdings shall (x) be in
compliance with the Incurrence Ratios on a Pro Forma Basis or (y) the proceeds
of such New Term Loans or loans under New Revolving Facility Commitments shall
be used to purchase, construct or improve capital assets to be used in the
business of Holdings and its Subsidiaries or to finance acquisitions permitted
under this Agreement.
          (b) On the Increased Amount Date, subject to the satisfaction of the
foregoing terms and conditions, (i) each New Revolving Facility Commitment shall
be deemed for all purposes a Revolving Facility Commitment hereunder, (ii) each
New Term Loan shall be deemed for all purposes a Term Loan hereunder, (iii) each
New Revolving Facility Lender shall become a Revolving Facility Lender with
respect to the Revolving Facility Commitments and all matters relating thereto,
(iv) each New Term Lender shall become a Term Lender with respect to the Term
Loans and all matters relating thereto, (v) the New Term Loans shall have the
same terms as the existing Term C Loans, or of the existing Term Loans of any
later-maturing Class specified in the New Commitment Joinder Agreement (except
in the case of any Additional Dollar Term Loans or Additional Euro Term Loans,
to the extent provided in the applicable New Term Loan Joinder Agreement) and be
made by each New Term Lender on the Increased Amount Date; provided that (x) the
Applicable Margin for any New Term Loans shall be that percentage per annum set
forth in the relevant New Commitment Joinder Agreement (or, in the case of any
Additional Term Loans extended pursuant to more than one New Commitment Joinder
Agreement on the relevant Increased Amount Date, as may be provided in the first
New Term Loan Joinder Agreement executed and delivered with respect to such
Additional Term Loans), (y) the maturity date of (A) the New Revolving Facility
Commitments shall be no earlier than the Tranche 2 Revolving Facility Maturity
Date and (B) the New Term Loans shall be no earlier than the Term C Loan
Maturity Date and (z) the average life to maturity of the New Term Loans shall
not be shorter than the remaining average life to maturity of the Term C Loans,
and (vi) upon making the New Term Loans on the Increased Amount Date, the new
Commitments in respect thereof shall terminate. All New Commitments made on any
Increased Amount Date will be made in accordance with the procedures set forth
in Sections 2.02 and 2.03 and subject to the conditions specified in
Section 4.01.
          (c) The Administrative Agent shall notify the Lenders promptly upon
receipt of the Company’s notice of the Increased Amount Date and, in respect
thereof, the New Commitments and the New Lenders in respect thereof.
          (d) In connection with the incurrence of New Term Loans pursuant to
this Section 2.23, the Lenders and the Borrowers hereby agree that,
notwithstanding anything to the contrary contained in this Agreement, the
Company and the Administrative Agent may take all such actions as may be
necessary to ensure that all Lenders with outstanding Term Loans of the same
Class continue to participate in each Borrowing of outstanding Term Loans of
such Class (after giving effect to the incurrence of New Term Loans pursuant to
this Section 2.23) on a pro rata basis, including by adding the New Term Loans
to be so incurred to the then outstanding Borrowings of such Class of Term Loans
on a pro rata basis even though as a result thereof such

-96-



--------------------------------------------------------------------------------



 



New Term Loans (to the extent required to be maintained as Eurocurrency Term
Loans) may effectively have a shorter Interest Period than the then outstanding
Borrowings of such Class of Term Loans, and it is hereby agreed that the Company
shall pay to such New Term Lenders such amounts necessary, as reasonably
determined by such New Term Lenders, to compensate such New Term Lender for
making such New Term Loans during an existing Interest Period (rather than at
the beginning of the respective Interest Period, based upon the rates then
applicable thereto), it being understood and agreed, however, that each
incurrence of Additional Dollar Term Loans or Additional Euro Term Loans
incurred pursuant to this Section 2.23 shall be made and maintained as separate
Borrowings from any then existing Class of Term Loans.
          SECTION 2.24 Refinancing Term Loans.
          (a) The Company may by written notice to the Administrative Agent
elect to request the establishment of one or more additional tranches of term
loan commitments under this Agreement (the “Refinancing Term Loan Commitments”
and any loans made thereunder, the “Refinancing Term Loans”), to repay any Term
Loan or repay, redeem or repurchase any Pari Passu Notes or to fund Cash
Collateral for letters of credit permitted to be incurred pursuant to
Section 6.01(f) outstanding under this Agreement. Each such notice shall specify
the date (each, a “Refinancing Effective Date”) on which the Company proposes
that the Refinancing Term Loans shall be made, which shall be a date not less
than five Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:
     (i) before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Effective Date, no Event of Default or Default
shall have occurred and be continuing;
     (ii) (x) before and after giving effect to the borrowing of such
Refinancing Term Loans on the Refinancing Effective Date, the Company and its
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect on
a Pro Forma Basis to such borrowing, with the Financial Performance Covenant,
regardless of whether there is any Revolving Credit Facility Exposure at such
time, or (y) the First Lien Senior Secured Leverage Ratio, after giving effect
on a Pro Forma Basis to the borrowing of such Refinancing Term Loans on the
Refinancing Effective Date and the use of proceeds thereof, shall not be
increased as a result of such transaction;
     (iii) no Lender under this Agreement shall be obligated to provide any
portion of such Refinancing Term Loan Commitments;
     (iv) all fees and expenses owing to the Agents and the Lenders with respect
to such Refinancing Term Loan Commitments shall have been paid;
     (v) (x) the average life to maturity of all Refinancing Term Loans under
such Refinancing Term Loan Commitments shall not be shorter than the
then-remaining average life to maturity of all Classes of Term Loans or
Credit-Linked Deposits being refinanced and (y) the applicable maturity date of
all such Refinancing Term Loans under such Refinancing Term Loan Commitments
shall be no shorter than the latest applicable maturity date of all of the Term
Loans or Credit-Linked Deposits being refinanced; and

-97-



--------------------------------------------------------------------------------



 



     (vi) the applicable Refinancing Term Loan Amendment may provide for
amendments to the covenants that apply solely to such Refinancing Term Loans
under such Refinancing Term Loan Commitments; provided that such amended
covenants may be no more restrictive than the covenants applicable to the then
outstanding Term Loans under this Agreement after giving effect to the
Refinancing Term Loan Amendment;
provided, further, that if the then yield (which shall be deemed to include all
upfront or similar fees or original issue discount payable to all Lenders
providing such Refinancing Term Loan in the initial primary syndication thereof)
(the “Effective Yield”) of any Refinancing Term Loan entered into within
18 months of the Restatement Effective Date exceeds the then applicable
Effective Yield on the Term C Loans (which shall be deemed to include upfront or
similar fees or original issue discount payable to all Term C Lenders in the
initial primary syndication thereof) by more than 50 basis points, the
Applicable Margin for the Term C Loans shall be automatically increased by the
amount necessary so that the Effective Yield of such Refinancing Term Loans is
no more than 50 basis points higher than the Effective Yield for the Term C
Loans.
          (b) The Company may approach any Lender or any other Person that would
be a permitted assignee pursuant to Section 9.04 to provide all or a portion of
the Refinancing Term Loans (a “Refinancing Term Lender”); provided that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan. Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated a Class of Refinancing Term Loans for all purposes of this
Agreement; provided that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Term Loan Amendment, be designated as an increase
in any previously established Class of Refinancing Term Loans made to the same
Borrower.
          (c) The Refinancing Term Loans shall be established pursuant to an
amendment to this Agreement among Holdings, the Company, the Administrative
Agent and the Refinancing Term Lenders providing such Refinancing Term Loans (a
“Refinancing Term Loan Amendment”) which shall be consistent with the provisions
set forth in paragraph (a) above (but which shall not require the consent of any
other Lender (including any changes contemplated by Section 9.08(d))). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto. In connection with any Refinancing Term
Loan Amendment, the Loan Parties and the Collateral Agent shall enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Refinancing Term Loans under the Refinancing Term Loan
Commitments are provided with the benefit of the applicable Collateral Documents
on a pari passu basis with the other Obligations and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be reasonably requested by the Collateral Agent.
          SECTION 2.25 Extended Loans and Commitments.
          (a) The Company may at any time and from time to time request that all
or any portion of the Loans and Commitments of any Class (an “Existing Class”)
be converted to extend the final maturity date of such Loans and Commitments
(any such Loans which have been so converted, “Extended Maturity Loans” and any
such Commitments which have been so

-98-



--------------------------------------------------------------------------------



 



converted, “Extended Maturity Commitments”) and to provide for other terms
consistent with this Section 2.25; provided that there may be no more than eight
different final maturity dates in the aggregate for all Classes of Loans and
Commitments under this Agreement without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, conditioned or delayed). In
order to establish any Extended Maturity Loans, the Company shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Maturity Loans and/or
Extended Maturity Commitments, as applicable, to be established which shall be
substantially identical to the Loans under the Existing Facility from which such
Extended Maturity Loans and/or Extended Maturity Commitments, as applicable, are
to be converted, except that:
     (i) all or any of the scheduled amortization payments of principal of the
Extended Maturity Loans and/or Extended Maturity Commitments (including the
maturity date) may be delayed to later dates than the scheduled amortization
payments of principal of the Loans and/or Commitments (including the maturity
date) of such Existing Class to the extent provided in the applicable Extension
Amendment;
     (ii) the interest margins (including applicable margin) and fees (including
prepayment premiums or fees) with respect to the Extended Maturity Loans and/or
Extended Maturity Commitments may be different than the interest margins and
fees for the Loans and/or Commitments of such Existing Class, in each case, to
the extent provided in the applicable Extension Amendment; provided that, in the
case of Extended Maturity Loans that are Term Loans (each, an “Extended Maturity
Term Loans”), if the Effective Yield with respect to any such Extended Maturity
Loans entered into within 18 months of the Restatement Effective Date exceeds
the then applicable Effective Yield on the Term C Loans (which shall be deemed
to include upfront or similar fees or original issue discount payable to all
Term C Lenders in the initial primary syndication thereof) by more than 50 basis
points, the Applicable Margin for the Term C Loans shall be automatically
increased by the amount necessary so that the Effective Yield of such Extended
Maturity Loans is no more than 50 basis points higher than the Effective Yield
for the Term C Loans; and
     (iii) the Extension Amendment may provide for amendments to the covenants
that apply solely to such Extended Maturity Loans and/or Extended Maturity
Commitments; provided that such amended covenants may be no more restrictive
than the covenants applicable to the then outstanding Term Loans under this
Agreement after giving effect to the Extension Amendment.
          Any Extended Maturity Loans and/or Extended Maturity Commitments
converted pursuant to any Extension Request shall be designated a Class of
Extended Maturity Loans and/or Extended Maturity Commitments for all purposes of
this Agreement; provided that any Extended Maturity Loans and/or Extended
Maturity Commitments converted from an Existing Class may, to the extent
provided in the applicable Extension Amendment, be designated as an increase in
any previously established Class with respect to such Existing Class.

-99-



--------------------------------------------------------------------------------



 



          (b) The Company shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
Existing Class are requested to respond. No Lender shall have any obligation to
agree to have any of its Loans and/or Commitments of any Existing Facility
converted into Extended Maturity Loans and/or Extended Maturity Commitments
pursuant to any Extension Request. Any Lender (an “Extending Lender”) wishing to
have all or any portion of its Loans and/or Commitments under such Existing
Class subject to such Extension Request converted into Extended Maturity Loans
and/or Extended Maturity Commitments, as applicable, shall notify the
Administrative Agent (an “Extension Election”) on or prior to the date specified
in such Extension Request of the amount of its Loans and/or Commitments under
the Existing Facility which it has elected to request be converted into Extended
Maturity Loans and/or Extended Maturity Commitments (subject to any minimum
denomination requirements reasonably imposed by the Administrative Agent);
provided that for any Extension Request, the Company may establish a maximum
amount for such Extended Maturity Loans and/or Extended Maturity Commitments (an
“Extension Maximum Amount”). In the event that the aggregate amount of Loans
and/or Commitments under the Existing Class subject to Extension Elections
exceeds the Extension Maximum Amount, then each Lender’s amount of consented
Loans and/or Commitments subject to an Extension Election shall be reduced on a
pro rata basis such that the total amount of Extended Maturity Loans and/or
Extended Maturity Commitments shall be the Extension Maximum Amount.
          (c) Extended Maturity Loans and/or Extended Maturity Commitments shall
be established pursuant to an amendment (an “Extension Amendment”) to this
Agreement among Holdings, the Company, the Administrative Agent and each
Extending Lender thereunder, which shall be consistent with the provisions set
forth in paragraph (a) and (b) above (but which shall not require the consent of
any other Lender other than the Extending Lenders (including any changes
contemplated by Section 9.08(d))), and which shall, in the case of Extended
Maturity Commitments for revolving loans, make appropriate modifications to this
Agreement (including without limitation to the definitions of “Revolving
Availability Period”, “Revolving Facility Commitment”, “Revolving Facility
Credit Exposure” and “Revolving Facility Percentage”, and to Sections 2.04 and
2.05) to provide for issuance of RF Letters of Credit and the extension of
Swingline Loans based on such Extended Maturity Commitments. Only Extending
Lenders will have their Loans and/or Commitments converted into Extended
Maturity Loans and/or Extended Maturity Commitments and only Extending Lenders
will be entitled to any increase in pricing or fees in connection with the
Extension Amendment. Each Extension Amendment shall be binding on the Lenders,
the Loan Parties and the other parties hereto. Inconnection with any Extension
Amendment, the Loan Parties and the Collateral Agent shall enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Extended Maturity Loans and/or Extended Maturity Commitments
are provided with the benefit of the applicable Collateral Documents on a pari
passu basis with the other Obligations and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be
reasonably requested by the Collateral Agent.

-100-



--------------------------------------------------------------------------------



 



SECTION 2.26 Defaulting Lenders.
          (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Revolving Lender becomes a Defaulting Lender, then, until
such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Requirement of Law:
     (i) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.12(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender during such period) (and the Company shall (A) be
required to pay to each applicable Issuing Bank and the Swingline Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender, in each case, during such period that such Lender is a
Defaulting Lender) and (y) shall be limited in its right to receive fees in
respect of Letters of Credit as provided in Section 2.12(b).
     (ii) Reallocation of Revolving Facility Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Swingline Loans or Letters of
Credit or pursuant to Sections 2.04 and 2.05, the “Swingline Exposure” and the
“Revolving L/C Exposure” of each non-Defaulting Lender shall be computed without
giving effect to the Revolving Commitment of that Defaulting Lender; provided
that (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in RF Letters of Credit and Swingline
Loans shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of such non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Facility Loans of such non-Defaulting Lender.
          (b) Defaulting Lender Cure. If the Company, the Administrative Agent,
the Swingline Lender and each Issuing Bank agree in writing in their sole
discretion that a Defaulting Lender no longer falls under the definition of
Defaulting Lender, the Administrative Agent will so notify the Revolving
Lenders, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Revolving Facility Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Facility Loans and funded and unfunded
participations in RF Letters of Credit and Swingline Loans to be held on a pro
rata basis by the Revolving Lenders in accordance with their Revolving Facility
Percentages (without giving effect to Section 2.26(a)(iii) whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided,

-101-



--------------------------------------------------------------------------------



 



further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each of Holdings and the Company represents and warrants to each of
the Lenders that (provided that each representation and warranty made with
respect to “Holdings” as of the Original Effective Date refers to “Holdings” as
defined in the Existing Credit Agreement and not as defined in this Agreement):
          SECTION 3.01 Organization; Powers. Except as set forth on
Schedule 3.01, each of Holdings, the Company and each of the Material
Subsidiaries (a) is a partnership, limited liability company, exempted company
or corporation duly organized, validly existing and in good standing (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status under the
laws of any jurisdiction of organization outside the United States) under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and to carry on its business as now conducted,
(c) is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of each Borrower, to borrow and otherwise
obtain credit hereunder.
          SECTION 3.02 Authorization. The execution, delivery and performance by
Holdings, the Company, and each of their Subsidiaries of each of the Loan
Documents to which it is a party, and the borrowings hereunder (a) have been
duly authorized by all corporate, stockholder, shareholder, limited liability
company or partnership action required to be obtained by Holdings, the Company
and such Subsidiaries and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of Holdings, the Company or any such
Subsidiary, (B) any applicable order of any court or any rule, regulation or
order of any Governmental Authority or (C) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which Holdings, the Company or any such Subsidiary is a party or by which any of
them or any of their property is or may be bound, (ii) be in conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under, give rise to a right of or result in any cancellation or
acceleration of any right or obligation (including any payment) or to a loss of
a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any material property now owned
or hereafter acquired by Holdings, the Company or any such Subsidiary, other
than the Liens created by the Loan Documents.

-102-



--------------------------------------------------------------------------------



 



          SECTION 3.03 Enforceability. This Agreement has been duly executed and
delivered by Holdings, the Company and CALLC and constitutes, and each other
Loan Document when executed and delivered by each Loan Party that is party
thereto will constitute, a legal, valid and binding obligation of (x) in the
case of this Agreement, Holdings and each Borrower or (y) in the case of such
other Loan Documents, such Loan Party, enforceable against each such Loan Party
in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.
          SECTION 3.04 Governmental Approvals. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of Uniform Commercial Code financing statements, (b) filings with
the United States Patent and Trademark Office and the United States Copyright
Office and comparable offices in foreign jurisdictions and equivalent filings in
foreign jurisdictions, (c) recordation of the Mortgages, (d) such other filings
as may be required to effect or perfect the Liens granted under the Security
Documents, (e) such as have been made or obtained and are in full force and
effect, (f) such actions, consents and approvals the failure to be obtained or
made which would not reasonably be expected to have a Material Adverse Effect
and (g) filings or other actions listed on Schedule 3.04.
          SECTION 3.05 Financial Statements.
          (a) Holdings has heretofore furnished to the Lenders the audited
consolidated balance sheet as of December 31, 2009 and the related audited
consolidated statements of income and cash flows of Holdings and its
consolidated subsidiaries for the year ended December 31, 2009, which were
prepared in accordance with US GAAP consistently applied (except as may be
indicated in the notes thereto), fairly present in all material respects the
consolidated financial position of Holdings and its consolidated subsidiaries as
of the dates thereof and their consolidated results of operations and cash flows
for the period then ended.
          (b) The Company has heretofore furnished to the Lenders a pro forma
consolidated balance sheet of Holdings as of December 31, 2006 prepared giving
effect to the Transaction as if the Transaction had occurred on such date. Such
pro forma consolidated balance sheet has been prepared in good faith based on
the assumptions believed by Holdings and the Company to have been reasonable at
the time made and to be reasonable as of the Original Effective Date (it being
understood that such assumptions are based on good faith estimates with respect
to certain items and that the actual amounts of such items on the Original
Effective Date are subject to variation).
          SECTION 3.06 No Material Adverse Effect. Since December 31, 2006 (but
after giving effect to the Transaction) no Material Adverse Effect has occurred.

-103-



--------------------------------------------------------------------------------



 



          SECTION 3.07 Title to Properties; Possession Under Leases.
          (a) Each of Holdings, the Company and the Material Subsidiaries has
good and valid record fee simple title (insurable at ordinary rates) to, or
valid leasehold interests in, or easements or other limited property interests
in, all its properties (including all Mortgaged Properties), except where the
failure to have such title would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such properties
are free and clear of Liens, other than Liens expressly permitted by
Section 6.02.
          (b) Each of Holdings, the Company and the Material Subsidiaries has
complied with all obligations under all leases to which it is a party, except
where the failure to comply would not have a Material Adverse Effect, and all
such leases are in full force and effect, except leases in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect. Each of Holdings, the Company and each of the
Material Subsidiaries enjoys peaceful and undisturbed possession under all such
leases, other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
          (c) Each of Holdings, the Company and the Material Subsidiaries owns
or possesses, or could obtain ownership or possession of, on terms not
materially adverse to it, all patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary for the present
conduct of its business, without any known conflict with the rights of others,
and free from any burdensome restrictions, except where such conflicts and
restrictions would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
          (d) As of the Restatement Effective Date, none of Holdings, the
Company and the Material Subsidiaries has received any notice of any pending or
contemplated condemnation proceeding affecting any of the Mortgaged Properties
or any sale or disposition thereof in lieu of condemnation that remains
unresolved as of the Restatement Effective Date.
          (e) None of Holdings, the Company and the Material Subsidiaries is
obligated on the Restatement Effective Date under any right of first refusal,
option or other contractual right to sell, assign or otherwise dispose of any
Mortgaged Property or any interest therein, except as permitted under
Section 6.02 or 6.05.
          SECTION 3.08 Subsidiaries.
          (a) Schedule 3.08(a) sets forth as of the Original Effective Date the
name and jurisdiction of incorporation, formation or organization of each
Material Subsidiary and, as to each such Material Subsidiary, the percentage of
each class of Equity Interests owned by Holdings or by any such Material
Subsidiary, subject to such changes as are reasonably satisfactory to the
Administrative Agent.
          (b) As of the Original Effective Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other similar agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to

-104-



--------------------------------------------------------------------------------



 



any Equity Interests of Holdings, the Company or any of the Material
Subsidiaries, except as set forth on Schedule 3.08(b).
          (c) Except to the extent, if any, specified for such Subsidiary on
Schedule 1.01(c), each Subsidiary listed on Schedule 1.01(c) owns no property
other than any de minimis assets and conducts no business other than de minimis
business.
          SECTION 3.09 Litigation; Compliance with Laws.
          (a) Except as set forth on Schedule 3.09, there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending or, to the knowledge of
Holdings or the Company, threatened in writing against or affecting Holdings or
the Company or any of their Subsidiaries or any business, property or rights of
any such Person which, in the judgment of the Company (giving effect to all
appeals), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or materially adversely affect the
Transaction.
          (b) None of Holdings, the Company, the Material Subsidiaries and their
respective properties is in violation of (nor will the continued operation of
their material properties as currently conducted violate) any Requirement of Law
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
          SECTION 3.10 Federal Reserve Regulations.
          (a) None of Holdings, the Company and their Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
          (b) No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for any
purpose that entails a violation of, or that is inconsistent with, the
provisions of the Regulations of the Board, including Regulation U or
Regulation X.
          SECTION 3.11 Investment Company Act. None of Holdings, the Company and
their Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
          SECTION 3.12 Use of Proceeds. The respective Borrowers will use the
proceeds of Revolving Facility Loans, Swingline Loans and CL Loans and the
issuance of Letters of Credit on or after the Original Effective Date for
general corporate purposes; provided that Letters of Credit may not be issued in
support of Indebtedness permitted under Section 6.01(v).

-105-



--------------------------------------------------------------------------------



 



          SECTION 3.13 Tax Returns. Except as set forth on Schedule 3.13:
     (a) each of Holdings, the Company and the Material Subsidiaries (i) has
timely filed or caused to be timely filed all federal, state, local and non-U.S.
Tax returns required to have been filed by it that are material to such
companies taken as a whole and each such Tax return (as amended, if applicable)
is true and correct in all material respects and (ii) has timely paid or caused
to be timely paid all Taxes shown thereon to be due and payable by it and all
other Taxes or assessments, except Taxes or assessments that are being contested
in good faith by appropriate proceedings in accordance with Section 5.03 and for
which Holdings, the Company or any of the Material Subsidiaries (as the case may
be) has set aside on its books adequate reserves and except for such Taxes the
failure to pay which would not reasonably be expected to have a Material Adverse
Effect;
     (b) each of Holdings, the Company and the Material Subsidiaries has paid in
full or made adequate provision (in accordance with US GAAP) for the payment of
all Taxes due with respect to all periods or portions thereof ending on or
before the Original Effective Date, which Taxes, if not paid or adequately
provided for, would reasonably be expected to have a Material Adverse Effect;
and
     (c) as of the Original Effective Date, with respect to each of Holdings,
the Company and their Material Subsidiaries, (i) there are no material audits,
investigations or claims being asserted in writing with respect to any Taxes,
(ii) no presently effective waivers or extensions of statutes of limitation with
respect to Taxes have been given or requested and (iii) no material Tax returns
are being examined by, and no written notification of intention to examine has
been received from, the Internal Revenue Service or, with respect to any
material potential Tax liability, any other Taxing authority.
          SECTION 3.14 No Material Misstatements.
          (a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning
Holdings, the Company, their Subsidiaries, the Transaction and any other
transactions contemplated hereby included in the Confidential Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transaction or the other transactions contemplated hereby
(as such information may have been supplemented in writing prior to the Original
Effective Date), when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Lenders, or
supplemented, if applicable, and (in the case of such Information delivered
prior to the Original Effective Date) as of the Original Effective Date and did
not contain any untrue statement of a material fact as of any such date or omit
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements were made.
          (b) The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Company or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transaction or

-106-



--------------------------------------------------------------------------------



 



the other transactions contemplated hereby (i) have been prepared in good faith
based upon assumptions believed by the Company to be reasonable as of the date
thereof and as of the Original Effective Date, and (ii) as of the Original
Effective Date, have not been modified in any material respect by the Company.
          SECTION 3.15 Employee Benefit Plans.
          (a) Each of Holdings, the Company, the Material Subsidiaries and the
ERISA Affiliates is in compliance with the applicable provisions of ERISA and
the provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law, except for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect. No Reportable Event has occurred during the past five years as
to which Holdings, the Company, any of the Material Subsidiaries or any ERISA
Affiliate was required to file a report with the PBGC, other than reports that
have been filed and reports the failure of which to file would not reasonably be
expected to have a Material Adverse Effect. As of the Original Effective Date,
the excess of the present value of all benefit liabilities under each Plan of
Holdings, the Company, the Material Subsidiaries and the ERISA Affiliates (based
on those assumptions used to fund such Plan), as of the last annual valuation
date applicable thereto for which a valuation is available, over the value of
the assets of such Plan would not reasonably be expected to have a Material
Adverse Effect, and the excess of the present value of all benefit liabilities
of all underfunded Plans (based on those assumptions used to fund each such
Plan) as of the last annual valuation dates applicable thereto for which
valuations are available, over the value of the assets of all such under funded
Plans would not reasonably be expected to have a Material Adverse Effect. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events which have occurred or for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. None of Holdings, the Company, the Material
Subsidiaries and the ERISA Affiliates has received any written notification that
any Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated, where such
reorganization or termination has had or would reasonably be expected to have,
through increases in the contributions required to be made to such Plan or
otherwise, a Material Adverse Effect.
          (b) Each of Holdings, the Company and the Material Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.
          SECTION 3.16 Environmental Matters. Except as disclosed in
Schedule 3.16 and except as to matters that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (i) no written
notice, demand, claim, request for information, order, complaint or penalty has
been received by Holdings, the Company or any of the Material Subsidiaries
relating to Holdings, the Company or any of the Material Subsidiaries, and

-107-



--------------------------------------------------------------------------------



 



there are no judicial, administrative or other actions, suits or proceedings
relating to Holdings, the Company or any of the Material Subsidiaries pending
or, to the knowledge of Company, threatened which allege a violation of or
liability under any Environmental Laws, (ii) each of Holdings, the Company and
the Material Subsidiaries has all environmental permits necessary for its
current operations to comply with all applicable Environmental Laws and is, and
since January 1, 2001 has been, in compliance with the terms of such permits and
with all other applicable Environmental Laws, (iii) there has been no written
Phase I or Phase II Environmental Site Assessment or similar report or
evaluation or audit of compliance with Environmental Laws conducted since
January 1, 2000 by Holdings, the Company or any of the Material Subsidiaries of
any property or Facility currently owned or leased by Holdings, the Company or
any of the Material Subsidiaries which has not been made available to the
Administrative Agent prior to the date hereof, (iv) no Hazardous Material is
located at, in, on or under, or is emanating from, any property currently owned,
operated or leased by Holdings, the Company or any of the Material Subsidiaries
that would reasonably be expected to give rise to any cost, liability or
obligation of Holdings, the Company or any of the Material Subsidiaries under
any Environmental Laws, and no Hazardous Material has been generated, handled,
owned or controlled by Holdings, the Company or any of the Material Subsidiaries
and transported to or Released at any location in a manner that would reasonably
be expected to give rise to any cost, liability or obligation of Holdings, the
Company or any of the Material Subsidiaries under any Environmental Laws,
(v) there are no acquisition agreements entered into after December 31, 2000 in
which Holdings, the Company or any of the Material Subsidiaries has expressly
assumed or undertaken responsibility for any liability or obligation of any
other Person arising under or relating to Environmental Laws, which in any such
case has not been made available to the Administrative Agent prior to the
Original Effective Date, and (vi) neither Holdings, the Company nor any
Subsidiary is financing or conducting any investigation, response or other
corrective action under any Environmental Law at any location.
          SECTION 3.17 Security Documents.
          (a) Each of the Security Documents described in Schedule 1.01(a) will
as of the Original Effective Date be effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein (subject to
any limitations specified therein). In the case of the Pledged Collateral
described in any of such Security Documents the security interest in which is
perfected by delivery thereof, when certificates or promissory notes, as
applicable, representing such Pledged Collateral are delivered to the Collateral
Agent, and in the case of the other Collateral described in any such Security
Document (other than the Intellectual Property (as defined in the U.S.
Collateral Agreement)), when financing statements and other filings specified on
Schedule 6 of the Perfection Certificate in appropriate form are filed in the
offices specified on Schedule 7 of the Perfection Certificate, the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral, as security for the Obligations secured thereby, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Collateral, Liens expressly permitted by
Section 6.02 and Liens having priority by operation of law).

-108-



--------------------------------------------------------------------------------



 



          (b) When the U.S. Collateral Agreement or a summary thereof is
properly filed in the United States Patent and Trademark Office and the United
States Copyright Office, and, with respect to Collateral in which a security
interest cannot be perfected by such filings, upon the proper filing of the
financing statements referred to in paragraph (a) above, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in the Intellectual Property, in each case prior and superior in
right to any other Person except Liens expressly permitted by Section 6.02 and
Liens having priority by operation of law (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Original Effective Date).
          (c) Each Foreign Pledge Agreement will be effective to create in favor
of the Collateral Agent, for the benefit of the applicable Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein. In the case of the Pledged Collateral described in a Foreign Pledge
Agreement, the security interest in which is perfected by delivery thereof, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral are delivered to the Collateral Agent, and, in the case of all other
Collateral provided for therein, when filings or recordings are made in the
appropriate offices in each relevant jurisdiction and the other actions, if any,
specified in such Foreign Pledge Agreement are taken, the Collateral Agent (for
the benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral, as security for the Obligations secured thereby, in each case prior
and superior in right to any other Person (except, in the case of Collateral
other than Pledged Collateral, Liens expressly permitted by Section 6.02).
          (d) The Mortgages (including any Mortgages executed and delivered
after the Original Effective Date pursuant to Section 5.10 and 5.13) shall be
effective to create in favor of the Collateral Agent (for the benefit of the
Secured Parties) a legal, valid and enforceable Lien on all of the Loan Parties’
right, title and interest in and to the Mortgaged Property thereunder and the
proceeds thereof, and when such Mortgages are filed or recorded in the proper
real estate filing or recording offices, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other Person, other than with respect to the rights of a Person pursuant
to Liens expressly permitted by Section 6.02(a).
          SECTION 3.18 Location of Real Property and Leased Premises.
          (a) Schedule 8 to the Perfection Certificate lists completely and
correctly as of the Original Effective Date all real property owned by Holdings,
the Company and the Domestic Subsidiary Loan Parties having a fair market value
(as determined in good faith by Holdings) in excess of $20.0 million and the
addresses thereof. As of the Original Effective Date, Holdings,

-109-



--------------------------------------------------------------------------------



 



the Company and the Domestic Subsidiaries own in fee all the real property set
forth as being owned by them on such Schedule.
          (b) Schedule 8 to the Perfection Certificate lists completely and
correctly as of the Original Effective Date all real property leased by
Holdings, the Company and the Domestic Subsidiary Loan Parties having a fair
market value (as determined in good faith by Holdings) in excess of
$20.0 million and the addresses thereof. As of the Original Effective Date,
Holdings, the Company and the Domestic Subsidiary Loan Parties have valid leases
in all the real property set forth as being leased by them on such Schedule.
          SECTION 3.19 Solvency.
          (a) Immediately after giving effect to the Transaction (i) the fair
value of the assets of Holdings and its Subsidiaries on a consolidated basis, at
a fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of Holdings and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings and its Subsidiaries on a
consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) Holdings and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Original Effective Date.
          (b) Neither Holdings nor the Company intends to, and does not believe
that it or any of the Material Subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its Indebtedness or the Indebtedness of
any such subsidiary.
          SECTION 3.20 Labor Matters. There are no strikes pending or threatened
against Holdings, the Company or any of the Material Subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The hours worked and payments made to employees of
Holdings, the Company and the Material Subsidiaries have not been in violation
in any material respect of the Fair Labor Standards Act or any other applicable
law dealing with such matters. All material payments due from Holdings, the
Company or any of the Material Subsidiaries or for which any claim may be made
against Holdings, the Company or any of the Material Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of Holdings, the Company or such
Material Subsidiary to the extent required by US GAAP. Except as set forth on
Schedule 3.20, consummation of the Transaction will not give rise to a right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which Holdings, the Company or any of the
Material Subsidiaries (or any predecessor) is a party or by which Holdings, the
Company or any of the Material Subsidiaries (or any

-110-



--------------------------------------------------------------------------------



 



predecessor) is bound, other than collective bargaining agreements that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
          SECTION 3.21 Insurance. Schedule 3.21 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings, the Company or the Material Subsidiaries as of the Original Effective
Date. As of the Original Effective Date, such insurance was in full force and
effect. The Company believes that the insurance maintained by or on behalf of
Holdings, the Company and the Material Subsidiaries is adequate.
ARTICLE IV
CONDITIONS OF LENDING
          SECTION 4.01 All Credit Events. The obligations of (a) the Lenders
(including the Swingline Lenders) to make Loans and (b) any Issuing Bank to
issue Letters of Credit or increase the stated amounts of Letters of Credit
hereunder (each, a “Credit Event”) are subject to the satisfaction of the
following conditions:
     (a) The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
Request to Issue such Letter of Credit as required by Section 2.05(b).
     (b) The representations and warranties set forth in Article III hereof
shall be true and correct in all material respects on and as of the date of such
Borrowing or issuance or amendment that increases the stated amount of such
Letter of Credit, as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
     (c) At the time of and immediately after such Borrowing or issuance or
amendment that increases the stated amount of such Letter of Credit, as
applicable, no Event of Default or Default shall have occurred and be
continuing.
Each Borrowing and each issuance of, or amendment that increases the stated
amount of, a Letter of Credit shall be deemed to constitute a representation and
warranty by the applicable Borrower (in the case of a Borrowing) and each
Applicant Party (in the case of a Letter of Credit) on the date of such
Borrowing, issuance or amendment as applicable, as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
          SECTION 4.02 [RESERVED].
          SECTION 4.03 Credit Events Relating to Revolving Borrowers. The
obligations of (x) the Lenders to make any Loans to any Revolving Borrower
designated after the Restatement

-111-



--------------------------------------------------------------------------------



 



Effective Date in accordance with Section 2.20 and (y) any Issuing Bank to issue
Letters of Credit for the account of any such Revolving Borrower, are subject to
the satisfaction of the following conditions (which are in addition to the
conditions contained in Section 4.01):
     (a) With respect to the initial Loan made to or the initial Letter of
Credit issued at the request of, such Revolving Borrower, whichever comes first,
     (i) the Administrative Agent (or its counsel) shall have received a
Revolving Borrower Agreement with respect to such Revolving Borrower duly
executed by all parties thereto; and
     (ii) the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Revolving Borrower, the authorization of Borrowings as they relate to such
Revolving Borrower and any other legal matters relating to such Revolving
Borrower or its Revolving Borrower Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
     (b) The Administrative Agent shall be reasonably satisfied that
Section 5.10(f) shall have been complied with in respect of each Foreign
Subsidiary that becomes a Revolving Borrower and that the Collateral and
Guarantee Requirement shall have been satisfied or waived with respect to such
Foreign Revolving Borrower.
ARTICLE V
AFFIRMATIVE COVENANTS
          Each of Holdings and the Company covenants and agrees with each Lender
that so long as this Agreement shall remain in effect and until the Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, each of Holdings and the
Company will, and (other than Sections 5.04 and 5.05) will cause each of the
Material Subsidiaries to:
          SECTION 5.01 Existence; Businesses and Properties.
          (a) Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the conversion from one form of
legal entity to another as permitted hereby, and except for the liquidation or
dissolution of Material Subsidiaries if the assets of such Material Subsidiaries
to the extent they exceed estimated liabilities are acquired by a Borrower or a
Wholly Owned Subsidiary of a Borrower in such liquidation or dissolution;
provided that Subsidiaries that are Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.

-112-



--------------------------------------------------------------------------------



 



          (b) Do or cause to be done all things necessary to (i) obtain,
preserve, renew, extend and keep in full force and effect the permits,
franchises, authorizations, patents, trademarks, service marks, trade names,
copyrights, licenses and rights with respect thereto necessary to the normal
conduct of its business except as otherwise provided in Section 5.01(a),
(ii) comply in all material respects with all material applicable laws, rules,
regulations (including any zoning, building, ordinance, code or approval or any
building permits or any restrictions of record or agreements affecting the
Mortgaged Properties) and material judgments, writs, injunctions, decrees and
orders of any Governmental Authority, whether now in effect or hereafter
enacted, and (iii) at all times maintain and preserve all property necessary to
the normal conduct of its business and keep such property in good repair,
working order and condition and from time to time make, or cause to be made, all
needful and proper repairs, renewals, additions, improvements and replacements
thereto necessary in order that the business carried on in connection therewith,
if any, may be properly conducted at all times (in each case in clauses (i),
(ii) and (iii) above except as expressly permitted by this Agreement or except
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect).
          SECTION 5.02 Insurance.
          (a) Keep its insurable properties insured at all times by financially
sound and reputable insurers in such amounts as shall be customary for similar
businesses and maintain such other reasonable insurance (including, to the
extent consistent with past practices, self-insurance), of such types, to such
extent and against such risks, as is customary with companies in the same or
similar businesses in the same general area and maintain such other insurance as
may be required by law or any Mortgage.
          (b) Cause all such property insurance policies with respect to the
Mortgaged Properties to be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable endorsement, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent,
which endorsement shall provide that, from and after the Original Effective
Date, if the insurance carrier shall have received written notice from the
Administrative Agent or the Collateral Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to any
Loan Party under such policies directly to the Collateral Agent; cause all such
policies to provide that neither the Company, the Administrative Agent, the
Collateral Agent nor any other party shall be a coinsurer thereunder and to
contain a “Replacement Cost Endorsement,” without any deduction for
depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably (in light of a Default or a material development
in respect of the insured Mortgaged Property) require from time to time to
protect their interests; annually deliver a certificate of an insurance broker
to the Collateral Agent evidencing such coverage.
          (c) With respect to each Mortgaged Property, if at any time the area
in which the Premises (as defined in the Mortgages) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent or the Collateral Agent
may from time to time reasonably require, and otherwise comply

-113-



--------------------------------------------------------------------------------



 



with the National Flood Insurance Program as set forth in the Flood Disaster
Protection Act of 1973, as it may be amended from time to time.
          (d) With respect to each Mortgaged Property, carry and maintain
comprehensive general liability insurance including the “broad form CGL
endorsement” and coverage on a “claims-made” occurrence basis against claims
made for personal injury (including bodily injury, death and property damage)
and umbrella liability insurance against any and all claims, in each case in
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar industry operating in the same or similar
locations naming the Collateral Agent as an additional insured in respect of
such Mortgaged Property, on forms reasonably satisfactory to the Collateral
Agent.
          (e) In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:
     (I) none of the Agents, the Lenders, the Issuing Bank and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Company and the other Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Agents, the Lenders, any Issuing Bank
or their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then each
of Holdings, and the Company hereby agree, to the extent permitted by law, to
waive, and to cause each of their Subsidiaries to waive, its right of recovery,
if any, against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and
     (II) the designation of any form, type or amount of insurance coverage by
the Administrative Agent, the Collateral Agent under this Section 5.02 shall in
no event be deemed a representation, warranty or advice by the Administrative
Agent, the Collateral Agent or the Lenders that such insurance is adequate for
the purposes of the business of Holdings, the Company and their Subsidiaries or
the protection of their properties.
          SECTION 5.03 Taxes. Pay and discharge promptly when due all material
Taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all material lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien upon such properties or any part thereof; provided, however, that such
payment and discharge shall not be required with respect to any such Tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and Holdings, the
Company or the affected Subsidiary, as applicable, shall have set aside on its
books reserves in accordance with US GAAP with respect thereto.

-114-



--------------------------------------------------------------------------------



 



          SECTION 5.04 Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
     (a) within 90 days after the end of each fiscal year, a consolidated
balance sheet and related consolidated statements of operations, cash flows and
owners’ equity showing the financial position of Holdings and its consolidated
subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year, with all consolidated statements audited by
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present, in all material
respects, the financial position and results of operations of Holdings and its
consolidated subsidiaries on a consolidated basis in accordance with US GAAP (it
being understood that the delivery by Holdings of Annual Reports on Form 10-K of
Holdings and its consolidated subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such Annual Reports include the information
specified herein);
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, a consolidated balance sheet and related consolidated
statements of operations and cash flows showing the financial position of
Holdings and its consolidated subsidiaries as of the close of such fiscal
quarter and the consolidated results of their operations during such fiscal
quarter and the then-elapsed portion of the fiscal year, all certified by a
Financial Officer of Holdings, on behalf of Holdings, as fairly presenting, in
all material respects, the financial position and results of operations of
Holdings and its consolidated subsidiaries on a consolidated basis in accordance
with US GAAP (subject to normal year-end adjustments and the absence of
footnotes) (it being understood that the delivery by Holdings of Quarterly
Reports on Form 10-Q of Holdings and its consolidated subsidiaries shall satisfy
the requirements of this Section 5.04(b) to the extent such Quarterly Reports
include the information specified herein);
     (c) (x) concurrently with any delivery of financial statements under (a) or
(b) above, (A) a certificate of a Financial Officer of Holdings (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(ii) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.10 and (iii) to the extent such information is not included in the
Annual Reports on Form 10-K or Quarterly Reports on Form 10-Q, as applicable, of
Holdings delivered in accordance with such clause (a) or (b) above, a reasonably
detailed consolidating balance sheet schedule setting forth the balances of the
Guarantors, the non-guarantors, any eliminations and Holdings (on a consolidated
basis), which consolidating balance sheet schedule will be prepared in
accordance with US GAAP (provided that the schedule will not constitute a
complete US GAAP presentation as it will not include an income statement,
statement of cash flows, or footnotes) and, on an annual basis concurrently with
delivery of the certificate referred to above with respect to financial
statements under (a) above, Holdings will provide a special report audit opinion
with respect to such Consolidating

-115-



--------------------------------------------------------------------------------



 



Schedule from Holdings’ external auditor in accordance with American Institute
of Certified Public Accountants U.S. Auditing Standards Section 623 and (B) a
reasonably detailed break-out of operational performance by business units for
the year or quarter then ended and (y) concurrently with any delivery of
financial statements under (a) above, if the accounting firm is not restricted
from providing such a certificate by the policies of its national office, a
certificate of the accounting firm opining on or certifying such statements
stating whether they obtained knowledge during the course of their examination
of such statements of any Default or Event of Default (which certificate may be
limited to accounting matters and disclaims responsibility for legal
interpretations);
     (d) promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
the Company or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable;
     (e) if, as a result of any change in accounting principles and policies
from those as in effect on the Original Effective Date, the consolidated
financial statements of Holdings and the Subsidiaries delivered pursuant to
paragraph (a) or (b) above will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made,
then, together with the first delivery of financial statements pursuant to
paragraph (a) and (b) above following such change, a schedule prepared by a
Financial Officer on behalf of Holdings reconciling such changes to what the
financial statements would have been without such changes;
     (f) within 90 days after the beginning of each fiscal year, an operating
budget, in form reasonably satisfactory to the Administrative Agent prepared by
Holdings for each of the four fiscal quarters of such fiscal year prepared in
reasonable detail, of Holdings and the Subsidiaries, accompanied by the
statement of a Financial Officer of Holdings to the effect that, to the best of
his knowledge, the budget is a reasonable estimate for the period covered
thereby;
     (g) upon the reasonable request of the Administrative Agent (which request
shall not be made more than once in any 12-month period), deliver updated
Perfection Certificates (or, to the extent such request relates to specified
information contained in the Perfection Certificates, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (g) or Section 5.10(e);
     (h) promptly, a copy of all reports submitted to the Board of Directors (or
any committee thereof) of any of Holdings, the Company or any Material
Subsidiary in connection with any interim or special audit that is material made
by independent accountants of the books of Holdings, the Company or any
Subsidiary;
     (i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Company or
any of the

-116-



--------------------------------------------------------------------------------



 



Subsidiaries, or compliance with the terms of any Loan Document, as in each case
the Administrative Agent (including on behalf of any Lender) may reasonably
request; and
     (j) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request.
Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically to the Administrative Agent and, if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on Holdings’ or the Company’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender has access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
          SECTION 5.05 Litigation and Other Notices. Furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer of Holdings or the Company obtains actual knowledge thereof:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;
     (b) the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Company or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;
     (c) any other development specific to Holdings, the Company or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or that such Responsible Officer has reasonably determined in good faith would
reasonably be expected to have, a Material Adverse Effect; and
     (d) the occurrence of any ERISA Event that such Responsible Officer has
reasonably determined in good faith, together with all other ERISA Events that
have occurred, would reasonably be expected to have a Material Adverse Effect.
Documents required to be delivered pursuant to this Section 5.05 may be
delivered electronically to the Administrative Agent and, if so delivered, shall
be deemed to have been delivered on the date on which such documents are
received by the Administrative Agent and posted on Holdings’ or the Company’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

-117-



--------------------------------------------------------------------------------



 



          SECTION 5.06 Compliance with Laws. Comply with all Requirements of Law
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect; provided that this Section 5.06 shall not apply to
Environmental Laws, which are the subject of Section 5.09, or to laws related to
Taxes, which are the subject of Section 5.03.
          SECTION 5.07 Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with US GAAP and
permit any Persons designated by the Agents or, upon the occurrence and during
the continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Company or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Company, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any Persons designated by the
Agents or, upon the occurrence and during the continuance of an Event of
Default, any Lender upon reasonable prior notice to Holdings or the Company to
discuss the affairs, finances and condition of Holdings, the Company or any of
the Subsidiaries with the officers thereof and (subject to a senior officer of
the respective company or a parent thereof being present) independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).
          SECTION 5.08 Use of Proceeds. Use the proceeds of Loans and request
issuances of Letters of Credit only in compliance with the representation
contained in Section 3.12.
          SECTION 5.09 Compliance with Environmental Laws. Comply, and make
reasonable efforts to cause all lessees and other Persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
          SECTION 5.10 Further Assurances; Additional Mortgages.
          (a) Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents and recordings of Liens in stock registries), that may be
required under any applicable law, or that the Administrative Agent may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
          (b) If any asset (including any real property (other than real
property covered by Section 5.10(c) below) or improvements thereto or any
interest therein) that has an individual fair market value in an amount having a
Dollar Equivalent greater than $20.0 million is acquired by Holdings, the
Company or any Domestic Subsidiary Loan Party after the Restatement Effective
Date or owned by an entity at the time it first becomes a Domestic Subsidiary
Loan Party (in

-118-



--------------------------------------------------------------------------------



 



each case other than assets constituting Collateral under a Security Document
that become subject to the Lien of such Security Document upon acquisition
thereof), cause such asset to be subjected to a Lien securing the Obligations
and take, and cause the Domestic Subsidiary Loan Parties to take, such actions
as shall be necessary or reasonably requested by the Administrative Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties.
          (c) Promptly (and in any event within 30 days after the acquisition
thereof) grant, and cause each of the Domestic Subsidiary Loan Parties to grant,
to the Collateral Agent security interests and mortgages in such real property
of the Company or any such Domestic Subsidiary Loan Parties as is not covered by
the Mortgages, to the extent acquired after the Original Effective Date and
having a fair market value (as determined in good faith by Holdings) at the time
of acquisition in excess of $20.0 million pursuant to documentation
substantially in the form of the Mortgages delivered to the Collateral Agent on
the Original Effective Date, or in such other form as is reasonably satisfactory
to the Collateral Agent (each, an “Additional Mortgage”) and constituting valid
and enforceable perfected Liens superior to and prior to the rights of all third
Persons subject to no other Liens except as are permitted by Section 6.02, at
the time of perfection thereof, record or file, and cause each such Subsidiary
to record or file, the Additional Mortgage or instruments related thereto in
such manner and in such places as is required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Mortgages and pay, and cause each such
Subsidiary to pay, in full, all Taxes, fees and other charges payable in
connection therewith. With respect to each such Additional Mortgage, the Company
shall, unless otherwise waived by the Administrative Agent, deliver to the
Collateral Agent contemporaneously therewith a title insurance policy, a survey,
an opinion of counsel, a flood hazard determination and a Real Property
Officers’ Certificate and other items meeting the requirements of subsection
(g) of the definition of the term “Collateral and Guarantee Requirement.”
          (d) If any additional direct or indirect Subsidiary of Holdings is
formed or acquired after the Original Effective Date and if such Subsidiary is a
Domestic Subsidiary Loan Party, within 10 Business days after the date such
Subsidiary is formed or acquired, notify the Administrative Agent and the
Lenders thereof and, within 25 Business Days after the date such Subsidiary is
formed or acquired, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.
          (e) In the case of the Company, (i) furnish to the Collateral Agent
prompt written notice of any change (A) in any Loan Party’s corporate or
organization name, (B) in any Loan Party’s organizational structure or
jurisdiction of organization or (C) in any Loan Party’s organizational
identification number; provided that the Company shall not effect or permit any
such change unless all filings have been made, or will have been made within any
statutory period, under the Uniform Commercial Code or otherwise that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral for the benefit of the Secured Parties and (ii) promptly notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

-119-



--------------------------------------------------------------------------------



 



          (f) Prior to any Foreign Subsidiary becoming a Revolving Borrower,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Foreign Subsidiary.
          (g) The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 need not be satisfied with respect to (i) any real property
held by the Company or any of its Subsidiaries as a lessee under a lease,
(ii) any Equity Interests acquired after the Original Effective Date in
accordance with this Agreement if, and to the extent that, and for so long as
(A) doing so would violate applicable law or a contractual obligation binding on
such Equity Interests and (B) such law or obligation existed at the time of the
acquisition thereof and was not created or made binding on such Equity Interests
in contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary) or (iii) any assets
acquired after the Original Effective Date, to the extent that, and for so long
as, taking such actions would violate a contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a Lien
permitted pursuant to Section 6.02(i)).
          SECTION 5.11 Fiscal Year; Accounting. In the case of Holdings and the
Company, cause its fiscal year to end on December 31 or on such other date as is
consented to by the Administrative Agent (which consent shall not be
unreasonably withheld or delayed).
ARTICLE VI
NEGATIVE COVENANTS
          Each of Holdings and the Company covenants and agrees with each Lender
that, so long as this Agreement shall remain in effect and until the Commitments
have been terminated and the principal of and interest on each Loan, all Fees
and all other expenses or amounts payable under any Loan Document have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, neither Holdings nor the Company
will, or, subject to Section 6.13, will cause or permit any of the Subsidiaries
to:
          SECTION 6.01 Indebtedness. Incur, create, assume or permit to exist
any Indebtedness (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Company and its subsidiaries), except:
     (a) (i) Indebtedness (other than under letters of credit) existing on the
Original Effective Date and set forth on Schedule 6.01(a) and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness and
(ii) Indebtedness under letters of credit existing on the Original Effective
Date and set forth on Schedule 6.01(b), without giving effect to any extension,
renewal or replacement thereof;

-120-



--------------------------------------------------------------------------------



 



     (b) Indebtedness created hereunder and under the other Loan Documents;
     (c) Indebtedness of Holdings and the Subsidiaries pursuant to Swap
Agreements permitted by Section 6.11;
     (d) Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;
     (e) Indebtedness of any Borrower to any Subsidiary or other Borrower and of
any Subsidiary to Holdings or any Borrower or any other Subsidiary, provided
that (i) Indebtedness of any Subsidiary that is not a Domestic Loan Party to the
Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness (the
“Subordinated Intercompany Debt”) of any Specified Loan Party to any Subsidiary
(unless such Indebtedness shall have been pledged in favor of the Collateral
Agent by the payee Subsidiary) shall be subordinated to the Obligations in the
manner set forth in Exhibit F (it being agreed that such subordination
provisions will not restrict the repayment of any such Subordinated Intercompany
Debt other than when an Event of Default exists);
     (f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees, documentary letters of credit and
similar obligations, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
     (g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within three Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;
     (h) (i) Indebtedness of a Subsidiary acquired after the Original Effective
Date or a corporation merged into or consolidated with the Company or any
Subsidiary after the Original Effective Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger or consolidation and is not
created in contemplation of such event and where such acquisition, merger or
consolidation is permitted by this Agreement and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness, provided that the
aggregate principal amount of such Indebtedness at the time of, and after giving
effect to, such acquisition, merger or consolidation, such assumption or such
incurrence, as applicable (together with Indebtedness outstanding pursuant to
this paragraph (h), paragraph (i) of this Section 6.01 and the Remaining Present
Value of outstanding leases permitted under Section 6.03), would not exceed 5%
of Consolidated Total Assets as of the end of the fiscal

-121-



--------------------------------------------------------------------------------



 



quarter immediately prior to the date of such acquisition, merger or
consolidation, such assumption or such incurrence, as applicable, for which
financial statements have been delivered pursuant to Section 5.04;
     (i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by Holdings or any Subsidiary prior to or within 270 days
after the acquisition or lease or completion of construction or improvement of
the respective asset permitted under this Agreement in order to finance such
acquisition, construction or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01, this
paragraph (i) and the Remaining Present Value of leases permitted under
Section 6.03) would not exceed 5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;
     (j) Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03;
     (k) other Indebtedness of any Loan Party, in an aggregate principal amount
at any time outstanding pursuant to this paragraph (k) not in excess of
$500.0 million; provided that no Indebtedness incurred pursuant to this
paragraph (k) can be in the form of a Guarantee of Indebtedness incurred under
paragraph (v) of this Section 6.01;
     (l) (i) other Indebtedness incurred by the Company or any Subsidiary;
provided that (A) at the time of the incurrence of such Indebtedness and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, Holdings shall be in
compliance with the Incurrence Ratios on a Pro Forma Basis, (C) in the case of
an incurrence by a Loan Party, the proceeds of such Indebtedness shall be used
as otherwise permitted by this Agreement and applicable law and (D) in the case
of an incurrence by Subsidiaries that are not Loan Parties, the proceeds of such
Indebtedness shall only be used for Permitted Business Acquisitions, Capital
Expenditures (or other purposes described in clause (i) of this Section 6.01) or
for the purposes described in clause (h) of this Section 6.01 and (ii) Permitted
Refinancing Indebtedness in respect thereof;
     (m) Guarantees (i) by Holdings, the Company or any Domestic Subsidiary Loan
Party of any other Indebtedness of the Company or any Domestic Subsidiary Loan
Party expressly permitted to be incurred under this Agreement, (ii) by the
Company or any Domestic Subsidiary Loan Party of Indebtedness otherwise
expressly permitted hereunder of any Subsidiary that is not a Domestic
Subsidiary Loan Party to the extent permitted by Section 6.04(b), (iii) by any
Foreign Subsidiary that is not a Loan Party of Indebtedness of another Foreign
Subsidiary that is not a Loan Party subject, however, to Section 6.04(b);
provided that all Foreign Subsidiaries may guarantee obligations of other
Foreign Subsidiaries under ordinary course cash management obligations, (iv) by
Holdings or the Company of Indebtedness of Foreign Subsidiaries incurred for
working capital

-122-



--------------------------------------------------------------------------------



 



purposes in the ordinary course of business on ordinary business terms so long
as such Indebtedness is permitted to be incurred under Section 6.01(a), (k) or
(s), (v) by any Loan Party of Indebtedness permitted to be incurred under
Section 6.01(v) and (vi) by Holdings or the Company on an unsecured basis in an
aggregate principal amount at any time outstanding pursuant to this clause
(m)(vi) not in excess of $60.0 million consisting of Guarantees of the
obligations of Foreign Subsidiaries under foreign currency Swap Agreements not
entered into for speculative purposes (“Foreign Currency Swap Guarantees”);
provided that Guarantees by Holdings or any Domestic Subsidiary Loan Party under
this Section 6.01(m) of any other Indebtedness of a Person that is subordinated
to other Indebtedness of such Person shall be expressly subordinated to the
Obligations on terms matching the subordination provisions of the underlying
securities;
     (n) Indebtedness arising from agreements of Holdings or any Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than Guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
     (o) Indebtedness in connection with Permitted Receivables Financings;
provided that the proceeds thereof are applied in accordance with
Section 2.11(c);
     (p) letters of credit issued for the account of a Subsidiary that is not a
Loan Party (and the reimbursement obligations in respect of which are not
guaranteed by a Loan Party) in support of a Captive Insurance Subsidiary’s
reinsurance of insurance policies issued for the benefit of Subsidiaries and
other letters of credit or bank guarantees (other than Letters of Credit issued
pursuant to Section 2.05) having an aggregate face amount not in excess of (i)
$50.0 million plus (ii) the Total Credit-Linked Commitment less the amount of CL
Exposure as of such date (which amount described in this clause (ii), from and
after the termination date of the Total Credit-Linked Commitment, shall be
deemed to be the amount as of such termination date);
     (q) Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;
     (r) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay or similar obligations contained in supply arrangements, in each
case, in the ordinary course of business;
     (s) all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (r) above;
     (t) Indebtedness incurred by Foreign Subsidiaries in a principal amount not
to exceed 5% of Consolidated Total Assets outstanding at any time;

-123-



--------------------------------------------------------------------------------



 



     (u) Indebtedness incurred on behalf of or representing Guarantees of
Indebtedness of joint ventures not in excess of $150.0 million plus the amount
of all Guarantees permitted by and constituting Investments under
Section 6.04(q);
     (v) Indebtedness of one or more Subsidiaries organized under the laws of
the People’s Republic of China for their own general corporate purposes in
aggregate principal amount not to exceed $400.0 million at any time outstanding;
     (w) Indebtedness incurred by any Loan Parties in the form of first lien
notes secured on a pari passu basis with the Loans and Commitments (“Pari Passu
Notes”) so long as (x) the aggregate principal amount outstanding of such Pari
Passu Notes (less the aggregate principal amount of Term Loans prepaid,
repurchased, redeemed or otherwise retired with the proceeds of Pari Passu
Notes) together with the aggregate principal amount of New Commitments incurred
pursuant to Section 2.23 of this Agreement does not exceed $500.0 million,
(y) at the time of such incurrence and after giving pro forma effect thereto
(A) no Default or Event of Default shall have occurred and be continuing and
(B) Holdings shall otherwise be in compliance with the Incurrence Ratios or the
proceeds of such Pari Passu Notes are used (i) to purchase, construct or improve
capital assets to be used in the business of Holdings and its Subsidiaries,
(ii) to finance acquisitions permitted under Section 6.05 or (iii) to repay
outstanding Term Loans and (z) the trustee or other representative for such Pari
Passu Notes shall have entered into an intercreditor agreement with the
Collateral Agent on terms reasonably satisfactory to the Collateral Agent; and
     (x) Indebtedness in respect of the Company’s 6⅝% Senior Unsecured Notes,
maturing October 15, 2018, issued on September 24, 2010 (the “Senior Unsecured
Notes”) and any Permitted Refinancing Indebtedness in respect thereof, in an
aggregate principal amount of $600,000,000.
Notwithstanding anything to the contrary herein, Holdings shall not be permitted
to incur any Indebtedness other than Indebtedness under Sections 6.01(b),
(m) and (w).
          For purposes of determining compliance with this Section 6.01,
Holdings may reclassify any Indebtedness incurred pursuant to one of the
categories of Indebtedness permitted described in clause (h), (i), (j), (k),
(t), (u) or (v) as Indebtedness incurred pursuant to clause (l) above, provided
that before and after giving effect to such reclassification, Holdings would be
in compliance with the Incurrence Ratios on a Pro Forma Basis and such
Indebtedness would otherwise meet the criteria of Section 6.01(l), including as
to obligors, use of proceeds and, in the case of secured indebtedness, would be
in compliance with Section 6.02. For the avoidance of doubt, any Indebtedness
permitted by more than one clause of this Section 6.01 may be incurred pursuant
to any such clause that would permit such Indebtedness, without also having to
be considered as being incurred under any other clause of this Section 6.01 that
may apply.
          SECTION 6.02 Liens. Create, incur, assume or permit to exist any Lien
on any property (including Equity Interests or other securities of any Person,
including any Subsidiary) at the time owned by it or on any income or revenues
or rights in respect of any thereof, except:

-124-



--------------------------------------------------------------------------------



 



     (a) Liens on property of the Company and its Subsidiaries which Liens exist
on the Original Effective Date and are set forth on Schedule 6.02(a); provided
that such Liens shall secure only those obligations that they secure on the
Original Effective Date (and extensions, renewals and refinancings of such
obligations permitted by Section 6.01(a)) and shall not subsequently apply to
any other property of Holdings or any of its Subsidiaries (other than
replacement property, accessions and improvements covered on customary terms by
the terms of the instrument or agreement governing such obligations);
     (b) any Lien created under the Loan Documents or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage;
     (c) any Lien on any property or asset of the Company or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided that (i) such Lien does not apply to any other
property of the Company or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, any such Lien shall be permitted, subject to
compliance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;
     (d) Liens for Taxes, assessments or other governmental charges or levies
not yet delinquent or that are being contested in compliance with Section 5.03;
     (e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 45 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings or any Subsidiary shall have set aside on its
books reserves in accordance with US GAAP;
     (f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Holdings or any Subsidiary;
     (g) pledges and deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations,

-125-



--------------------------------------------------------------------------------



 



surety and appeal bonds, performance and return of money bonds, bids, leases,
government contracts, trade contracts, and other obligations of a like nature
incurred in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
     (h) zoning restrictions, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
restrictions on use of real property and other similar encumbrances incurred in
the ordinary course of business that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of Holdings or any
Subsidiary at the real property affected thereby;
     (i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by Holdings or any Subsidiary (including the interests of vendors
and lessors under conditional sale and title retention agreements); provided
that (i) such security interests secure Indebtedness permitted by
Section 6.01(i) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within 270 days after such acquisition (or lease or
completion of construction), (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of such equipment or other property or improvements at
the time of such acquisition (or construction), including transaction costs
incurred by Holdings or any Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property of Holdings or any Subsidiary (other than to accessions to such
equipment or other property or improvements); provided, further, that individual
financings of equipment provided by a single lender may be cross-collateralized
to other financings of equipment provided solely by such lender;
     (j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;
     (k) Liens securing judgments that do not constitute an Event of Default
under Section 7.01(j);
     (l) other Liens with respect to property of Holdings or any Subsidiary
securing Indebtedness in an aggregate principal amount of not more than
$100.0 million at any time outstanding;
     (m) Liens disclosed by the title insurance policies delivered pursuant to
sub-section (g) of the definition of “Collateral and Guarantee Requirement,”
Section 5.13 or Section 5.10 and any replacement, extension or renewal of any
such Lien; provided that such replacement, extension or renewal Lien shall not
cover any property other than the property that was subject to such Lien prior
to such replacement, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;
     (n) Liens in respect of Permitted Receivables Financings;

-126-



--------------------------------------------------------------------------------



 



     (o) any interest or title of a lessor under any leases or subleases entered
into by Holdings or any Subsidiary in the ordinary course of business;
     (p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Holdings or any Subsidiary in the ordinary course of
business;
     (q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
     (r) Liens securing obligations in respect of trade-related letters of
credit permitted under Section 6.01(f) or (q) and covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
and the proceeds and products thereof;
     (s) licenses of intellectual property granted in a manner consistent with
past practice;
     (t) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (u) Liens on the assets of a Foreign Subsidiary or any other Subsidiary
that is not a Guarantor Subsidiary that do not constitute Collateral and which
secure Indebtedness or other obligations of such Subsidiary (or of another
Foreign Subsidiary or Subsidiary that is not a Guarantor Subsidiary) that are
permitted to be incurred under this Agreement;
     (v) Liens upon specific items of inventory or other goods and proceeds of
Holdings or any of the Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;
     (w) Liens solely on any cash earnest money deposits made by Holdings or any
of the Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
     (x) Liens on the assets of one or more Subsidiaries organized under the
laws of the People’s Republic of China securing Indebtedness permitted under
Section 6.01(v);
     (y) Second Priority Liens securing a Second Lien Facility;
     (z) Liens on cash and cash equivalents of Captive Insurance Subsidiaries;
and

-127-



--------------------------------------------------------------------------------



 



     (aa) Liens on the Collateral securing Pari Passu Notes.
Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on Pledged Collateral, other than Liens in favor of the Collateral
Agent and Liens permitted by Section 6.02(b), (c), (d), (e), (k), (q), (y) or
(aa) or Liens on the Equity Interests of Special Purpose Receivables
Subsidiaries to the extent required in connection with Permitted Receivables
Financings.
          SECTION 6.03 Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”) other than as permitted by Section 6.05(n)(iii); provided that a
Sale and Lease-Back Transaction shall be permitted so long as at the time the
lease in connection therewith is entered into, and after giving effect to the
entering into of such Lease, the Remaining Present Value of such lease (together
with Indebtedness outstanding pursuant to paragraphs (h) and (i) of Section 6.01
and the Remaining Present Value of outstanding leases previously entered into
under this Section 6.03) would not exceed 5% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date such lease is
entered into for which financial statements have been delivered pursuant to
Section 5.04.
          SECTION 6.04 Investments, Loans and Advances. Purchase or acquire
(including pursuant to any merger with a Person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances (other than intercompany current liabilities incurred in the ordinary
course of business in connection with the cash management operations of Holdings
and the Subsidiaries) to or Guarantees of the obligations of, or make any
investment in (each, an “Investment”), any other Person, except:
     (a) Guarantees by the Borrowers or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by any Borrower or any
Subsidiary in the ordinary course of business;
     (b) (i) Investments (other than intercompany loans and Guarantees) by
Holdings, the Company or any Subsidiary in the Company or any Subsidiary;
(ii) intercompany loans from Holdings, the Company or any Subsidiary to the
Company or any Subsidiary; (iii) Guarantees by Holdings, the Company or any
Subsidiary of obligations otherwise expressly permitted hereunder of the Company
or any Subsidiary; and (iv) the designation of a Person as an Unrestricted
Subsidiary; provided that the sum, without duplication, of (A) such Investments
(valued at the time of the making thereof and without giving effect to any
write-downs or write-offs thereof but subtracting therefrom the amount of
returns (including dividends, interest and other distributions in respect
thereof), repayments and proceeds previously received in respect of such
Investments and subtracting the Designated Investment Value of any subsidiary of
Holdings that ceases to be an Unrestricted Subsidiary pursuant to a Subsidiary
Redesignation) after the Original

-128-



--------------------------------------------------------------------------------



 



Effective Date by the Loan Parties pursuant to clause (i) in Subsidiaries that
are not Domestic Loan Parties or pursuant to clause (iv) by designation of a
Person as an Unrestricted Subsidiary (with the value of the Investment therein
for such purpose being the Designated Investment Value), plus (B) the aggregate
outstanding amount of intercompany loans made after the Original Effective Date
by the Loan Parties to Subsidiaries that are not Domestic Loan Parties pursuant
to clause (ii), plus (C) the aggregate outstanding amount of Guarantees of
Indebtedness made after the Original Effective Date by the Loan Parties of
Subsidiaries that are not Domestic Loan Parties pursuant to clause (iii) (other
than Guarantees permitted pursuant to Section 6.01(m)(v) and (m)(vi)), shall not
exceed an aggregate amount equal to (I) $400.0 million, plus (II) the portion,
if any, of the Available Amount on the date of such election that Holdings
elects to apply to this Section 6.04(b), plus (III) (y) up to $200.0 million of
Revolving Facility Loans so long as any Investments made with such Revolving
Facility Loans are made in the form of intercompany loans and notes evidencing
such intercompany loans are pledged to the Collateral Agent in accordance with
the requirements of Section 5.10, minus (z) the aggregate amount of all
acquisitions made pursuant to Section 6.05 by any Loan Party in which the Person
acquired does not become a Guarantor Subsidiary or the assets acquired are held
by a Subsidiary that is not a Loan Party;
     (c) Permitted Investments and investments that were Permitted Investments
when made;
     (d) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business;
     (e) Investments of a Subsidiary acquired after the Original Effective Date
or of a corporation merged into the Company or merged into or consolidated with
a Subsidiary in accordance with Section 6.05 after the Original Effective Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;
     (f) Investments arising out of the receipt by Holdings or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;
     (g) (i) loans and advances to employees of Holdings or any of its
subsidiaries in the ordinary course of business not to exceed $30.0 million in
the aggregate at any time outstanding (calculated without regard to write-downs
or write-offs thereof) and (ii) advances of payroll payments and expenses to
employees in the ordinary course of business;
     (h) accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business;

-129-



--------------------------------------------------------------------------------



 



     (i) Swap Agreements permitted pursuant to Section 6.11;
     (j) Investments existing on the Original Effective Date and Investments
made pursuant to binding commitments in effect on the Original Effective Date,
to the extent such binding commitments are set forth on Schedule 6.04(j);
     (k) Investments resulting from pledges and deposits referred to in
Sections 6.02(f) and (g);
     (l) other Investments by Holdings or any Subsidiary in an aggregate amount
outstanding (valued at the time of the making thereof, and without giving effect
to any write-downs or write-offs thereof net of returns, repayments and proceeds
received of such Investments made pursuant to this clause after the Original
Effective Date) not to exceed (i) $250.0 million, plus (ii) the portion, if any,
of the Available Amount on the date such election is made that the Company
elects to apply to this paragraph (l);
     (m) Investments constituting Permitted Business Acquisitions; provided that
the aggregate net outstanding amount of all such Investments (net of returns,
repayments and proceeds received in respect of such Investments) made after the
Original Effective Date and when Holdings is not in compliance with the
Incurrence Ratios on a Pro Forma Basis shall not exceed $100.0 million, at all
times when Holdings is not in compliance with the Incurrence Ratios on a Pro
Forma Basis; provided, further, that Investments by Loan Parties constituting
Permitted Business Acquisitions where the acquired business does not become a
Guarantor shall be limited as set forth in the proviso to Section 6.04(b);
     (n) additional Investments may be made from time to time to the extent made
with proceeds of Equity Interests (excluding proceeds received as a result of
the exercise of Cure Rights pursuant to Section 7.02) of Holdings, which
proceeds or Investments in turn are contributed (as common equity) to the
Company;
     (o) Investments arising as a result of Permitted Receivables Financings;
     (p) Investments (including by the transfer of assets) in joint ventures
existing on the Original Effective Date in an aggregate amount (with assets
transferred valued at the fair market value thereof) for all such Investments
made after the Original Effective Date not to exceed $250.0 million net of
returns, repayments and proceeds received of such joint ventures after the
Original Effective Date;
     (q) JV Reinvestments;
     (r) the Transaction;
     (s) intercompany loans by Holdings or any of its Subsidiaries to Holdings
or any Parent Company in order to permit Holdings and/or any of the Parent
Companies to make payments permitted by Sections 6.07(b) and (c);

-130-



--------------------------------------------------------------------------------



 



     (t) Guarantees permitted under Section 6.01(u);
     (u) the transfer of the direct ownership of the Foreign Subsidiaries listed
on Schedule 6.04(u), or their assets, in one or more steps, to Finco or a direct
subsidiary thereof;
     (v) the transfer of the direct ownership of all of the Equity Interests of
Finco, in one or more steps, to a new holding company organized under the laws
of Luxembourg or such other jurisdiction reasonably acceptable to the
Administrative Agent, which new holding company shall be directly owned by the
Company; and
     (w) the transfer of Equity Interests of Celanese Singapore PTE Limited,
currently held by Celanese Holding GmbH, in one or more steps, to Elwood
Insurance Limited.
          SECTION 6.05 Mergers, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of the Company or
any Subsidiary, or purchase, lease or otherwise acquire (in one transaction or a
series of transactions) all or substantially all of the assets, or a division
of, any other Person, except that this Section shall not prohibit:
     (a) (i) the purchase and sale of inventory in the ordinary course of
business by Holdings or any Subsidiary, (ii) the acquisition of any other asset
in the ordinary course of business by Holdings or any Subsidiary, (iii) the sale
of surplus, obsolete or worn out equipment or other property in the ordinary
course of business by Holdings or any Subsidiary, (iv) leases and subleases in
the ordinary course of business by Holdings or any Subsidiary or (v) the sale of
Permitted Investments in the ordinary course of business;
     (b) if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into a Borrower in a transaction in which such Borrower is the
surviving corporation, (ii) the merger or consolidation of any Subsidiary into
or with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party (which shall be a Domestic
Subsidiary Loan Party if any party to such merger or consolidation shall be a
Domestic Subsidiary) and, in the case of each of clauses (i) and (ii), no Person
other than a Borrower or Subsidiary Loan Party receives any consideration,
(iii) the merger or consolidation of any Subsidiary that is not a Subsidiary
Loan Party into or with any other Subsidiary that is not a Subsidiary Loan
Party, (iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than a Borrower) if Holdings determines in good faith that
such liquidation or dissolution is in the best interests of Holdings and is not
materially disadvantageous to the Lenders or (v) the merger or consolidation of
Celanese Holdings, LLC with and into Crystal Holdings 3 LLC (“Crystal 3”), its
direct parent, and the immediate subsequent merger of Crystal 3, as surviving
entity of such merger, with and into the Company, as described in the Amendment
Agreement;

-131-



--------------------------------------------------------------------------------



 



provided that, for the avoidance of doubt, there shall be no release of the
Guarantee of Celanese Holdings, LLC and Holdings shall have executed the
Supplement to the Guarantee and Collateral Agreement as set forth in the
Amendment Agreement;
     (c) sales, transfers, leases, issuances or other dispositions to Holdings
or a Subsidiary (upon voluntary liquidation or otherwise); provided that any
sales, transfers, leases, issuances or other dispositions by a Loan Party to a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.07; provided, further, that the aggregate gross proceeds of any sales,
transfers, leases, issuances or other dispositions by a Loan Party to a
Subsidiary that is not a Domestic Subsidiary Loan Party in reliance upon this
paragraph (c) (other than any thereof made by a Foreign Subsidiary Loan Party to
another Foreign Subsidiary Loan Party) and the aggregate gross proceeds of any
or all assets sold, transferred or leased in reliance upon paragraph (h) below
shall not exceed, in any fiscal year of Holdings, 7.5% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year; provided that for
any given fiscal year this 7.5% limitation may be increased by no more than 50%
of the unused amount for the previous fiscal year and, in the event of any such
carryover, assets sales in such fiscal year will be deducted first from the
carried over amount;
     (d) Sale and Lease-Back Transactions permitted by Section 6.03;
     (e) Investments permitted by Section 6.04 (including, for the avoidance of
doubt, any transfers among Subsidiaries permitted pursuant to paragraphs (u),
(v) and (w) of Section 6.04 whether or not meeting the definition of
“Investment”), Liens permitted by Section 6.02 and dividends and distributions
permitted by Section 6.06;
     (f) the purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables
Financings;
     (g) the sale of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;
     (h) sales, transfers, leases, issuances (to the extent of all of the Equity
Interests in a Person then owned by Holdings and its Subsidiaries) or other
dispositions not otherwise permitted by this Section 6.05; provided that the
aggregate gross proceeds (including noncash proceeds) of any or all such sales,
transfers, leases, issuances or dispositions made in reliance upon this
paragraph (h) and in reliance upon the second proviso to paragraph (c) above
shall not exceed, in any fiscal year of Holdings, 7.5% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year; provided,
further, that for any given fiscal year this 7.5% limitation may be increased by
no more than 50% of the unused amount for the previous fiscal year and, in the
event of any such carryover, assets sales in such fiscal year will be deducted
first from the carried over amount; provided, further, that the Net Proceeds
thereof are applied in accordance with Section 2.11(c);
     (i) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving a Borrower,

-132-



--------------------------------------------------------------------------------



 



such Borrower is the surviving corporation, (ii) involving a Domestic Subsidiary
Loan Party, the surviving or resulting entity shall be a Domestic Subsidiary
Loan Party that is a Wholly Owned Subsidiary and (iii) involving a Foreign
Subsidiary Loan Party, the surviving or resulting entity shall be a Foreign
Subsidiary Loan Party that is a Wholly Owned Subsidiary; provided, further, that
(1) mergers or consolidations in connection with a Permitted Business
Acquisition where the acquired Person does not become a Guarantor or the assets
acquired are not owned by a Loan Party shall be subject to the limitation set
forth in the proviso to Section 6.04(b), and (2) all mergers and consolidations
pursuant to this Section 6.05(i) shall be subject to the provisos to Sections
6.04(m) and (o);
     (j) licensing and cross-licensing arrangements involving any technology or
other intellectual property of the Company or any Subsidiary in the ordinary
course of business;
     (k) sales, leases or other dispositions of inventory of Holdings and its
Subsidiaries determined by the management of Holdings or the Company to be no
longer useful or necessary in the operation of the business of Holdings or any
of the Subsidiaries;
     (l) the sale of the performance products business of Nutrinova; provided
that the Net Proceeds of such sale are applied in accordance with
Section 2.11(c);
     (m) the Designated Asset Sales; provided that the Net Proceeds of such
sales are applied in accordance with Section 2.11(c); and
     (n) (i) the Fraport Transaction, (ii) the sale-leaseback of facilities
acquired or constructed in replacement of the facilities transferred in
connection with the Fraport Transaction and (iii) the sale of receivables
generated pursuant to the Fraport Transaction.
Notwithstanding anything to the contrary contained in this Section 6.05 above,
(i) no action shall be permitted which results in a Change of Control under
clause (a) of the definition thereof, (ii) the Company shall at all times own
directly (or to the extent all direct and indirect owners of the Equity
Interests of CALLC (other than the Company) are Domestic Subsidiary Loan
Parties, indirectly) 100% of the Equity Interests of CALLC, (iii) neither
Holdings nor any Subsidiary that owns Equity Interests in any Borrower or in any
other Subsidiary that directly owns Equity Interests in any Borrower shall sell,
dispose of, grant a Lien on or otherwise transfer such Equity Interests in such
Borrower or in such Subsidiary, as applicable, (iv) each Foreign Subsidiary that
is a Revolving Borrower shall be a Wholly Owned Subsidiary, (v) no sale,
transfer, lease, issuance or other disposition shall be permitted by this
Section 6.05 (other than sales, transfers, leases, issuances or other
dispositions to Loan Parties pursuant to paragraph (c) hereof and purchases,
sales or transfers pursuant to paragraph (f) or (to the extent made to Holdings
or a Wholly Owned Subsidiary) (j) hereof) unless such disposition is for fair
market value (provided that, for the avoidance of doubt, transfers referred to
in paragraphs (u), (v) and (w) of Section 6.04 that are permitted by paragraph
(e) of this Section 6.05 need only meet such fair market value requirement when
taken as a whole, disregarding intermediate steps, in the case of transfers
occurring in multiple steps), (vi) no sale, transfer or other disposition of
assets shall be permitted

-133-



--------------------------------------------------------------------------------



 



by paragraph (a), (d) or (l) of this Section 6.05 unless such disposition is for
at least 75% cash consideration and (vii) no sale, transfer or other disposition
of assets in excess of $10.0 million shall be permitted by paragraph (h) of this
Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that for purposes of clauses (vi) and (vii), the amount of any secured
Indebtedness or other Indebtedness of a Subsidiary that is not a Loan Party (as
shown on Holdings’ or such Subsidiary’s most recent balance sheet or in the
notes thereto) of Holdings or any Subsidiary of Holdings that is assumed by the
transferee of any such assets shall be deemed cash.
          SECTION 6.06 Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or
distributions), or directly or indirectly redeem, purchase, retire or otherwise
acquire for value (or permit any Subsidiary to purchase or acquire) any shares
of any class of its Equity Interests or set aside any amount for any such
purpose (the foregoing, collectively, “Restricted Payments”); provided, however,
that:
     (a) any subsidiary of the Company may declare and make Restricted Payments
to the Company or to any Wholly Owned Subsidiary of the Company (or, in the case
of non-Wholly Owned Subsidiaries, to the Company or any subsidiary that is a
direct or indirect parent of such subsidiary and to each other owner of Equity
Interests of such subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Company or such subsidiary) based on their relative
ownership interests);
     (b) the Company may declare and make Restricted Payments to Parent
Companies and Holdings (A) in respect of (i) overhead, tax liabilities of Parent
Companies and Holdings (in the case of income tax liabilities in an amount not
in excess of the portion of such tax liabilities attributable to Holdings and
its consolidated subsidiaries (including such tax liabilities arising as a
result of receipt of such distributions to pay tax liabilities) and in the case
of other tax liabilities to the extent attributable to Holdings and its
consolidated subsidiaries or the existence of such Parent Companies), legal,
accounting and other professional fees and expenses, (ii) compensation and
incentive payments, (iii) fees and expenses related to the Transaction, any
equity offering of Holdings or any of the Parent Companies or any investment or
acquisition by Holdings and its Subsidiaries permitted hereunder (whether or not
successful) and (iv) other fees and expenses in connection with the maintenance
of its existence and its ownership of the Company, and (B) in order to permit
Holdings and/or any of the Parent Companies to make payments permitted by
Sections 6.06(e), 6.07(b) and (c);
     (c) the Company may declare and make Restricted Payments to Parent
Companies and Holdings, the proceeds of which are used to purchase or redeem
Equity Interests of Holdings (including related stock appreciation rights or
similar securities) held by then present or former directors, consultants,
officers or employees of Holdings or any of its Subsidiaries or by any Plan upon
such Person’s death, disability, retirement or termination

-134-



--------------------------------------------------------------------------------



 



of employment or under the terms of any such Plan or any other agreement under
which such Equity Interests or related rights were issued; provided that the
aggregate amount of such Restricted Payments under this paragraph (c) shall not
exceed in any fiscal year $15.0 million plus the amount of net proceeds
(x) received by Holdings during such calendar year from sales of Equity
Interests of Holdings to directors, consultants, officers or employees of
Holdings or any of its Subsidiaries in connection with permitted employee
compensation and incentive arrangements, which, if not used in any year, may be
carried forward to any subsequent calendar year and (y) of any key-man life
insurance policies recorded during such calendar year;
     (d) noncash repurchases of Equity Interests deemed to occur upon exercise
of stock options if such Equity Interests represent a portion of the exercise
price of such options shall be permitted;
     (e) the Company may, at any time when no Default or Event of Default
exists, declare and make Restricted Payments to the extent the aggregate amount
of Restricted Payments declared and made in a fiscal quarter do not exceed an
amount equal to the portion, if any, of the Available Amount on the date of such
election that Holdings elects to apply to this Section 6.06(e); provided that
the Company may elect to not declare and make a Restricted Payment permitted by
this clause (e) in any fiscal quarter in whole or in part but instead to declare
and make the deferred portion of such permitted Restricted Payment during a
future fiscal quarter, provided further that any Restricted Payment not declared
and made in any fiscal quarter must be declared and made no later than the third
succeeding fiscal quarter following such fiscal quarter and if not so declared
and made by such time then such deferred Restricted Payment may no longer be
declared and made pursuant to this clause (e);
     (f) the Company and Holdings may make Restricted Payments necessary to
consummate the Transaction (including one or more share repurchases referred to
in the parenthetical to clause (iii) of the definition of “Transaction” in
Section 1.01); and
     (g) the Borrower may declare and make Restricted Payments to Holdings to
allow payment of (i) interest on any debt securities issued by Holdings and
(ii) fees and expenses incurred in connection with the issuance, refinancing or
retirement of any Indebtedness by Holdings, in each case to the extent the net
proceeds from such Indebtedness are contributed to the Company (or used to
refinance previously issued Indebtedness used for such purpose).
          SECTION 6.07 Transactions with Affiliates.
          (a) Sell or transfer any property to, or purchase or acquire any
property from, or otherwise engage in any other transaction with any Person
that, immediately prior to such transaction, is an Affiliate of Holdings, unless
such transaction is (i) otherwise permitted (or required) under this Agreement
(including in connection with any Permitted Receivables Financing) or (ii) upon
terms no less favorable to Holdings or such Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate;

-135-



--------------------------------------------------------------------------------



 



provided that this clause (ii) shall not apply to the indemnification of
directors of Holdings and its subsidiaries in accordance with customary
practice.
          (b) The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,
     (i) any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, stock options and stock ownership plans approved by the Board of
Directors of Holdings,
     (ii) loans or advances to employees of Holdings or any of its subsidiaries
in accordance with Section 6.04(g),
     (iii) transactions among the Borrowers and any Subsidiaries and
transactions among Subsidiaries otherwise permitted by this Agreement,
     (iv) the payment of fees, compensation and incentive payments and
indemnities to directors, officers and employees of Holdings or any of its
subsidiaries in the ordinary course of business,
     (v) transactions pursuant to permitted agreements in existence on the
Original Effective Date and set forth on Schedule 6.07 or any amendment thereto
to the extent such amendment is not adverse to the Lenders in any material
respect,
     (vi) any employment agreements entered into by Holdings or any of the
Subsidiaries in the ordinary course of business,
     (vii) dividends, redemptions and repurchases permitted under Section 6.06,
     (viii) any purchase by a Parent Company of Equity Interests of Holdings or
any contribution by Holdings to, or purchase by Holdings of, the equity capital
of the Company; provided that any Equity Interests of the Company purchased by
Holdings shall be pledged to the Collateral Agent on behalf of the Lenders
pursuant to the U.S. Collateral Agreement,
     (ix) transactions with Subsidiaries for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,
     (x) any transaction in respect of which Holdings delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of Holdings from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of Holdings qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to Holdings or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate,

-136-



--------------------------------------------------------------------------------



 



     (xi) the payment of all fees, expenses, bonuses and awards related to the
Transaction,
     (xii) transactions pursuant to any Permitted Receivables Financings, and
     (xiii) transactions with joint ventures for the purchase or sale of
chemicals, equipment and services entered into in the ordinary course of
business and in a manner consistent with past practice.
          SECTION 6.08 Business of Holdings and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:
     (x) in the case of the Company and any Subsidiary, (i) any business or
business activity conducted by it on the Original Effective Date and any
business or business activities incidental or related thereto, or any business
or activity that is reasonably similar thereto or a reasonable extension,
development or expansion thereof or ancillary thereto, including the
consummation of the Transaction and (ii) performance of its obligations under
and in connection with the Loan Documents, or
     (y) in the case of Holdings, (i) ownership of the Equity Interests in the
Company, together with activities directly related thereto, and/or related to
Holdings’ status as the parent company of a corporate group consisting of
Holdings and its Subsidiaries, including entry into commercial agreements on
behalf of or for the benefit of its Subsidiaries in respect of the purchase or
sale of capital assets or other products or services used in the ordinary course
operation of the business of such Subsidiaries and/or the properties of such
Subsidiaries, and other agreements entered into by Holdings in respect of any
acquisition of assets by, or disposition of assets of, any Subsidiary otherwise
permitted by this Agreement (ii) performance of its obligations under and in
connection with the Loan Documents and other Indebtedness permitted under
Section 6.01, (iii) actions incidental to the consummation of the Transaction,
(iv) the incurrence of Indebtedness, making of Investments and entering into
other transactions in each case expressly permitted to be entered into by
Holdings pursuant to the terms of this Agreement, (v) actions required by law to
maintain its existence, (vi) the holding of cash and Permitted Investments, the
temporary holding of other assets pending direct or indirect contribution to the
Company, and the holding of other assets that are not, in the aggregate, in a
material amount, (vii) owing and paying legal, registered office and auditing
fees and (viii) the issuance of Equity Interests and activities relating
thereto, including activities relating to Holdings’ status as a public reporting
company.
          SECTION 6.09 Limitation on Modifications and Prepayments.
          (a) Amend or modify in any manner materially adverse to the Lenders,
or grant any waiver or release under or terminate in any manner (if such
granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation or by-laws or partnership agreement or
limited liability company operating agreement of Holdings, the Company or any
other Loan Party (it being agreed that the conversion of a corporation into a

-137-



--------------------------------------------------------------------------------



 



limited liability company or vice versa is not materially adverse to the
Lenders; provided that the provisions hereof and of the other Loan Documents
with respect thereto are complied with).
          (b) Make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption or acquisition for value (including,
without limitation, by way of depositing with the trustee with respect thereto
money or securities before due for the purposes of paying when due) of any
subordinated indebtedness permitted to be incurred under Section 6.01 or
indebtedness under a Second Lien Facility permitted to be incurred under
Section 6.01 except (I) for any payments made with the portion, if any, of the
Available Amount on the date of such election that Holdings elects to apply to
this Section 6.09(b) or (II) any such payments made with the proceeds of
Permitted Refinancing Indebtedness.
          (c) Amend or modify, or permit the amendment or modification of, any
instrument governing subordinated indebtedness permitted to be incurred under
Section 6.01 or indebtedness under a Second Lien Facility permitted to be
incurred under Section 6.01 or any Permitted Receivables Document in any manner
that would cause the terms of such Indebtedness to not be permitted under
Section 6.01 if it were a new incurrence or that, in the case of a Permitted
Receivables Document, would cause such financing not to be a Permitted
Receivables Financing.
          (d) Permit any Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances by such Subsidiary to Holdings or any Subsidiary that is
a direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
such Subsidiary pursuant to the Security Documents, in each case other than
those arising under any Loan Document, except, in each case, restrictions
existing by reason of:
     (A) restrictions imposed by applicable law;
     (B) restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Subsidiary;
     (C) contractual encumbrances or restrictions under any agreements related
to any permitted renewal, extension or refinancing of any Indebtedness existing
on the Original Effective Date that does not expand the scope of any such
encumbrance or restriction;
     (D) any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;
     (E) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
     (F) any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property securing such Indebtedness;

-138-



--------------------------------------------------------------------------------



 



     (G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
     (H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
     (I) customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;
     (J) customary restrictions and conditions contained in any agreement
relating to the sale of any asset permitted under Section 6.05 pending the
consummation of such sale;
     (K) any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary; or
     (L) restrictions (a) contained in the indenture for the Senior Unsecured
Notes (the “Senior Unsecured Note Indenture”) and the indenture for any
Permitted Refinancing Indebtedness in respect thereof (provided that such
restrictions are not more burdensome in any material respect than those
contained in the Senior Unsecured Note Indenture as in effect on the date
hereof), (b) contained in the documentation for any Pari Passu Notes, any Second
Lien Facility or for any other indebtedness incurred pursuant to
Section 6.01(l); provided that such restrictions are determined by the Company
to be customary for the relevant type of debt issuance and not more burdensome
in any material respect than such restrictions contained in this Agreement.
SECTION 6.10 First Lien Senior Secured Leverage Ratio. At any time at which
there is Revolving Facility Credit Exposure, permit the First Lien Senior
Secured Leverage Ratio, calculated as of the end of the most recent fiscal
quarter ending on or about any date set forth in the table below for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.04 and on the date of (and after giving effect to) each Credit Event
(so long as there continues to be Revolving Credit Facility Exposure after
giving effect to such Credit Event), to be greater than the ratio set forth
opposite such date in the table below (or, in the case of a calculation as of
the date of a Credit Event, opposite the then most recent such quarter end date
for which financial statements have been delivered to the Administrative Agent
pursuant to Section 5.04):

     
          Test Period Ending Date
  First Lien Senior Secured Leverage Ratio
          September 30, 2010
  4.25 to 1.00
          December 31, 2010 and thereafter
  3.90 to 1.00

(which calculations (i) shall be made on a Pro Forma Basis to take into account
any events described in the definition of “Pro Forma Basis” occurring during the
period of four fiscal quarters ending on the last day of such fiscal quarter,
and (ii) in the case of any such calculations as of the date of a Credit Event,
shall not give effect, for purposes of calculating Consolidated First Lien

-139-



--------------------------------------------------------------------------------



 



Senior Secured Debt, to any net increase or decrease in Capital Lease
Obligations that has occurred since such quarter end date (but for the avoidance
of doubt shall give effect to the net increase or decrease in all other
Consolidated First Lien Senior Secured Debt since such quarter end date)).
          SECTION 6.11 Swap Agreements. Enter into any Swap Agreement, other
than (a) Swap Agreements required by any Permitted Receivables Financing,
(b) Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which Holdings or any Subsidiary is exposed in the conduct of
its business or the management of its liabilities and (c) Swap Agreements
entered into not for speculative purposes but in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest bearing liability or investment of Holdings or any Subsidiary.
          SECTION 6.12 No Other “Designated Senior Indebtedness.” None of
Holdings or any Borrower shall designate, or permit the designation of, any
Indebtedness (other than under this Agreement or the other Loan Documents) as
“Designated Senior Indebtedness” or any other similar term for the purpose of
the definition of the same or the subordination provisions contained in any
indenture governing any subordinated Indebtedness permitted to be incurred under
Section 6.01.
          SECTION 6.13 Limitation on the Lenders’ Control over Certain Foreign
Entities.
          (a) Subject to subsection (d) of this Section 6.13, the provisions of
Section 6.05, Section 6.06, Section 6.08 and subsection (a) of Section 6.09 (the
“Relevant Restrictive Covenants”) shall only apply to a German Entity (as
defined below) in the following manner:
     (i) such German Entity (or a parent company thereof which is a German
Entity) shall give the Administrative Agent no less than 30 Business Days’ prior
written notice (the “Intention Notice”) of the intention of such German Entity
to carry out any acts or take any steps inconsistent with the Relevant
Restrictive Covenants;
     (ii) the Administrative Agent shall be entitled within 10 Business Days of
receipt of an Intention Notice to request that the relevant German Entity supply
the Administrative Agent with any further relevant information in connection
with the proposed action or steps referred to in such notice; and
     (iii) the Administrative Agent shall, if it decides that the proposed
action or steps set out in such notice would reasonably be expected to be
materially prejudicial to the interests of the Lenders under the Financing
Documents, notify the relevant German Entity of such a decision within 10
Business Days of its receipt of such a notice or receipt of further relevant
information pursuant to clause (a)(ii) above.

-140-



--------------------------------------------------------------------------------



 



          (b) If:
     (i) the Administrative Agent notifies a German Entity that the proposed
action or steps set out in the relevant Intention Notice pursuant to paragraph
(a) above would reasonably be expected to be materially prejudicial to the
interests of the Lenders under the Loan Documents; and
     (ii) the relevant German Entity nevertheless proceeds to carry out such
proposed actions or steps,
the Administrative Agent shall be entitled to (and, if so instructed by the
Required Lenders, shall) exercise all or any of its rights under Section 7.01
(“Events of Default”).
          (c) For the purposes of this Section 6.13, a “German Entity” is any
Person who is incorporated in Germany or, if it is not so incorporated, has its
seat or principal place of business in Germany.
          (d) Notwithstanding the foregoing provisions of this Section 6.13 or
any other provision of this Article VI, the Reorganization shall in any event be
permitted.
ARTICLE VII
EVENTS OF DEFAULT
          SECTION 7.01 Events of Default. In case of the happening of any of the
following events (“Events of Default”):
     (a) any representation or warranty made or deemed made by Holdings, the
Company or any other Loan Party in any Loan Document, or any representation,
warranty or certification contained in any report, certificate, financial
statement or other instrument furnished by or on behalf of Holdings, the Company
or any other Loan Party in connection with or pursuant to any Loan Document,
shall prove to have been false or misleading in any material respect when so
made, deemed made or furnished by Holdings, the Company or any other Loan Party;
     (b) default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;
     (c) default shall be made in the payment of any interest on any Loan or on
any L/C Disbursement or in the payment of any Fee (other than an amount referred
to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;
     (d) default shall be made in the due observance or performance by Holdings,
the Company or any of the Subsidiaries of any covenant, condition or agreement
contained

-141-



--------------------------------------------------------------------------------



 



in Section 5.01(a) (with respect to Holdings or a Borrower), 5.05(a), 5.08,
5.10(d) or in Article VI (provided that any breach of the Financial Performance
Covenant shall not, by itself, constitute an Event of Default under the Term
Facility unless such breach shall continue unremedied for a period of 45 days
after notice from the Administrative Agent to Holdings);
     (e) default shall be made in the due observance or performance by Holdings,
the Company or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of
30 days after written notice thereof from the Administrative Agent to the
Company;
     (f) (i) any event or condition occurs that (A) results in any Material
Indebtedness (including, in the case of the Term Facility, the Revolving Credit
Facility to the extent constituting Material Indebtedness) becoming due prior to
its scheduled maturity or (B) enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness
(including, in the case of the Term Facility, the Revolving Credit Facility to
the extent constituting Material Indebtedness) or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (provided that any breach of the Financial Performance Covenant giving
rise to an event described in clause (B) above shall not, by itself, constitute
an Event of Default under the Term Facility unless such breach shall continue
unremedied for a period of 45 days after notice from the Administrative Agent to
Holdings) or (ii) Holdings, any Borrower or any of the Subsidiaries shall fail
to pay the principal of any Material Indebtedness (including, in the case of the
Term Facility, the Revolving Credit Facility to the extent constituting Material
Indebtedness) at the stated final maturity thereof; provided that this clause
(f) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness;
     (g) there shall have occurred a Change in Control;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any of the Material Subsidiaries, or of a
substantial part of the property of Holdings, any Borrower or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
any Borrower or any of the Material Subsidiaries or for a substantial part of
the property of Holdings, any Borrower or any of the Material Subsidiaries,
(iii) the winding-up or liquidation of Holdings, any Borrower or any Material
Subsidiary (except, in the case of any Material Subsidiary (other than any
Borrower), in a transaction permitted by Section 6.05 or 6.13) or (iv) in the
case of a Person organized under the laws of Germany, any of the

-142-



--------------------------------------------------------------------------------



 



actions set out in Section 21 of the German Insolvenzordnung or to institute
insolvency proceedings against any such Person (Eröffnung des
Insolvenzverfahrens), and such proceeding or petition shall continue undismissed
and unstayed for 60 consecutive days or an order or decree approving or ordering
any of the foregoing shall be entered;
     (i) Holdings, any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) seek, or consent to, the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, any Borrower or any of the Material Subsidiaries or for a substantial
part of the property of Holdings, any Borrower or any Material Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) admit in writing its inability generally to pay its debts
as they become due, or (vii) become unable or fail generally to pay its debts as
they become due;
     (j) any judgment or order for the payment of money in an aggregate amount
in excess of $40.0 million shall be rendered against Holdings, the Borrower or
any Material Subsidiary and the same shall remain undischarged for a period of
30 consecutive days during which execution (other than any enforcement
proceedings consisting of the mere obtaining and filing of a judgment lien or
obtaining of a garnishment or similar order so long as no foreclosure, levy or
similar execution process in respect of such judgment lien, or payment over in
respect of such garnishment or similar order, has commenced and is continuing,
or has been completed, in respect of any material assets or properties of
Holdings, the Company or any Material Subsidiary (collectively, “Permitted
Execution Actions”)) shall not be effectively stayed, or any action, other than
a Permitted Execution Action, shall be legally taken by a judgment creditor to
attach or levy upon any material assets or properties of Holdings, the Company
or any Material Subsidiary to enforce any such judgment or order; provided,
however, that with respect to any such judgment or order that is subject to the
terms of one or more settlement agreements that provide for the obligations
thereunder to be paid or performed over time, such judgment or order shall not
be deemed hereunder to be undischarged unless and until Holdings, the Borrower
or the relevant Material Subsidiary, as applicable, shall have failed to pay any
amounts due and owing thereunder (payment of which shall not have been stayed)
for a period of 30 consecutive days after the respective final due dates for the
payment of such amounts;
     (k) (i) a Reportable Event or Reportable Events shall have occurred with
respect to any Plan or a trustee shall be appointed by a United States district
court to administer any Plan, (ii) the PBGC shall institute proceedings
(including giving notice of intent thereof) to terminate any Plan or Plans,
(iii) Holdings, the Company or any Subsidiary or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred or
will be assessed Withdrawal Liability to such Multiemployer

-143-



--------------------------------------------------------------------------------



 



Plan and such Person does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner, (iv) Holdings, the Company or any Subsidiary or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, (v) Holdings, the Company or any Subsidiary or
any ERISA Affiliate shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan or (vi) any
other similar event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect; or
     (l) (i) any Loan Document shall cease to be in full force and effect (other
than in accordance with any Loan Documents), or any Loan Document shall for any
reason be asserted in writing by Holdings, any Borrower or any Material
Subsidiary not to be a legal, valid and binding obligation of any party thereto,
(ii) any security interest purported to be created by any Security Document and
that extends to assets material to Holdings and the Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Company or any other Loan Party not to be, a valid and perfected security
interest (having the priority required by this Agreement or the relevant
Security Document) in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Documents or to file Uniform Commercial Code continuation statements and except
to the extent that such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (iii) the Guarantees pursuant to the Security Documents by Holdings,
the Company or the Subsidiary Loan Parties of any of the Obligations shall cease
to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by Holdings or the Company or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations;
then, subject to Sections 7.02 and/or 7.03, and in every such event (other than
an event with respect to a Borrower described in paragraph (h) or (i) (other
than clause (vii) thereof) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times (provided that, in the case of
an Event of Default described in paragraph (d) above arising solely from a
breach of the Financial Performance Covenant, the Administrative Agent shall
take such actions (x) at the request of the Majority Lenders under the Revolving
Credit Facility rather than the Required Lenders and (y) only with respect to
the Revolving Credit Facility): (i) terminate forthwith the Commitments, (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything

-144-



--------------------------------------------------------------------------------



 



contained herein or in any other Loan Document to the contrary notwithstanding
and (iii) demand Cash Collateral pursuant to Section 2.05(j); and in any event
with respect to a Borrower described in paragraph (h) or (i) (other than clause
(vii) thereof) above, the Commitments shall automatically terminate, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrowers accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Administrative Agent shall be deemed to have made a demand for
Cash Collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding.
          SECTION 7.02 Holdings’ Right to Cure.
          (a) Financial Performance Covenants. Notwithstanding anything to the
contrary contained in Section 7.01, in the event that Holdings fails to comply
with the requirements of the Financial Performance Covenant, until the
expiration of the 10th day subsequent to the date the certificate calculating
such Financial Performance Covenant is required to be delivered pursuant to
Section 5.04(c), Holdings shall have the right to issue Permitted Cure
Securities for cash or otherwise receive cash contributions to the capital of
Holdings, and, in each case, to contribute any such cash to the capital of the
Company (collectively, the “Cure Right”), and upon the receipt by Company of
such cash (the “Cure Amount”) pursuant to the exercise by Holdings of such Cure
Right and request to the Administrative Agent to effect such recalculation, such
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments:
     (i) EBITDA shall be increased, solely for the purpose of measuring the
Financial Performance Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and
     (ii) if, after giving effect to the foregoing recalculations, Holdings
shall then be in compliance with the requirements of all Financial Performance
Covenants, Holdings shall be deemed to have satisfied the requirements of the
Financial Performance Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for this purposes of the Agreement.
          (b) Limitation on Exercise of Cure Right. Notwithstanding anything
herein to the contrary, (a) in each four-fiscal-quarter period there shall be at
least one fiscal quarter in which the Cure Right is not exercised, (b) in each
eight-fiscal-quarter period, there shall be a period of at least four
consecutive fiscal quarters during which the Cure Right is not exercised,
(c) the Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant, (d) in each 12 month period,
the maximum aggregate Cure Amount for all exercises shall not exceed
€200 million and (e) no Indebtedness repaid with the proceeds of Permitted Cure
Securities shall be deemed repaid for purposes of calculating the ratio
specified in Section 6.10 for the period during which such Permitted Cure
Securities were issued.

-145-



--------------------------------------------------------------------------------



 



ARTICLE VIII
THE AGENTS
          SECTION 8.01 Appointment.
          (a) In order to expedite the transactions contemplated by this
Agreement, DBNY is hereby appointed to act as Administrative Agent (with each
reference in this Article to Administrative Agent to include DBNY in its
capacity as Collateral Agent and Deutsche Bank AG, Cayman Islands Branch, as
Deposit Bank). Each of the Lenders and each assignee of any such Lender hereby
irrevocably authorizes the Administrative Agent to take such actions on behalf
of such Lender or assignee and to exercise such powers as are specifically
delegated to the Administrative Agent by the terms and provisions hereof and of
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders and each Issuing Bank, without hereby limiting any
implied authority, (a) to receive on behalf of the Lenders and such Issuing Bank
all payments of principal of and interest on the Loans, all payments in respect
of L/C Disbursements and all other amounts due to the Lenders and such Issuing
Bank hereunder, and promptly to distribute to each Lender or such Issuing Bank
its proper share of each payment so received; (b) to give notice on behalf of
each of the Lenders of any Event of Default specified in this Agreement of which
the Administrative Agent has actual knowledge acquired in connection with the
performance of its duties as Administrative Agent hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by any Borrower pursuant to this Agreement as received by
the Administrative Agent. Without limiting the generality of the foregoing, the
Agents are hereby expressly authorized to execute any and all documents
(including releases and including, without limitation, in the event of a sale of
assets permitted hereunder or designation of a Subsidiary as an Unrestricted
Subsidiary permitted hereunder) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Security Documents. In the event
that any party other than the Lenders and the Agents shall participate in all or
any portion of the Collateral pursuant to the Security Documents, all rights and
remedies in respect of such Collateral shall be controlled by the Administrative
Agent. No other Agent shall have any duties or responsibilities under this
Agreement.
          (b) Neither the Agents nor any of their respective directors,
officers, employees or agents shall be liable as such for any action taken or
omitted by any of them except for its or his own gross negligence or willful
misconduct, or be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith, or be
required to ascertain or to make any inquiry concerning the performance or
observance by the Borrowers or any other Loan Party of any of the terms,
conditions, covenants or agreements contained in any Loan Document. The Agents
shall not be responsible to the Lenders for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements. The Agents shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. Each Agent shall, in

-146-



--------------------------------------------------------------------------------



 



the absence of knowledge to the contrary, be entitled to rely on any instrument
or document believed by it in good faith to be genuine and correct and to have
been signed or sent by the proper Person or Persons. Neither the Agents nor any
of their respective directors, officers, employees or agents shall have any
responsibility to any Borrower or any other Loan Party or any other party hereto
on account of the failure, delay in performance or breach by, or as a result of
information provided by, any Lender or Issuing Bank of any of its obligations
hereunder or to any Lender or Issuing Bank on account of the failure of or delay
in performance or breach by any other Lender or Issuing Bank or any Borrower or
any other Loan Party of any of their respective obligations hereunder or under
any other Loan Document or in connection herewith or therewith. Each Agent may
execute any and all duties hereunder by or through agents or employees and shall
be entitled to rely upon the advice of legal counsel selected by it with respect
to all matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.
          SECTION 8.02 Nature of Duties. The Lenders hereby acknowledge that no
Agent shall be under any duty to take any discretionary action permitted to be
taken by it pursuant to the provisions of this Agreement unless it shall be
requested in writing to do so by the Required Lenders. The Lenders further
acknowledge and agree that so long as an Agent shall make any determination to
be made by it hereunder or under any other Loan Document in good faith, such
Agent shall have no liability in respect of such determination to any Person.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into the Loan Documents or otherwise exist against any Agent. Each
Lender recognizes and agrees that the Joint Book Runners and the Joint Lead
Arrangers shall have no duties or responsibilities under this Agreement or any
other Loan Document, or any fiduciary relationship with any Lender, and shall
have no functions, responsibilities, duties, obligations or liabilities for
acting as the Joint Book Runners or as the Joint Lead Arrangers hereunder.
          SECTION 8.03 Resignation by the Agents. Subject to the appointment and
acceptance of a successor Administrative Agent or Deposit Bank, as the case may
be, as provided below, each of the Administrative Agent and the Deposit Bank may
resign at any time by notifying the Lenders and the Company. Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
with the consent of the Company (not to be unreasonably withheld or delayed). If
no successor shall have been so appointed by the Required Lenders and approved
by the Company and shall have accepted such appointment within 45 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders with the consent of the
Company (not to be unreasonably withheld or delayed), appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York
and an office in London, England (or a bank having an Affiliate with such an
office) having a combined capital and surplus having a Dollar Equivalent that is
not less than $500.0 million or an Affiliate of any such bank. Upon the
acceptance of any appointment as Administrative Agent or Deposit Bank hereunder
by a successor bank, such successor shall succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent
or Deposit Bank, as the case may be, and the retiring Administrative Agent or
Deposit Bank, as the case may be, shall be discharged from its duties and
obligations

-147-



--------------------------------------------------------------------------------



 



hereunder. After the resignation by the Administrative Agent or by the Deposit
Bank hereunder, the provisions of this Article and Section 9.05 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as Administrative Agent or Deposit Bank, as the case
may be.
          SECTION 8.04 The Administrative Agent in Its Individual Capacity. With
respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with Holdings, any Borrower or any of the Subsidiaries or other Affiliates
thereof as if it were not the Administrative Agent.
          SECTION 8.05 Indemnification. Each Lender agrees (a) to reimburse each
Agent, on demand, in the amount of its pro rata share (based on its Commitments
hereunder (or if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of its applicable outstanding
Loans or participations in L/C Disbursements, as applicable)) of any reasonable
expenses incurred for the benefit of the Lenders by such Agent, including
counsel fees and compensation of agents and employees paid for services rendered
on behalf of the Lenders, which shall not have been reimbursed by the Company
and (b) to indemnify and hold harmless each Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Company (and without
limiting its obligation to do so), provided that no Lender shall be liable to an
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent or any of its directors, officers, employees or agents.
          SECTION 8.06 Lack of Reliance on Agents. Each Lender acknowledges that
it has, independently and without reliance upon any Agent and any Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent,
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan Document,
any related agreement or any document furnished hereunder or thereunder.
          SECTION 8.07 Designation of Affiliates for Loans Denominated in Euros.
The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to

-148-



--------------------------------------------------------------------------------



 



Loans, Borrowings and Letters of Credit denominated in Euros. The provisions of
this Article VIII shall apply to any such Affiliate, mutatis mutandis.
          SECTION 8.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an Issuing Bank hereunder.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01 Notices.
          (a) Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
     (i) if to any Loan Party, to it, c/o the Company, 1601 West LBJ Freeway,
Dallas, Texas 75234, attention: Christopher W. Jensen, Senior Vice President,
Finance, and Treasurer (telecopy: 972-443-4409; chris.jensen@celanese.com), with
a copy to James R. Peacock III, Vice President, Deputy General Counsel and
Assistant Corporate Secretary (telecopy: (214) 258-9085;
james.peacock@celanese.com);
     (ii) if to the Administrative Agent or the Collateral Agent, to Deutsche
Bank AG, New York Branch, 60 Wall Street, New York, New York 10005, attention:
Omayra Laucella (telecopy: (212) 797-5690) (e-mail: omayra.laucella@db.com), if
to the Deposit Bank, to Deutsche Bank AG, Cayman Islands Branch, 60 Wall Street,
New York, New York 10005, attention: Omayra Laucella (telecopy: (212) 797-5690)
(e-mail: omayra.laucella@db.com), with a copy to Cahill Gordon & Reindel llp, 80
Pine Street, New York, New York 10005, attention: Jonathan A. Schaffzin and
Michael J. Ohler, Esq. (telecopy: (212) 269-5420);
     (iii) if to an Issuing Bank, to it at the address or telecopy number set
forth separately in writing; and
     (iv) if such notice relates to a Revolving Facility Borrowing denominated
in Euros, to the Administrative Agent.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Collateral Agent, the Deposit Bank and the Company (on behalf of
itself and the Foreign Subsidiary Borrowers) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved

-149-



--------------------------------------------------------------------------------



 



by it; provided, further, that approval of such procedures may be limited to
particular notices or communications.
          (c) All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service,
sent by telecopy or (to the extent permitted by paragraph (b) above) electronic
means or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.
          (d) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
          SECTION 9.02 Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.16, 2.17 and 9.05)
shall survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.
          SECTION 9.03 Binding Effect. This Agreement shall become effective
upon the Restatement Effective Date.
          SECTION 9.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than pursuant to a merger permitted by
Section 6.05(b) or 6.05(i), no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, each Issuing

-150-



--------------------------------------------------------------------------------



 



Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment of any Class, the Loans of any Class and/or Credit-Linked Deposits at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:
     (A) the Company; provided that no consent of the Company shall be required
for an assignment to a Lender or an Affiliate of a Lender or an Approved Fund
or, if an Event of Default under paragraph (b), (c), (h) or (i) of Section 7.01
has occurred and is continuing, any other assignee (other than a natural person)
(provided that any liability of the Borrowers to an assignee that is an Approved
Fund or Affiliate of the assigning Lender under Section 2.15, 2.16, 2.17 or 2.21
shall be limited to the amount, if any, that would have been payable hereunder
by such Borrower in the absence of such assignment); and
     (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of (i) a Revolving
Facility Commitment of any Class to an assignee that is a Lender with a
Revolving Facility Commitment of any Class, immediately prior to giving effect
to such assignment, or (ii) a Term Loan of any Class to a Lender, an Affiliate
of a Lender or Approved Fund immediately prior to giving effect to such
assignment.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment, the amount of the commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $5.0 million (or the Euro
Equivalent in the case of Revolving Facility Loans denominated in Euros), in the
case of Revolving Facility Commitments and Revolving Facility Loans of any
Class, (y) $5.0 million in the case of Credit-Linked Commitments and
Credit-Linked Deposits and (z) $1.0 million (or the Euro Equivalent in the case
of Euro Term Loans), in the case of Term Loans of any Class, unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default under paragraph
(b), (c), (h) or (i) of Section 7.01 has occurred and is continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, except that this clause (B) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

-151-



--------------------------------------------------------------------------------



 



     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an assignment by the Administrative Agent;
     (D) no assignment of Revolving Facility Loans or Revolving Facility
Commitments shall be permitted to be made to an assignee that cannot make
Revolving Facility Loans in Dollars and Euros;
     (E) no assignments of Euro Term Loans or of a commitment to make Euro Term
Loans shall be permitted to be made to an assignee that cannot hold or make Euro
Term Loans; and
     (F) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein (A) the
assignee shall have been notified that the assignor is a Defaulting Lender
pursuant to a representation in the Assignment and Acceptance and (B) the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Percentage in
each of the foregoing. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Acceptance the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights

-152-



--------------------------------------------------------------------------------



 



and obligations in accordance with paragraph (c) of this Section. Without the
consent of the Deposit Bank, the Credit-Linked Deposit funded by any CL Lender
shall not be released in connection with any assignment of its Credit-Linked
Commitment, but shall instead be purchased by the relevant assignee and continue
to be held for application (if not already applied) pursuant to Section 2.05(e)
or 2.06(a) in respect of such assignee’s obligations under the Credit-Linked
Commitment assigned to it.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Company, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Company, the Agents, each Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
acting for itself and, in any situation wherein the consent of the Company is
not required, the Company shall accept such Assignment and Acceptance and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Company, the
Administrative Agent, any Issuing Bank or any Swingline Lender, sell
participations to one or more banks or other entities (a “Loan Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment of any Class and the Loans of any
Class owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Agents, each Issuing Bank and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (x) such agreement or instrument may provide
that such Lender will not, without the consent of the Loan Participant, agree to
any amendment, modification or waiver described in Section 9.04(a)(i) or clause
(i), (ii), (iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) that
affects such Loan Participant and (y) no other agreement (oral or written) with
respect to such participation may exist between such Lender and such Loan
Participant. Subject to paragraph (c)(ii) of this Section, each of the Borrowers
agrees that each Loan Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the

-153-



--------------------------------------------------------------------------------



 



same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Loan Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender; provided such Loan Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
          (ii) A Loan Participant shall not be entitled to receive any greater
payment under Section 2.15, 2.16 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such Loan
Participant, unless the sale of the participation to such Loan Participant is
made with the Company’s prior written consent. A Loan Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 to the extent such Loan Participant fails to comply with
Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank and (ii) in the case of any Lender that is an Approved
Fund, any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender including to any trustee for, or any other representative
of, such holders, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 9.05 Expenses; Indemnity.
          (a) The Company agrees to pay all reasonable out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent and the Deposit
Bank in connection with the preparation of this Agreement and the other Loan
Documents or the administration of this Agreement and by the Agents in
connection with the syndication of the Commitments (including expenses incurred
prior to the Restatement Effective Date in connection with due diligence and the
reasonable fees, disbursements and the charges for no more than one counsel in
each jurisdiction where Collateral is located) or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated) or
incurred by the Agents or any Lender in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder and of the Agents, of each Issuing Bank and Swingline Lender in
connection with the Back-Stop Arrangements entered into by such Person,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel llp, counsel for the Administrative Agent and Deposit Bank, and, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any other counsel (including the reasonable allocated costs
of internal counsel if a Lender elects to use internal counsel in lieu of
outside counsel) for the Agents, the Joint Lead Arrangers, any Issuing Bank or
all Lenders (but no more than one such counsel for all Lenders).
          (b) The Company agrees to indemnify the Deposit Bank, the Agents, the
Joint Lead Arrangers, each Issuing Bank, each Lender and each of their
respective Affiliates, directors, trustees, officers, employees and agents (each
such Person being called an “Indemnitee”)

-154-



--------------------------------------------------------------------------------



 



against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transaction and the other transactions contemplated hereby, (ii) the use of
the proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or any of its
Related Parties. Subject to and without limiting the generality of the foregoing
sentence, the Company agrees to indemnify each Indemnitee against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel or consultant fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (A) any Environmental Claim related in
any way to Holdings, the Company or any of their Subsidiaries, or (B) any actual
or alleged presence, Release or threatened Release of Hazardous Materials at,
under, on or from any Mortgaged Property or any property owned, leased or
operated by any predecessor of Holdings, the Company or any of their
Subsidiaries; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties. The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Deposit
Bank, any Agent, any Issuing Bank or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.
          (c) Unless an Event of Default shall have occurred and be continuing,
the Company shall be entitled to assume the defense of any action for which
indemnification is sought hereunder with counsel of its choice at its expense
(in which case the Company shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by an Indemnitee except as set forth
below); provided, however, that such counsel shall be reasonably satisfactory to
each such Indemnitee. Notwithstanding the Company’s election to assume the
defense of such action, each Indemnitee shall have the right to employ separate
counsel and to participate in the defense of such action, and the Company shall
bear the reasonable fees, costs and expenses of such separate counsel, if
(i) the use of counsel chosen by the Company to represent such Indemnitee would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the Company and such
Indemnitee and such Indemnitee shall have reasonably concluded that there may be
legal defenses available to it that are different from or additional to those
available to the Company (in which case the Company

-155-



--------------------------------------------------------------------------------



 



shall not have the right to assume the defense or such action on behalf of such
Indemnitee); (iii) the Company shall not have employed counsel reasonably
satisfactory to such Indemnitee to represent it within a reasonable time after
notice of the institution of such action; or (iv) the Company shall authorize in
writing such Indemnitee to employ separate counsel at the Company’s expense. The
Company will not be liable under this Agreement for any amount paid by an
Indemnitee to settle any claims or actions if the settlement is entered into
without the Company’s consent, which consent may not be withheld or delayed
unless such settlement is unreasonable in light of such claims or actions
against, and defenses available to, such Indemnitee. Notwithstanding the
foregoing, in the event an Indemnitee releases the Borrower from its
indemnification obligations hereunder, such Indemnitee may assume the defense of
any such action with respect to itself.
          (d) Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes.
          SECTION 9.06 Right of Set-off. Each Lender and each Issuing Bank is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, upon any amount becoming due and payable by a Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Issuing Bank to or for the credit or the account of Holdings, the
Company or any Subsidiary, matured or unmatured, irrespective of whether or not
such Lender or such Issuing Bank shall have made any demand under this Agreement
or any other Loan Document. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.
          SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
          SECTION 9.08 Waivers; Amendment.
          (a) No failure or delay of the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
any Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on Holdings, any Borrower or any other Loan
Party in any case

-156-



--------------------------------------------------------------------------------



 



shall entitle such Person to any other or further notice or demand in similar or
other circumstances.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (x) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders (or, in respect of any
waiver, amendment or modification of Section 6.10, the Majority Lenders under
the Revolving Facility rather than the Required Lenders) and (y) in the case of
any other Loan Document, pursuant to an agreement or agreements as provided for
therein; provided, however, that no such agreement shall
     (i) decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i),
     (ii) increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),
     (iii) extend or waive any Installment Date or extend any date on which
payment of interest on any Loan or any L/C Disbursement or any fees payable
hereunder are due, without the prior written consent of each Lender directly and
adversely affected thereby,
     (iv) amend or modify the provisions of Section 2.18(c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender directly and adversely affected
thereby,
     (v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Restatement Effective Date),
     (vi) release all or substantially all the Collateral or release Holdings,
the Company, CALLC or all or substantially all of the other Subsidiary Loan
Parties from its Guarantee under the U.S. Collateral Agreement, as applicable,
unless, in the case of a Subsidiary Loan Party, all or substantially all the
Equity Interests of such Subsidiary

-157-



--------------------------------------------------------------------------------



 



Loan Party is sold or otherwise disposed of in a transaction permitted by this
Agreement, without the prior written consent of each Lender adversely affected
thereby,
     (vii) effect any waiver, amendment or modification that by its terms
directly adversely affects the rights in respect of payments or collateral of
Lenders participating in any Class differently from those of Lenders
participating in other Classes, without the consent of the Majority Lenders
participating in the adversely affected Class (it being agreed that the Required
Lenders may waive, in whole or in part, any prepayment or Commitment reduction
required by Section 2.11 so long as the application of any prepayment or
Commitment reduction still required to be made is not changed); or
     (viii) convert the currency of any Loan or any Commitment, without the
prior written consent of the Lender holding such Loan or Commitment;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Deposit Bank or an
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Deposit Bank or such Issuing Bank acting as such at the effective
date of such agreement, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any assignee of such Lender.
          (c) Without the consent of either Joint Lead Arranger, the Deposit
Bank or any Lender, the Loan Parties and the Administrative Agent and/or
Collateral Agent may (in their respective sole discretion, or shall, to the
extent required by any Loan Document) enter into any amendment, modification or
waiver of any Loan Document, or enter into any new agreement or instrument, to
effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, or as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable law.
          (d) Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrowers (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans, the CL Loans and the Revolving
Facility Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
          SECTION 9.09 Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together

-158-



--------------------------------------------------------------------------------



 



with all Charges payable to such Lender or such Issuing Bank, shall be limited
to the Maximum Rate; provided that such excess amount shall be paid to such
Lender or such Issuing Bank on subsequent payment dates to the extent not
exceeding the legal limitation.
          SECTION 9.10 Entire Agreement. This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Fee Letters shall survive the execution and delivery of this Agreement and
remain in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
          SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
          SECTION 9.12 Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          SECTION 9.13 Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.
          SECTION 9.14 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

-159-



--------------------------------------------------------------------------------



 



          SECTION 9.15 Jurisdiction; Consent to Service of Process.
          (a) Each of Holdings and each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against Holdings, any Borrower or any Loan
Party or their properties in the courts of any jurisdiction.
          (b) Each of Holdings and each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          SECTION 9.16 Confidentiality. Each of the Lenders, the Deposit Bank,
each Issuing Bank and the Administrative Agent agrees that it shall maintain in
confidence any information relating to Holdings, the Company and the other Loan
Parties furnished to it by or on behalf of Holdings, the Company or the other
Loan Parties (other than information that (a) has become generally available to
the public other than as a result of a disclosure by such party, (b) has been
independently developed by such Lender, such Issuing Bank, the Deposit Bank or
the Administrative Agent without violating this Section 9.16 or (c) was
available to such Lender, such Issuing Bank, the Deposit Bank or the
Administrative Agent from a third party having, to such Person’s knowledge, no
obligations of confidentiality to Holdings, the Company or any other Loan Party)
and shall not reveal the same other than to its directors, trustees, officers,
employees and advisors with a need to know or to any Person that approves or
administers the Loans on behalf of such Lender (so long as each such Person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to
Governmental Authorities or the National Association of Insurance Commissioners,
(C) to its parent companies, Affiliates or auditors (so long as each such Person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any prospective assignee of, or prospective Participant
in, any of its rights under this Agreement (so long as such Person shall have
been instructed to keep the same confidential in accordance

-160-



--------------------------------------------------------------------------------



 



with confidentiality provisions no less restrictive than this Section 9.16) and
(F) to any direct or indirect contractual counterparty in Swap Agreements or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by confidentiality provisions no less
restrictive than this Section 9.16).
          SECTION 9.17 Conversion of Currencies.
          (a) If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto (including any Foreign Subsidiary Borrower) agrees,
to the fullest extent that it may effectively do so, that the rate of exchange
used shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.
          (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 9.17 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
          SECTION 9.18 Release of Liens and Guarantees. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any of its assets (including the Equity Interests of any
Subsidiary Loan Party (other than a Borrower)) to a Person that is not (and is
not required to become) a Loan Party in a transaction not prohibited by
Section 6.05, the Administrative Agent and the Collateral Agent shall promptly
(and the Lenders hereby authorize the Administrative Agent and the Collateral
Agent to) take such action and execute any such documents as may be reasonably
requested by Holdings or the Company and at the Company’s expense to release any
Liens created by any Loan Document in respect of such assets or Equity
Interests, and, in the case of a disposition of the Equity Interests of any
Subsidiary Loan Party that is not a Borrower in a transaction permitted by
Section 6.05 and as a result of which such Subsidiary Loan Party would cease to
be a Subsidiary, terminate such Subsidiary Loan Party’s obligations under its
Guarantee. The Administrative Agent and the Collateral Agent agree to take such
actions as are reasonably requested by Holdings or the Company and at the
Company’s expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations are paid in full and all Letters of
Credit and Commitments are terminated. Any representation, warranty or covenant
contained in any Loan Document relating to any such Equity Interests, asset or
subsidiary of Holdings shall no longer be

-161-



--------------------------------------------------------------------------------



 



deemed to be made once such Equity Interests or asset is so conveyed, sold,
leased, assigned, transferred or disposed of.
          SECTION 9.19 Parallel Debt.
          (a) Each of the parties hereto agrees, and each Foreign Revolving
Borrower acknowledges by way of an abstract acknowledgement of debt, that each
and every obligation of each Foreign Revolving Borrower (and any of its
successors pursuant to this Agreement) under this Agreement and the other Loan
Documents shall also be owing in full to the Collateral Agent (and each of its
successors under this Agreement), and that accordingly the Collateral Agent will
have its own independent right to demand performance by each such Foreign
Revolving Borrower of those obligations. The Collateral Agent agrees with each
Foreign Revolving Borrower that in case of any discharge of any such obligation
owing to the Collateral Agent or any Lender, it will, to the same extent, not
make a claim against the relevant Foreign Revolving Borrower under the aforesaid
acknowledgement at any time; provided that any such claims can be made against
any such Foreign Revolving Borrower if such discharge is made by virtue of any
set off, counterclaim or similar defense invoked by any such Foreign Revolving
Borrower vis-à-vis the Collateral Agent.
          (b) Without limiting or affecting the Collateral Agent’s rights
against any Foreign Revolving Borrower (whether under this paragraph or under
any other provision of the Loan Documents), the Collateral Agent agrees with
each other Lender that, except as set out in the next sentence, it will not
exercise its rights under the Acknowledgement except with the consent of the
relevant Lender. However, for the avoidance of doubt, nothing in the previous
sentence shall in any way limit the Collateral Agent’s right to act in the
protection or preservation of rights under or to enforce any Loan Document as
contemplated by this Agreement and/or the relevant Loan Document (or to do any
act reasonably incidental to the foregoing).
ARTICLE X
COLLECTION ALLOCATION MECHANISM
          SECTION 10.01 Implementation of CAM.
          (a) On the CAM Exchange Date, (i) the Commitments shall automatically
and without further act be terminated as provided in Section 7.01, (ii) each
Revolving Facility Lender shall immediately be deemed to have acquired (and
shall promptly make payment therefor to the Administrative Agent in accordance
with Section 2.04(c)) participations in the Swingline Euro Loans (other than any
Swingline Euro Loan in respect of which Revolving Facility Lenders have funded
their purchase of participations pursuant to Section 2.04(c)) in an amount equal
to such Lender’s ratable share (based on the respective Revolving Facility
Commitments of the Revolving Facility Lenders immediately prior to the CAM
Exchange Date) of each Swingline Euro Loan outstanding on such date, (iii) each
Revolving Facility Lender shall immediately be deemed to have acquired (and
shall promptly make payment therefor to the Administrative Agent in accordance
with Section 2.04(c)) participations in the Swingline Dollar Loans (other than
any Swingline Dollar Loan in respect of which the Revolving Facility Lenders
have funded their purchase of participations pursuant to Section 2.04(c)) in an
amount equal to such Lender’s

-162-



--------------------------------------------------------------------------------



 



Revolving Facility Percentage of each Swingline Dollar Loan outstanding on such
date, (iv) simultaneously with the automatic conversions pursuant to clause
(v) below, the Lenders shall automatically and without further act (and without
regard to the provisions of Section 9.04) be deemed to have exchanged interests
in the Loans (other than the Swingline Loans), Swingline Loans and undrawn
Letters of Credit, such that in lieu of the interest of each Lender in each Loan
and Letter of Credit in which it shall participate as of such date (including
such Lender’s interest in the Obligations of each Loan Party in respect of each
such Loan and undrawn Letter of Credit), such Lender shall hold an interest in
every one of the Loans (other than the Swingline Loans) and a participation in
every one of the Swingline Loans and undrawn Letters of Credit (including the
Obligations of each Loan Party in respect of each such Loan and each Reserve
Account established pursuant to Section 10.02 below), whether or not such Lender
shall previously have participated therein, equal to such Lender’s CAM
Percentage thereof and (v) simultaneously with the deemed exchange of interests
pursuant to clause (iv) above, the interests in the Loans to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Equivalent, determined using the Exchange Rate
calculated as of such date, of such amount and on and after such date all
amounts accruing and owed to the Lenders in respect of such Obligations shall
accrue and be payable in Dollars at the rate otherwise applicable hereunder.
Each Lender and each Loan Party hereby consents and agrees to the CAM Exchange,
and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any Person that acquires a participation in its
interests in any Loan. Each Loan Party agrees from time to time to execute and
deliver to the Administrative Agent all such promissory notes and other
instruments and documents as the Administrative Agent shall reasonably request
to evidence and confirm the respective interests of the Lenders after giving
effect to the CAM Exchange, and each Lender agrees to surrender any promissory
notes originally received by it in connection with its Loans hereunder to the
Administrative Agent against delivery of any promissory notes evidencing its
interests in the Loans so executed and delivered; provided, however, that the
failure of any Loan Party to execute or deliver or of any Lender to accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
          (b) As a result of the CAM Exchange, upon and after the CAM Exchange
Date, each payment received by the Administrative Agent or the Collateral Agent
pursuant to any Loan Document in respect of the Obligations, and each
distribution made by the Collateral Agent pursuant to any Security Document in
respect of the Obligations, shall be distributed to the Lenders pro rata in
accordance with their respective CAM Percentages. Any direct payment received by
a Lender upon or after the CAM Exchange Date, including by way of set-off, in
respect of an Obligation shall be paid over to the Administrative Agent for
distribution to the Lenders in accordance herewith.
          SECTION 10.02 Letters of Credit.
          (a) In the event that on the CAM Exchange Date any RF Letter of Credit
shall be outstanding and undrawn in whole or in part, each Revolving Facility
Lender shall promptly pay over to the Administrative Agent, in immediately
available funds, an amount in Dollars equal to such Lender’s Revolving Facility
Percentage of such undrawn face amount, together with interest thereon from the
CAM Exchange Date to the date on which such amount shall be

-163-



--------------------------------------------------------------------------------



 



paid to the Administrative Agent at the rate that would be applicable at the
time to an ABR Revolving Loan in a principal amount equal to such undrawn face
amount or unreimbursed drawing, as applicable. The Administrative Agent shall
establish a separate account (each, an “RF Reserve Account”) or accounts for
each Lender for the amounts received with respect to each such RF Letter of
Credit pursuant to the preceding sentence. On the CAM Exchange Date, the
Administrative Agent shall request the Deposit Bank to withdraw all amounts
remaining in the Credit-Linked Deposit Account (after giving effect to
withdrawals therefrom made pursuant to Section 2.08(d)) less the aggregate
amount (if any) equal to all unreimbursed L/C Disbursements made in respect of
CL Letters of Credit not yet founded by application of Credit-Linked Deposits as
contemplated by Section 2.05(e) and deposit same in a new separate account
maintained with the Administrative Agent (each a “CL Reserve Account” and
together with the RF Reserve Account, the “Reserve Accounts”) or accounts for
such Lender. The Administrative Agent shall deposit in each Lender’s RF Reserve
Account or CL Reserve Account, as the case may be, such Lender’s CAM Percentage
of the amounts received from the Revolving Facility Lenders or the Credit-Linked
Deposit Account, as the case may be, as provided above. The Administrative Agent
shall have sole dominion and control over each Reserve Account, and the amounts
deposited in each Reserve Account shall be held in such Reserve Account until
withdrawn as provided in paragraph (b), (c), (d) or (e) below. The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the Reserve Accounts in respect of each Letter
of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Lender’s CAM Percentage. The amounts held in each Lender’s
RF Reserve Account or CL Reserve Account, as the case may be, shall be held as a
reserve against the Revolving L/C Exposures or CL L/C Exposures, as the case may
be, shall be the property of such Lender, shall not constitute Loans to or give
rise to any claim of or against any Loan Party and shall not give rise to any
obligation on the part of any Borrower to pay interest to such Lender, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in Section
2.05.
          (b) In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the Administrative Agent shall, at the
request of the applicable Issuing Bank withdraw from the RF Reserve Account or
CL Reserve Account, as applicable, of each Lender any amounts, up to the amount
of such Lender’s CAM Percentage of such drawing or payment, deposited in respect
of such Letter of Credit and remaining on deposit and deliver such amounts, to
such Issuing Bank in satisfaction of the reimbursement obligations of the
respective Lenders under Section 2.05(d) (but not of the Applicant Party under
Section 2.05(e)). In the event that any Revolving Facility Lender shall default
on its obligation to pay over any amount to the Administrative Agent as provided
in this Section 10.02, the applicable Issuing Bank shall have a claim against
such Revolving Facility Lender to the same extent as if such Lender had
defaulted on its obligations under Section 2.05(d), but shall have no claim
against any other Lender in respect of such defaulted amount, notwithstanding
the exchange of interests in the applicable Borrower’s reimbursement obligations
pursuant to Section 10.01. Each other Lender shall have a claim against such
defaulting Revolving Facility Lender for any damages sustained by it as a result
of such default, including, in the event that such RF Letter of Credit shall
expire undrawn, its CAM Percentage of the defaulted amount.

-164-



--------------------------------------------------------------------------------



 



          (c) In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the Administrative Agent shall withdraw from the RF
Reserve Account or CL Reserve Account, as applicable, of each Lender the amount
remaining on deposit therein in respect of such Letter of Credit and distribute
such amount to such Lender.
          (d) With the prior written approval of the Administrative Agent and
the respective Issuing Bank (not to be unreasonably withheld), any Lender may
withdraw the amount held in its RF Reserve Account or CL Reserve Account in
respect of the undrawn amount of any Letter of Credit. Any Lender making such a
withdrawal shall be unconditionally obligated, in the event there shall
subsequently be a drawing under such Letter of Credit to pay over to the
Administrative Agent, for the account of the Issuing Bank on demand, its CAM
Percentage of such drawing or payment.
          (e) Pending the withdrawal by any Lender of any amounts from either of
its Reserve Accounts as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments. Each Lender that has not withdrawn all of
the amounts in its Reserve Accounts as provided in paragraph (d) above shall
have the right, at intervals reasonably specified by the Administrative Agent,
to withdraw the earnings on investments so made by the Administrative Agent with
amounts remaining in its Reserve Accounts and to retain such earnings for its
own account.
          SECTION 10.03 PATRIOT Act. Each Lender hereby notifies the Company
that pursuant to the requirements of the PATRIOT Act it is required to obtain,
verify and record information that identifies Loan Parties, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Patriot
Act.

-165-



--------------------------------------------------------------------------------



 



[Signature Pages Intentionally Omitted]

S-1